     Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 1 of 101 Page ID
                                      #:177



 1    Antony L. Ryan (pro hac vice pending)
         aryan@cravath.com
 2    Kevin J. Orsini (pro hac vice pending)
         korsini@cravath.com
 3    CRAVATH, SWAINE & MOORE LLP
      825 Eighth Avenue
 4    New York, New York 10019-7475
      Telephone: (212) 474-1000
 5    Facsimile: (212) 474-3700
 6    Naeun Rim (State Bar No. 263558)
         nrim@birdmarella.com
 7    Grace W. Kang (State Bar No. 271260)
         gkang@birdmarella.com
 8    BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
 9    1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
10
      Attorneys for Defendants Robinhood Financial LLC;
11    Robinhood Securities, LLC; and Robinhood Markets, Inc.
12

13                       UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15

16
      LEVI COBOS, an individual on behalf      Case No. 21-cv-00843-VAP-MRW
      of those similarly situated,
17                                             [Related Cases 2:21-cv-00835-VAP
18    Plaintiff,                               (MRWx); 2:21-cv-00837-VAP
                                               (MRWx)]
19    v.
20                                             DECLARATION OF BRIANNA
      ROBINHOOD FINANCIAL LLC, a
                                               BAIN
21    Delaware Corporation; ROBINHOOD
      SECURITIES, LLC, a Delaware
22                                             Judge: Hon. Virginia A. Phillips
      Corporation; and ROBINHOOD
                                               Courtroom: 8A
23    MARKETS, INC., a Delaware
                                               Hearing Date: February 10, 2021
      corporation; and DOES 1 through 1000,
24                                             Hearing Time: 10:00 A.M.
      inclusive,
25
      Defendants.
26

27

28
     Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 2 of 101 Page ID
                                      #:178



 1          I, Brianna Bain, declare as follows:
 2          1.     I am the Head of Market Operations at Robinhood Financial LLC
 3    (“RHF”). I have been registered at RHF since 2016. In my position, I am
 4    responsible for supervising RHF’s ability to accept customer orders as well as
 5    margin and options operations and supervision. I have personal knowledge of the
 6    facts stated in this declaration, except for those matters stated on information and
 7    belief, and if called upon to do so, I could and would so testify.
 8          2.      I respectfully submit this Declaration in support of Robinhood’s
 9    Opposition to Plaintiff’s Motion for a Temporary Restraining Order.
10          3.     Robinhood Markets, Inc. (“RHM”) is a financial services company
11    headquartered in Menlo Park, California. RHM wholly owns RHF, which acts as
12    an introducing broker for its customers by taking their trade orders. RHF is
13    headquartered in Menlo Park, California. RHM also wholly owns Robinhood
14    Securities, LLC (“RHS”), which, as a member of SEC-registered clearinghouses,
15    serves as a clearing broker for RHF. In that capacity, RHS executes customer
16    orders received from RHF by routing them to market-makers and also clears and
17    settles trades for RHF. RHS’s headquarters is registered with FINRA and the SEC
18    in Lake Mary, Florida. Throughout this Declaration, I refer to these three entities
19    collectively as “Robinhood.”
20          4.     In my capacity as Head of Market Operations at RHF, I supervise a
21    number of our customer-facing functions, including equity and options trading, and
22    margin. Among other responsibilities, I supervise aspects of the customer interface
23    on the RHF platform. I am familiar with how our customer-facing applications are
24    programmed, maintained and updated. I also am involved with reviewing and
25    approving new customer account applicants.
26          5.     I understand that the plaintiff in this case is Levi Cobos. Mr. Cobos is
27    a Robinhood customer. In preparing this declaration, I reviewed Mr. Cobos’s
28
                                                 2
     Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 3 of 101 Page ID
                                      #:179



 1    account and application history. I also confirmed that I approved Mr. Cobos’s
 2    account when he first applied.
 3       I.         Robinhood’s Customer Accounts and Agreements.
 4            6.      Prospective customers can open a Robinhood account on the web or
 5    by downloading the Robinhood app onto their mobile device. In both instances,
 6    prospective customers provide certain personal information as part of submitting
 7    an application.
 8            7.      As part of the application process, prospective customers are asked to
 9    review and accept a number of agreements, and terms and conditions before their
10    account can be approved and they can begin investing using the Robinhood
11    platform.
12            8.      On October 29, 2020, Mr. Cobos applied to be a Robinhood
13    customer. He provided his contact and employment information, verified his
14    identity and described his level of investment experience. Like other customers
15    who signed up for Robinhood, when he did so, he expressly assented to the
16    following provision:
17                    I agree to this Robinhood Financial Brokerage Application
                      Agreement (this “Application Agreement”). I also agree
18                    to the terms of the RHF-RHS Customer Agreement,
                      Robinhood Terms and Conditions, RHF Use and Risk
19                    Disclosures, RHF PFO Disclosure, RHF Business
                      Continuity Plan Summary, and FINRA Public Disclosure
20                    Program, which are incorporated by reference and
                      constitute part of this Application Agreement.
21

22            9.      A true and correct screenshot where the above-quoted provision is
23    viewable to prospective customers is attached hereto as Exhibit A.
24            10.     The Brokerage Application Agreement incorporated the terms of six
25    other, related agreements: (i) RHF-RHS Customer Agreement, (ii) Robinhood
26    Terms and Conditions, (iii) RHF Use and Risk Disclosures, (iv) RHF PFO
27    Disclosure, (v) RHF Business Continuity Plan Summary and (vi) FINRA Public
28    Disclosure Program. Mr. Cobos, like all other prospective customers, was
                                                  3
     Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 4 of 101 Page ID
                                      #:180



 1    provided the hyperlinks to each of these agreements to review their terms before
 2    joining the Robinhood platform and thereby agreed to the terms and conditions
 3    contained in those documents. A true and correct copy of the Brokerage
 4    Application Agreement in effect in October 2020 is attached hereto as Exhibit B.
 5          11.    Consistent with FINRA Rules, the RHF-RHS Customer Agreement
 6    (the “Customer Agreement”) includes terms that govern the RHF and RHS
 7    contractual relationship with its customers, including the terms on which customer
 8    accounts are maintained and trades effectuated, as well as the applicable dispute
 9    resolution procedures. When Mr. Cobos agreed to the Brokerage Application
10    Agreement, he confirmed that he reviewed the Customer Agreement and assented
11    to its terms. A true and correct copy of the Customer Agreement in effect in
12    October 2020 is attached hereto as Exhibit C. A true and correct copy of the
13    current version of the Customer Agreement is attached hereto as Exhibit D.
14          12.    Paragraph 5.F of the Customer Agreement that Mr. Cobos accepted
15    provides that Robinhood “may at any time, in its sole discretion and without prior
16    notice to [the customer], prohibit or restrict [the customer’s] ability to trade
17    securities.” (Ex. C, ¶ 5.F.)
18          13.    Paragraph 16 of the Customer Agreement that Mr. Cobos accepted
19    provides that “Robinhood may at any time, at its sole discretion and without prior
20    notice to [the customer]: (i) prohibit or restrict [the customer’s] access to the use
21    of the App or the Website or related services and [the customer’s] ability to trade,
22    (ii) refuse to accept any of [the customer’s] transactions, (iii) refuse to execute any
23    of [the customer’s] transactions, or (iv) terminate [the customer’s] Account.”
24    (Ex. C, ¶ 16.)
25          14.    In the Customer Agreement, Mr. Cobos also agreed that his securities
26    could be sold without notice. Specifically, the agreement provides that “whenever
27    it is necessary for Robinhood’s protection or to satisfy a margin call . . . Robinhood
28    may (but is not required to) sell, assign, deliver all or any part of the securities in
                                                  4
     Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 5 of 101 Page ID
                                      #:181



 1    [the customer’s] Account, or close any or all transactions in [the customer’s]
 2    Account.” Furthermore, the customer agrees that “Robinhood may, but is not
 3    obligated to, attempt to contact [the customer] before taking any such action.” The
 4    customer also agrees that “Robinhood reserves the right to take any such action
 5    without prior notice or demand for additional collateral, and free of any right of
 6    redemption, and that any prior demand, call or notice will not be considered a
 7    waiver of [Robinhood’s] right to sell or buy without demand, call or notice.”
 8    Robinhood “may choose which securities to buy or sell, which transactions to
 9    close, and the sequence and timing of liquidation, and may take such actions on
10    whatever exchange or market and in whatever manner (including public auction or
11    private sale) that Robinhood chooses in the exercise of its business judgment.”
12    (Ex. C, ¶ 31.)
13           15.    Paragraph 5.A of the Customer Agreement that Mr. Cobos accepted
14    provides that his account is “self-directed” and that “neither Robinhood nor any of
15    its employees, agents, principals, or representatives . . . provide investment advice
16    in connection with this Account.” (Ex. C, ¶ 5.A.)
17           16.    The Robinhood Terms and Conditions (the “Terms and Conditions”)
18    govern customers’ use of software, products, goods, services, content, tools, and
19    information provided by RHF and RHS. By submitting his application, Mr. Cobos
20    also agreed to the Terms and Conditions. A true and correct copy of the version of
21    the Terms and Conditions in effect when Mr. Cobos submitted his application in
22    October 2020 is attached hereto as Exhibit E.
23           17.    The first page of the Terms and Conditions defines “[t]he Robinhood
24    website and mobile application” as “the Service.” On the next page, the Terms and
25    Conditions provide, in bold capital letters, that RHF and RHS “will not be liable
26    for any direct, indirect, incidental, special, consequential or exemplary
27    damages . . . resulting from . . . the use of or the inability to use the . . . Service.”
28    (Ex. E, at 1-2.)
                                                   5
     Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 6 of 101 Page ID
                                      #:182



 1          18.    When Mr. Cobos submitted his application and assented to the various
 2    agreements described above, he was advised that those documents might be
 3    modified from time to time. For example, the first page of the Customer
 4    Agreement provides in bold capital letters that it may be amended from time to
 5    time, with the most up-to-date agreement (if there are any revisions) posted on the
 6    Robinhood website. Mr. Cobos agreed to check for updates to the Customer
 7    Agreement, and that by continuing to maintain a brokerage account with
 8    Robinhood, to be bound by the Customer Agreement as it might be amended from
 9    time to time. (Ex. C, at 1, ¶ 37.G.)
10          19.    Similarly, the final page of the Terms and Conditions includes a
11    provision titled “Revisions”: “Robinhood may at any time revise these Terms and
12    Conditions by updating this document. You agree to be bound by subsequent
13    revisions and agree to review these Terms and Conditions periodically for changes.
14    The most updated version of this document will be available for your review under
15    the ‘Robinhood Terms and Conditions’ link that appears on the Robinhood website
16    and mobile application.” (Ex. E, at 5.)
17          20.    The current versions of the Customer Agreement and Terms and
18    Conditions are readily available on a dedicated page on Robinhood’s website,
19    called the Disclosure Library, so that customers are aware of the terms and
20    conditions under which they use Robinhood’s trading platform. A true and correct
21    copy of a screenshot of the relevant page of the Robinhood website is attached
22    hereto as Exhibit F.
23          21.    The relevant provisions detailed above form the agreements in effect
24    at the time Mr. Cobos opened his account and have not changed in any of the
25    subsequent versions of those agreements, including the current versions publicly
26    available in Robinhood’s Disclosure Library. (See Exhibits B, D and E (true and
27    correct copies of the current versions of the Brokerage Application Agreement, the
28    Customer Agreement and the Terms and Conditions).)
                                                6
     Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 7 of 101 Page ID
                                      #:183



 1       II.         Mr. Cobos’ Call Option Contract.
 2             22.     I understand that Mr. Cobos claims to have purchased a call option for
 3    BlackBerry, Ltd. (“BlackBerry” or “BB”) stock with a strike price of $24.00 and
 4    an expiration date of January 29, 2021. (See Declaration of Cobos ¶ 5 (Dkt. No. 9-
 5    0 (“Cobos Decl.”).) I have reviewed his account and option contract and
 6    confirmed both the strike price and expiration date.
 7             23.     I also understand that Mr. Cobos claims to have attempted to exercise
 8    his BB call option on January 28, 2021, and was unable to do so. (Cobos Decl.
 9    ¶ 7.)
10             24.     My review of the options contract and publicly available stock prices
11    indicates that from January 28, 2021, through the January 29, 2021, expiration
12    date, Mr. Cobos’ call option was never in the money. At all times on January 28
13    and January 29, 2021, BB traded below the $24.00 strike price, and was therefore
14    out of the money (“OTM”) at the January 29, 2021 expiration date. Had Mr.
15    Cobos exercised his call option as he claims he tried to do, he would have
16    immediately suffered a loss.
17             25.     Robinhood had a practice (predating the purchase restrictions for
18    certain securities implemented on January 28, 2021) of not permitting the in-app or
19    online exercise of OTM options. This practice protects Robinhood customers from
20    a money-losing exercise of OTM options. As a result, Mr. Cobos was unable to
21    exercise his OTM BB call option on the Robinhood app or online on either January
22    28 or 29. He could have sold his options contract during this time.
23             26.     If an option is in the money as it nears expiration, Robinhood takes
24    proactive steps to ensure that customers do not miss out on available profits. Thus,
25    Robinhood will typically exercise an ITM option so long as the customer’s account
26    has the required buying power (i.e., available cash on hand) to do so. If a customer
27    lacks the buying power to exercise the option, Robinhood will typically attempt to
28    sell the ITM option in the market shortly before expiration, if it has not received
                                                   7
     Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 8 of 101 Page ID
                                      #:184



 1    contrary instructions from the customer. Robinhood followed this practice with
 2    respect to open options contracts for BlackBerry stock that expired on January 29,
 3    2021. As a result, any BlackBerry option contracts that were ITM and set to expire
 4    were exercised or sold on behalf of the customer, and any BlackBerry option
 5    contracts that were OTM and expired on that date were allowed to expire by their
 6    own terms.
 7       III.         Updates to the Robinhood Trading Platform.
 8              27.     Many of Robinhood’s customers access the Robinhood platform by
 9    downloading the Robinhood mobile app to their smartphone or other mobile
10    device. In addition to the website, the app is available on the Google Android and
11    Apple iOS operating systems. Once a customer has downloaded the Robinhood
12    app and Robinhood has approved the account, he or she can use the mobile app to,
13    among other things, deposit funds, make trades and read investment news.
14              28.     While the customer experiences the features of the Robinhood
15    platform through the app on his or her mobile device or via the web, much of the
16    functionality of the Robinhood platform is supported by Robinhood servers, which
17    customer devices access remotely. These servers house the software that runs
18    trading functions that the customer experiences through the app or the web-based
19    interface.
20              29.     In the ordinary course of business, Robinhood makes changes from
21    time to time to the software and databases on its servers that run the Robinhood
22    platform. These changes are effectuated entirely on Robinhood’s servers, and not
23    on the customer’s mobile device or computer. These changes do not involve any
24    transmission of any program or code to the customer’s mobile device or computer,
25    nor do they alter the customer’s mobile device or computer. In other instances,
26    RHF may update the Robinhood app itself, and customers must download the
27    update.
28
                                                   8
     Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 9 of 101 Page ID
                                      #:185



 1          30.     On Thursday, January 28, 2021, in response to unprecedented market
 2    volatility and trading volume in certain stocks, Robinhood designated certain
 3    volatile stocks “position closing only,” meaning that customers could not purchase
 4    additional shares in those stocks, but were permitted to sell their positions or
 5    exercise ITM options. Customers were advised of these limited designations
 6    through Robinhood’s public website.
 7          31.     In enacting these temporary measures, Robinhood made changes
 8    solely to the software and/or databases on its own servers. Robinhood did not
 9    transmit any program or code to any customer’s mobile device or computer. The
10    changes were performed entirely on Robinhood’s servers. They did not involve
11    updates to the Robinhood app itself.
12          32.     After market close on Thursday, January 28, 2021, Robinhood took
13    steps to ease the restrictions. Rather than marking the relevant tickers “position
14    closing only,” Robinhood set a maximum number of shares or options contracts for
15    each customer on a security-by-security basis, thereby permitting certain limited
16    buying in the impacted securities. In the following days, Robinhood modified the
17    restrictions a number of times as necessary to respond to developing market
18    conditions.
19          33.     Once again, in enacting and revising these temporary measures,
20    Robinhood made changes solely to the software and/or databases on its own
21    servers. Robinhood did not transmit any program or code to any customer’s
22    mobile device or computer. The changes were performed entirely on Robinhood’s
23    servers.
24          34.     As of February 5, 2021, Robinhood no longer has any maximum share
25    restrictions on a security-by-security basis.
26

27

28
                                                 9
DocuSign Envelope ID: 084D8A2C-2455-4292-B1AC-5AAB5014B505
            Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 10 of 101 Page ID
                                              #:186



        1        IV.         Robinhood Did Not Hold Any Short Positions in the Relevant Stocks
        2                    On Its Own Account.
        3              35.     As of January 27, 2021 and through the present, RHF did not hold,
        4    and has not held, short positions in GameStop Corp., AMC Entertainment
        5    Holdings, Inc. or BlackBerry. Nor did Robinhood customers hold short positions
        6    in any of those securities through Robinhood, as the Robinhood app and website
        7    do not permit short selling.
        8              I declare under penalty of perjury that the foregoing is true and correct.
        9              Executed February 8, 2021, at Menlo Park, California.
      10

      11
                                                                       Brianna Bain
      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
                                                             10
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 11 of 101 Page ID
                                  #:187




                   EXHIBIT A




                                      11
                                   EXHIBIT A
/1   �bmit Your Application I Robin     X        +
                                Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 12 of 101 Page ID
           C 0          i robinhood.com/signup/submit             #:188



                           Robinhoodf



                           Submit Your Application
                           Before we can create your account. please review the information below.




                           Brokerage Application Agreement

                           Rv I   I" "9 o· C I king ll'IP. s, I Appl at n b, lton g ... to th1 Rob '100<'       \r',       J
                                �1 ,      J                    p ,cat      c r ..,       J'I'"' '" trP terrr rr   RHF-RHS Customer
                           Agreement Robinhood Terms and Conditions RHF Use and Risk Disclosures RHF PFO Disclosure. RHF
                           Business Continuity Plan Summary �nrt FINRA Public Disclosure Program w'l1                p t l
                           r !ere      11                    "' th1� App I a       r emE

                           If' add t o    may, 1r, t'le f ure, receive from Yo 1 , p err tat d1sclosJres, terms and agre ent ttiat
                           pert      to cert.i1r .iccot. t types lea Lores. or se v ces. Ref ences to this App cation Ag eernert 1c1clude
                           s..ict> supp -nefltal d �closu es, te rrs and greements Cap1td zed. undefin d tnms 1 tris App 1cat o�
                           Agreement have tre Meaning g ve n tt>e Rob n'lood F a c a CtJ�tomer Ag eerrent I agree to read t s
                           A plication Ag ee e'lt and .. I nco porated d1sc1osu es, erTIS, and agre rrents carefu ly a d eta
                           rf"I    P   f       Mv rP nrrl                                                                                          •



                                       Submit AppUcatlon




                                                                            of a      ty

                                                                                                                                               e




                                  ec       e     d1                          ei                                  a.       � -, FINRA    SIPC
                           m m             n b        t-.rok c�r           n here R b nl"'oo     in o   lL     -:JWh   " r.-1-i-.   1



                           C      kt                                        ORO n ood                   C    FINRA's BrokerCheck
                                                                                        12
                                                                                     EXHIBIT A
                           Robinhood Terms & Conditions Disclosure Library Contact Us FAQ
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 13 of 101 Page ID
                                  #:189




                   EXHIBIT B




                                      13
                                   EXHIBIT B
2/4/2021 Case    2:21-cv-00843-VAP-MRW Document
                                           Submit 27-1    Filed |02/08/21
                                                  Your Application Robinhood Page 14 of 101 Page ID
                                               #:190
  Robinhood Financial LLC

  Form CRS Relationship Summary Effective June 30, 2020

  1. Introduction

  Robinhood Financial LLC ("Robinhood Financial", "we," "our," or "us") is registered with the Securities
  and Exchange Commission as a broker-dealer. Brokerage and investment advisory services and fees
  differ; and it is important that you understand these differences. Free and simple tools are available for
  you to research firms and financial professionals at Investor.gov/CRS, which also provides educational
  materials about broker-dealers, investment advisers, and investing.

  2. What investment services and advice can you provide me?

  Robinhood Financial offers brokerage services to retail investors. Our services involve effecting
  securities transactions for investors exclusively online. We buy and sell securities only at your
  direction and we do not offer recommendations of securities, strategies involving securities or
  securities accounts to you. We do not monitor your account or individual investments, unless we state
  otherwise in writing. We do not have any account minimums. We offer access to investment tools and
  education to help you make investment decisions, but this information is for informational and
  educational purposes only Robinhood Financial is an introducing broker dealer Your funds and
  securities will be custodied by our affiliate, Robinhood Securities, LLC ("Robinhood Securities" and
  together with Robinhood Financial, "Robinhood"), which services your account by executing, clearing
  and settling your trades; preparing and distributing your account statements and trade confirmations;
  and extending credit to margin accounts We offer NYSE and NASDAQ listed stocks, exchange
  traded funds ("ETFs"), options and American depositary receipts ("ADRs"), as well as certain stocks
  and ADRs traded in over-the-counter markets. We also offer fractional shares in many of the same
  stocks, ETFs, and ADRs. We do not offer proprietary products or limit our platform to products that
  pay us revenue sharing or other compensation

  For more information about our products and services, please visit our website
  at https://robinhood.com/us/en/about/.

  Conversation starters: Given my financial situation, should I choose a brokerage service? Why or
  why not? How will you choose investments to recommend to me? What is your relevant experience,
  including your licenses, education and other qualifications? What do these qualifications mean?
  Responses to these questions can be found at: https://rbnhd.co/crs-rs.

  3. What fees will I pay?

  Robinhood does not charge fees or commissions for executing buy and sell orders Other fees will
  apply. The primary fees you should expect to pay us include:

  Robinhood Gold Fees: Robinhood charges a monthly fee for access to premium features such as
  bigger instant deposits, professional research from Morningstar, and Level II NASDAQ market data,
  as disclosed in the Robinhood Fee Schedule


                                                      14
                                                   EXHIBIT B
https://robinhood.com/signup/submit                                                                       1/10
2/4/2021 Case 2:21-cv-00843-VAP-MRW DocumentSubmit 27-1    Filed |02/08/21
                                                   Your Application Robinhood Page 15 of 101 Page ID
                                                #:191
  Margin Interest: Robinhood Securities charges a percentage on funds you borrow to purchase
  securities in a margin account.

  You will pay fees and costs whether you make or lose money on your investments. Fees and
  costs will reduce any amount of money you make on your investments over time. Please make
  sure you understand what fees and costs you are paying.

  For more information about fees and costs, please refer to the Robinhood Fee Schedule on the
  Robinhood mobile application ("App") and website. Fees may change without notice and any changes
  will be reflected in the Robinhood Fee Schedule.

  Conversation starters: Help me understand how these fees and costs might affect my investments.
  If I give you $10,000 to invest, how much will go to fees and costs, and how much will be invested for
  me? Responses to these questions can be found at: https://rbnhd.co/crs-rs.

  What are your legal obligations to me when providing recommendations? How else does your
  firm make money and what conflicts of interest do you have?

  We do not provide recommendations. The way we make money may create some conflicts with your
  interests. You should understand and ask us about these conflicts because they can affect the
  services we provide you. Here are some examples to help you understand what this means:

  Cash Management - Cash Sweeps Each bank that participates in the Robinhood cash management
  program (called the "Sweep Service") that receives sweeps of your cash awaiting investment in
  securities into deposit accounts ("Program Bank") pays a fee to Robinhood equal to a certain
  percentage of the daily deposit balance of your cash deposited at the Program Bank. These fees may
  vary depending on the Program Bank. This creates an incentive for us to use Program Banks that pay
  greater compensation to us however, all Program Banks pay the same interest rates to all customers.
  The interest rates on your funds deposited at a Program Bank will be determined by the amount the
  Program Banks are willing to pay minus the fees paid to Robinhood. The interest rates paid by a
  Program Bank may be higher or lower than the interest rates available to depositors making deposits
  directly with a Program Bank or other depository institution in comparable accounts. Over time, the
  interest rates provided by Program Banks may be lower than the rate of return available through other
  investment options or deposit products that are not FDIC insured.

  For more information about the Sweep Service, please refer to the Insured Network Deposit Sweep
  Program Disclosures available in the Robinhood Disclosure Library. Specific information about your
  deposit accounts may be found on the Robinhood website, App, or by e-
  mailing help@robinhood.com or visiting https://robinhood.com/contact.

  Examples of other Revenue Robinhood Receives: • Interest on uninvested cash deposited in
  interest-bearing bank accounts outside the Sweep Service. • Stock loan income from lending the
  stocks you purchase on margin. • Interchange fees from purchases made by you with the Sweep
  Service debit card. • Rebates from market centers to which we route customer orders.

  Conversation starters: How might your conflicts of interest affect me, and how will you address
  them? Our response to this question can be found at: https://rbnhd.co/crs-rs.

  For more information about conflicts of interest,
                                                 15 please visit the Robinhood Disclosure Library.
                                                 EXHIBIT B
https://robinhood.com/signup/submit                                                                    2/10
2/4/2021 Case2:21-cv-00843-VAP-MRW Document  Submit 27-1    Filed |02/08/21
                                                    Your Application Robinhood Page 16 of 101 Page ID
                                                 #:192
  How do your financial professionals make money? Robinhood Financial professionals do not
  receive commissions or other compensation related to client assets or clients' investment activities.
  Robinhood Financial professionals receive salaries and bonuses that are based on their overall job
  responsibilities and performance.

  4. Do you or your financial professionals have legal or disciplinary history?

  Yes. Visit Investor.gov/CRS for a free and simple search tool to research Robinhood and Robinhood
  financial professionals.

  Conversation starters: As a financial professional, do you have any disciplinary history? For what
  type of conduct? Our responses to these questions are found on our website: https://rbnhd.co/crs-rs.

  5. For more information about our services or financial professionals or to request an up-to-date
  version of this Form and our Written Responses, please email help@robinhood.com or
  visit https://robinhood.com/contact.

  Conversation starters: Who is my primary contact person? Is he or she a representative of an
  investment adviser or a broker-dealer? Who can I talk to if I have concerns about how this person is
  treating me? Our responses to these questions can be found at: https://rbnhd.co/crs-rs.

  Brokerage Application Agreement

  By tapping or clicking the "Submit Application" button, I agree to this Robinhood Financial Brokerage
  Application Agreement (this "Application Agreement"). I also agree to the terms of the RHF-RHS
  Customer Agreement, Robinhood Terms and Conditions, RHF Use and Risk Disclosures, RHF PFO
  Disclosure, RHF Business Continuity Plan Summary, and FINRA Public Disclosure Program, which
  are incorporated by reference and constitute part of this Application Agreement.

  In addition, I may, in the future, receive from You supplemental disclosures, terms, and agreements
  that pertain to certain account types, features, or services. References to this Application Agreement
  include such supplemental disclosures, terms, and agreements. Capitalized, undefined terms in this
  Application Agreement have the meaning given in the Robinhood Financial Customer Agreement. I
  agree to read this Application Agreement and all incorporated disclosures, terms, and agreements
  carefully and retain copies for My records.

  MY WARRANTIES AND REPRESENTATIONS


  I represent and warrant that:

      1. This brokerage account is not maintained by a current or former Politically Exposed Person or
         Public Official (includes U.S. and Foreign Individuals).

      2. This brokerage account is not maintained by a Foreign Financial Institution as defined by Title 30
         of the Code of Federal Regulations.

      3. This brokerage account is not a Foreign Bank organized under foreign law and located outside
         of the United States as defined by Title 31 of the Code of Federal Regulations.
                                                      16
                                                   EXHIBIT B
https://robinhood.com/signup/submit                                                                        3/10
2/4/2021 Case 2:21-cv-00843-VAP-MRW Document    Submit 27-1    Filed |02/08/21
                                                       Your Application Robinhood Page 17 of 101 Page ID
                                                    #:193
      4. I have carefully reviewed, understand and agree to the terms and provisions of the
         following: RHF-RHS Financial Customer Agreement, Robinhood Terms and Conditions, RHF
         Use and Risk Disclosures, RHF PFO Disclosure, RHF Business Continuity Plan Summary,
         and FINRA Public Disclosure Program.

      5. I consent to receive all future brokerage account information electronically.

      6. Tapping or clicking the "Submit Application" button is equivalent to My written signature, and I
         understand that I am entering into legal agreements.

      7. I HAVE READ THE RHF-RHS CUSTOMER ACCOUNT AGREEMENT WHICH CONTAINS A
         PREDISPUTE ARBITRATION CLAUSE (SECTION 28 ON PAGES 20 AND 21) AND AGREE IN
         ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH MAY ARISE BETWEEN OR
         AMONG ME, YOU, AND/OR ROBINHOOD SECURITIES IN ACCORDANCE WITH SUCH
         SECTION 28.

      8. ALL OF THE INFORMATION I HAVE PROVIDED IN THIS APPLICATION IS ACCURATE. You
         can rely on it and are authorized to verify this information.

      9. I AGREE TO NOTIFY YOU PROMPTLY REGARDING ANY CHANGE IN THE INFORMATION
         PROVIDED ON THIS APPLICATION.

  RULE 14b-1(c)


  I acknowledge that Rule 14b-1(c) of the Securities Exchange Act, unless I object, requires You to
  disclose to an issuer, upon its request, the names, addresses, and securities positions of Your
  customers who are beneficial owners of the issuer's securities held by You in nominee name. The
  issuer would be permitted to use My name and other related information for corporation
  communication only. If I object, I will send an email to support@robinhood.com with "Rule 14b-1(c)
  objection" in the subject.

  TAXES


  Under penalties of perjury, I certify that: (1) the number provided with this application is My correct
  taxpayer identification number (or I am waiting for a number to be issued to Me), and (2) I am not
  subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not
  been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result
  of a failure to report all interest or dividends, or (c) the IRS has notified Me that I am no longer subject
  to backup withholding, and (3) I am a U.S. citizen or other U.S. person (defined below).

  If I have been notified by the IRS that I am currently subject to backup withholding because I have
  failed to report all interest and dividends on My tax return, I will send an email
  to support@robinhood.com with "Backup Withholding" in the title.

  Definition of a U.S. person. For federal tax return purposes, I am considered a U.S. person if I am: An
  individual who is a U.S. citizen or U.S. resident alien, a partnership, corporation, company, or
  association created or organized in the United States or under the laws of the United States, an estate
  (other than a foreign estate), or a domestic trust (as defined in Regulations section 301.7701-7).
                                                       17
                                                    EXHIBIT B
https://robinhood.com/signup/submit                                                                         4/10
2/4/2021 Case2:21-cv-00843-VAP-MRW Document     Submit 27-1    Filed |02/08/21
                                                       Your Application Robinhood Page 18 of 101 Page ID
                                                    #:194
  The Internal Revenue Service does not require My consent to any provisions of this document other
  than the certifications required to avoid backup withholding.

  MY AUTHORIZATION AND MY AGREEMENT


  I authorize You and/or RHS to obtain a consumer report at the time of application to verify My
  creditworthiness and to obtain a consumer report from time to time for updates, renewals, extensions,
  and collection activity on any approved brokerage account. Upon My written request, You and/or RHS
  will disclose to Me whether it obtained a report, and if so, the name and address of the consumer-
  reporting agency that provided it. In the event that My brokerage account is denied by RHS as a result
  of the consumer report verification, I authorize RHS to provide to You the reason(s) for such denial.

  MARKET DATA


  Robinhood Financial may choose to make certain market data available to you pursuant to the terms
  and conditions set forth in this Agreement. By executing this Agreement, I agree to comply with those
  terms and conditions.

  Definitions


      1. “Market Data” means (a) last sale information and quotation information relating to securities that
         are admitted to dealings on the New York Stock Exchange ("NYSE"), (b) such bond and other
         equity last sale and quotation information, and such index and other market information, as
         United States-registered national securities exchanges and national securities associations
         (each, an "Authorizing SRO”) may make available and as the NYSE may from time to time
         designate as "Market Data"; and (c) all information that derives from any such information.

      2. “Nonprofessional” means any natural person who receives market data solely for his/her
         personal, non- business use and who is not a “Professional.” A “Professional” includes an
         individual who, if working in the United States, is: (i) registered or qualified with the Securities
         and Exchange Commission (the “SEC”), the Commodity Futures Trading Commission (the
         “CFTC”), any state securities agency, any securities exchange or association, or any
         commodities or futures contract market or association; (ii) engaged as an "investment advisor"
         as that term is defined in Section 202 (a) (11) of the Investment Advisers Act of 1940 (whether or
         not registered or qualified under that Act), or (iii) employed by a bank or other organization
         exempt from registration under federal and/or state securities laws to perform functions that
         would require him or her to be so registered or qualified if he or she were to perform such
         functions for an organization not so exempt. A person who works outside of the United States
         will be considered a “Professional” if he or she performs the same functions as someone who
         would be considered a “Professional” in the United States.

  Provisions Applicable to All customers


      1. Proprietary Nature of Data. I understand and acknowledge that each Authorizing SRO and Other
         Data Disseminator (as defined below) has a proprietary interest in the Market Data that
         originates on or derives from it or its market(s). I agree not to reproduce, distribute, sell or
         commercially exploit the Market Data in any manner.
                                                       18
                                                    EXHIBIT B
https://robinhood.com/signup/submit                                                                        5/10
2/4/2021 Case 2:21-cv-00843-VAP-MRW Document   Submit 27-1    Filed |02/08/21
                                                      Your Application Robinhood Page 19 of 101 Page ID
                                                    #:195
      2. Enforcement. I understand and acknowledge that (a) the Authorizing SROs are third-party
         beneficiaries under this Agreement and (b) the Authorizing SROs or their authorized
         representative(s) may enforce this Agreement, by legal proceedings or otherwise, against Me or
         any person that obtains Market Data that is made available pursuant to this Agreement other
         than as this Agreement contemplates.

      3. Data Not Guaranteed. I understand that neither You nor any Authorizing SRO, other entity
         whose information is made available over the Authorizing SROs' facilities (an "Other Data
         Disseminator"), or information processor that assists any Authorizing SRO or Other Data
         Disseminator in making Market Data available (collectively, the "Disseminating Parties")
         guarantees the timeliness, sequence, accuracy, completeness, reliability, or content of Market
         Data or of other market information or messages disseminated to or by any Disseminating Party.
         I understand that neither Robinhood Financial nor any Disseminating Party guarantees the
         timeliness, sequence, accuracy, completeness, reliability or content of market information, or
         messages disseminated to or by any party. I understand that neither Robinhood Financial nor
         any Disseminating Party warrants that the service provided by any such entity will be
         uninterrupted or error-free. I further understand that Market Data by Xignite provides market data
         to Robinhood Financial customers. NEITHER ROBINHOOD FINANCIAL, ANY OF ITS
         AFFILIATES, THEIR RESPECTIVE OFFICERS OR EMPLOYEES, NOR ANY DISSEMINATING
         PARTY SHALL BE LIABLE IN ANY WAY FOR (A) ANY INACCURACY, ERROR OR DELAY IN,
         OR OMISSION OF, (I) ANY MARKET DATA, INFORMATION OR MESSAGE, OR (II) THE
         TRANSMISSION OR DELIVERY OF ANY SUCH DATA, INFORMATION OR MESSAGE; OR (B)
         ANY LOSS (AS DEFINED IN THIS AGREEMENT) OR DAMAGE ARISING FROM OR
         OCCASIONED BY (I) ANY SUCH INACCURACY, ERROR, DELAY OR OMISSION, (II) NON-
         PERFORMANCE OR III) INTERRUPTION IN ANY SUCH MARKET DATA, INFORMATION, OR
         MESSAGE, WHETHER DUE TO ANY ACT OR OMISSION BY ROBINHOOD FINANCIAL, ANY
         OF ITS AFFILIATES, THEIR RESPECTIVE OFFICERS OR EMPLOYEES, OR ANY
         DISSEMINATING PARTY, OR TO ANY “FORCE MAJEURE” (E.G., FLOOD, EXTRAORDINARY
         WEATHER CONDITIONS, EARTHQUAKE OR OTHER ACT OF GOD, FIRE, WAR,
         INSURRECTION, RIOT, LABOR DISPUTE, ACCIDENT, ACTION OF GOVERNMENT, OR
         COMMUNICATIONS OR POWER FAILURE, EQUIPMENT OR SOFTWARE MALFUNCTION)
         OR ANY OTHER CAUSE BEYOND THE REASONABLE CONTROL OF ROBINHOOD
         FINANCIAL, ITS AFFILIATES, THEIR RESPECTIVE OFFICERS AND EMPLOYEES, OR ANY
         DISSEMINATING PARTY.

      4. Permitted Use. I shall not furnish Market Data to any other person or entity. If I receive Market
         Data other than as a Nonprofessional, I shall use Market Data only for My individual use.

      5. Dissemination, Discontinuance, or Modification. I understand and acknowledge that, at any time,
         the Authorizing SROs may discontinue disseminating any category of Market Data, may change
         or eliminate any transmission method and may change transmission speeds or other signal
         characteristics. The Authorizing SROs shall not be liable for any resulting liability, loss or
         damages that may arise therefrom.

      6. Duration; Survival. This Section of this Application Agreement remains in effect for so long as I
         have the ability to receive Market Data as contemplated by this Section. In addition, Sections

                                                       19
                                                    EXHIBIT B
https://robinhood.com/signup/submit                                                                          6/10
2/4/2021 Case  2:21-cv-00843-VAP-MRW Document     Submit 27-1    Filed |02/08/21
                                                         Your Application Robinhood Page 20 of 101 Page ID
                                                      #:196
          2(B)(1)-(3) and the first two sentences of Section 2(B)(7), survive any termination of this
          Application Agreement.

      7. Miscellaneous. The laws of the State of New York shall govern this Section 2 and it shall be
         interpreted in accordance with those laws. This subsection is subject to the Securities Exchange
         Act of 1934, the rules promulgated under that act, and the joint-industry plans entered into
         pursuant to that act.

  Provisions Applicable to Nonprofessionals


      1. Permitted Receipt. I understand that I may not receive Market Data from You as a
         Nonprofessional, and You may not provide Market Data to Me as a Nonprofessional, unless You
         first properly determine that I qualify as a Nonprofessional as defined above and I in fact qualify
         as a Nonprofessional. I agree that, as a prerequisite to Robinhood Financial qualifying Me as a
         Nonprofessional, I will provide to You truthful and accurate information about Me, such as: my
         occupation, employer, employment position and functions; my use of Market Data; my
         registration status with any securities agency, exchange, association, or regulatory body, or any
         commodities or future contract market, association, or regulatory body, whether in the United
         States or elsewhere; and any compensation of any kind I may receive from any individual or
         entity for my trading activities, asset management, or investment advice. Except as otherwise
         declared to You in writing, by tapping or clicking the "Submit Application" button, I certify that I
         meet the definition of Nonprofessional as set forth in this Application Agreement.

      2. Permitted Use. If I am a Nonprofessional, I agree to receive Market Data solely for my personal,
         non-business use.

      3. Notification. I shall notify You promptly in writing of any change in my circumstances that may
         cause Me to cease to qualify as a Nonprofessional.

  Extended Hours Trading Disclosure


  You should consider the following points before engaging in extended hours trading. "Extended hours
  trading" means trading outside of “regular trading hours.” “Regular trading hours” generally means the
  time between 9:30 a.m. and 4:00 p.m. Eastern Standard Time.

  Risk of Lower Liquidity. Liquidity refers to the ability of market participants to buy and sell securities.
  Generally, the more orders that are available in a market, the greater the liquidity. Liquidity is important
  because with greater liquidity it is easier for investors to buy or sell securities, and as a result,
  investors are more likely to pay or receive a competitive price for securities purchased or sold. There
  may be lower liquidity in extended hours trading as compared to regular trading hours. As a result,
  Your order may only be partially executed, or not at all.

  Risk of Higher Volatility. Volatility refers to the changes in price that securities undergo when trading.
  Generally, the higher the volatility of a security, the greater its price swings. There may be greater
  volatility in extended hours trading than in regular trading hours. As a result, Your order may only be
  partially executed, or not at all, or You may receive an inferior price when engaging in extended hours
  trading than You would during regular trading hours.
                                                        20
                                                     EXHIBIT B
https://robinhood.com/signup/submit                                                                          7/10
2/4/2021 Case2:21-cv-00843-VAP-MRW Document      Submit 27-1    Filed |02/08/21
                                                        Your Application Robinhood Page 21 of 101 Page ID
                                                     #:197
  Risk of Changing Prices. The prices of securities traded in extended hours trading may not reflect the
  prices either at the end of regular trading hours, or upon the opening the next morning. As a result,
  You may receive an inferior price when engaging in extended hours trading than You would during
  regular trading hours.

  Risk of Unlinked Markets. Depending on the extended hours trading system or the time of day, the
  prices displayed on a particular extended hours trading system may not reflect the prices in other
  concurrently operating extended hours trading systems dealing in the same securities. Accordingly,
  You may receive an inferior price in one extended hours trading system than You would in another
  extended hours trading system.

  Risk of News Announcements. Normally, issuers make news announcements that may affect the price
  of their securities after regular trading hours. Similarly, important financial information is frequently
  announced outside of regular trading hours. In extended hours trading, these announcements may
  occur during trading, and if combined with lower liquidity and higher volatility, may cause an
  exaggerated and unsustainable effect on the price of a security.

  Risk of Wider Spreads. The spread refers to the difference in price between for what price You can
  buy a security and at what price You can sell it. Lower liquidity and higher volatility in extended hours
  trading may result in wider than normal spreads for a particular security.

  Extended Hours Trading Order Types and Expiration Settings.You may place only unconditional limit
  orders and typical Robinhood Financial Market Orders.

      1. Limit Orders. GFD Limit Orders placed during the Day session will expire at the close of the
         afterHours session for that day, if not executed. “GFD” may also be substituted with an exact
         time for additional clarification, ex: “This order will automatically expire at 6pm ET if not executed
         or canceled by You.”. GTC Limit Order placed during any session will stand through all sessions
         until executed or canceled. Any Limit order placed while all sessions are closed will be queued
         for the opening of the next session.
      2. Market Orders. All Robinhood Financial Market Orders are technically limit orders with a 5%
         collar, although during the extended hours trading, these types of orders will be available for only
         a select list of securities as determined by Robinhood Financial and based on extended hours
         trading spreads. Orders in securities that do not fit into this category will be effected only as
         traditional Limit Orders, in which case You will not be shown an option to place a Market Order.
         Any Market Order placed while all sessions are closed will be queued for the opening of the next
         session.

  BY TAPPING OR CLICKING ON THE "SUBMIT APPLICATION" BUTTON, I: (1) ACKNOWLEDGE
  THAT I HAVE RECEIVED THE FORM CRS RELATIONSHIP SUMMARY, AND (2) AGREE TO THIS
  APPLICATION AGREEMENT.

         Robinhood Instant Agreement

  This Robinhood Instant Agreement (the “Instant Agreement”) sets forth the terms and conditions for a
  Robinhood Financial LLC (“Robinhood Financial”) customer (“I”), to open the type of margin account
  described herein as “Robinhood Instant.”

                                                       21
                                                    EXHIBIT B
https://robinhood.com/signup/submit                                                                           8/10
2/4/2021 Case2:21-cv-00843-VAP-MRW Document    Submit 27-1    Filed |02/08/21
                                                      Your Application Robinhood Page 22 of 101 Page ID
                                                   #:198
  Robinhood Instant is a service offering margin accounts that allow customers to trade using unsettled
  funds up to the amount in their Robinhood Instant account. Robinhood Instant requires a minimum
  deposit of $2,000 or 100 percent of the purchase price—whichever is less—in the account before
  purchasing a security.

  By tapping or clicking the “SUBMIT APPLICATION” button below, I: (1) acknowledge that I have
  carefully read and agree to this Instant Agreement and all incorporated disclosures, terms, and
  agreements, and retained copies for my records; (2) authorize Robinhood Financial to accept
  instructions to allow for trading no more than the amount held in my Robinhood Instant account; (3)
  agree to open, or convert my Robinhood Financial account into, a Robinhood Instant account under all
  of the aforementioned terms and conditions; and (4) also agree to the terms of the RHF Margin
  Agreement.

  I understand that I have the option to borrow funds in my Robinhood Instant account, provided I meet
  the necessary requirements and receive the approval of Robinhood Financial. I acknowledge that I
  have read and that it is important that I fully understand the risks involved in trading securities on
  margin as described in the Margin Disclosure Statement.

  Robinhood Financial will monitor trading activities in Robinhood Instant accounts and alert those
  customers at risk of qualifying as “pattern day traders.” A pattern day trader, as defined under FINRA
  Rule 4210(f)(8)(B), is any customer who executes four or more day trades within five business days,
  provided the number of day trades is more than six percent of the total trades in the account during
  that period. All Robinhood Instant accounts designated as a pattern day trading accounts will be
  required to maintain $25,000 equity at all times in order to continue day trading. I acknowledge it is
  important that I fully understand the risks involved in day trading securities, as described in the Day
  Trading Risk Disclosure.

  I understand that this Instant Agreement is not a recommendation to make a specific investment or
  use any specific investment strategy. Robinhood Financial provides no investment, legal or tax advice.
  Robinhood Instant is not necessarily suitable for everyone. I agree to examine my investment
  objectives, financial resources and risk tolerance to determine whether Robinhood Instant meets my
  investment needs.

  By using a Robinhood Instant account, I acknowledge that I remain subject to all other terms and
  conditions provided in the RHF-RHS Customer Account Agreement, RHS Customer Margin and Short
  Account Agreement, Margin Disclosure Statement, and Day Trading Risk Disclosure, which are
  incorporated by reference and constitute part of this Instant Agreement. In addition, I acknowledge
  that, in the future, I may receive supplemental disclosures, terms, and agreements that pertain to
  certain account types, features, or services.

  BY TAPPING OR CLICKING ON THE "SUBMIT APPLICATION" OR "ACCEPT" BUTTON BELOW, I:
  (1) ACKNOWLEDGE THAT I HAVE READ THIS INSTANT AGREEMENT AND ALL INCORPORATED
  DISCLOSURES, TERMS, AND AGREEMENTS CAREFULLY, AND RETAINED COPIES FOR MY
  RECORDS; (2) AUTHORIZE ROBINHOOD FINANCIAL TO ACCEPT INSTRUCTIONS TO ALLOW
  FOR TRADING NO MORE THAN THE AMOUNT HELD IN MY ROBINHOOD INSTANT ACCOUNT;
  AND (3) AGREE TO OPEN, OR CONVERT MY ROBINHOOD FINANCIAL ACCOUNT INTO, A
  ROBINHOOD INSTANT ACCOUNT UNDER ALL OF THE AFOREMENTIONED TERMS AND
  CONDITIONS.                            22
                                                  EXHIBIT B
https://robinhood.com/signup/submit                                                                         9/10
2/4/2021 Case    2:21-cv-00843-VAP-MRW Document
                                           Submit 27-1    Filed |02/08/21
                                                  Your Application Robinhood Page 23 of 101 Page ID
                                               #:199




                                                      23
                                                   EXHIBIT B
https://robinhood.com/signup/submit                                                                   10/10
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 24 of 101 Page ID
                                  #:200




                   EXHIBIT C




                                      24
                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 25 of 101 Page ID
                                  #:201



  Revised June 22, 2020
  Robinhood Financial LLC & Robinhood Securities, LLC Customer Agreement
  In consideration of Robinhood Financial LLC, Robinhood Securities, LLC, and their agents and assigns
  (collectively, "Robinhood") opening one or more accounts on my behalf ("My Account(s)" or the
  "Account(s)") for the purchase, sale or carrying of securities or contracts relating thereto and/or the
  borrowing of funds, which transactions are cleared through Robinhood Securities, I represent and agree
  with respect to all Accounts, whether margin or cash, to the terms set forth below (the "Agreement").
  When used in this Agreement, the words "I", "Me", "My", "We", or "Us" mean the owner(s) of the
  Account. For purposes of this Agreement, Business Days are Monday through Friday, excluding federal
  holidays. Any references to "days" found in this Agreement are calendar days unless indicated
  otherwise.
  I UNDERSTAND THAT THE TERMS AND CONDITIONS OF THIS AGREEMENT GOVERN ALL
  ASPECTS OF MY RELATIONSHIP WITH ROBINHOOD REGARDING MY ACCOUNTS. I WILL
  CAREFULLY READ, UNDERSTAND AND ACCEPT THE TERMS AND CONDITIONS OF THIS
  AGREEMENT BEFORE I CLICK "SUBMIT APPLICATION" OR OTHER SIMILARLY WORDED
  BUTTON. IF I HAVE ANY QUESTIONS ABOUT ANY OF THE PROVISIONS IN THIS AGREEMENT,
  I WILL EMAIL HELP@ROBINHOOD.COM. I UNDERSTAND THAT CLICKING "SUBMIT
  APPLICATION" IS THE LEGAL EQUIVALENT OF MY MANUALLY SIGNING THIS AGREEMENT
  AND I WILL BE LEGALLY BOUND BY ITS TERMS AND CONDITIONS. BY ENTERING INTO
  THIS AGREEMENT, I ACKNOWLEDGE RECEIPT OF THE ROBINHOOD PRIVACY POLICY AND
  PRIVACY AND SECURITY STATEMENT. I UNDERSTAND THAT THIS AGREEMENT MAY BE
  AMENDED FROM TIME TO TIME BY ROBINHOOD, WITH REVISED TERMS POSTED ON THE
  ROBINHOOD WEBSITE. I AGREE TO CHECK FOR UPDATES TO THIS AGREEMENT. I
  UNDERSTAND THAT BY CONTINUING TO MAINTAIN MY SECURITIES BROKERAGE
  ACCOUNT WITHOUT OBJECTING TO ANY REVISED TERMS OF THIS AGREEMENT, I AM
  ACCEPTING THE TERMS OF THE REVISED AGREEMENT AND I WILL BE LEGALLY BOUND
  BY ITS TERMS AND CONDITIONS. IF I REQUEST OTHER SERVICES PROVIDED BY
  ROBINHOOD THAT REQUIRE ME TO AGREE TO SPECIFIC TERMS AND CONDITIONS
  ELECTRONICALLY (THROUGH CLICKS OR OTHER ACTIONS) OR OTHERWISE, SUCH TERMS
  AND CONDITIONS WILL BE DEEMED AN AMENDMENT AND WILL BE INCORPORATED INTO
  AND MADE PART OF THIS AGREEMENT. I ALSO UNDERSTAND THAT BY CLICKING "SUBMIT
  APPLICATION" I HAVE ACKNOWLEDGED THAT THIS AGREEMENT CONTAINS A PREDISPUTE
  ARBITRATION CLAUSE IN SECTION 38 HEREIN.

  1. Capacity and Status.
  If an individual, I am of legal age under the laws of the state where I reside and authorized to enter into
  this Agreement. If an entity, I am duly formed, validly existing and in good standing in My state of
  organization, have full power and authority to enter and perform this Agreement, and the persons signing
  the account application are fully authorized to act on My behalf. No person, except Myself, has any
  interest in the Account opened pursuant to this Agreement. I acknowledge that unless Robinhood
  receives written objection from Me, Robinhood may provide My name, address, and securities positions
  to requesting companies in which I hold securities. Except as otherwise disclosed to Robinhood in
  writing, neither I nor any member of My immediate family is an employee of any exchange, any
  corporation of which any exchange owns a majority of the capital stock, a member of any exchange or
  self-regulatory organization, a member of any firm or member corporation registered on any exchange, a
  bank, trust company, insurance company or any corporation, firm or individual engaged in the business
  of dealing either as a broker-dealer or as principal in securities. I understand and agree that I am
  obligated to promptly notify Robinhood in writing if I or a member of My immediate family becomes
  registered or employed in any of the above-described capacities. Except as otherwise disclosed to
  Robinhood in writing, I am not a Professional (as defined below). I further agree to promptly notify
  Robinhood in writing if I am now or if I become a Professional or an officer, director or 10% stockholder
  of any publicly traded company.

  2. Market Data.
  Robinhood may choose to make certain market data available to Me pursuant to the terms and
  conditions set forth in this Agreement. By executing this Agreement, I agree to comply with those terms
  and conditions.

                                                       1                                               2020.06

                                                      25
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 26 of 101 Page ID
                                  #:202


  A. Definitions.

     1. "Market Data" means (a) last sale information and quotation information relating to securities that
        are admitted to dealings on the New York Stock Exchange ("NYSE"), (b) such bond and other
        equity last sale and quotation information, and such index and other market information, as United
        States-registered national securities exchanges and national securities associations (each, an
        "Authorizing SRO") may make available and as the NYSE may from time to time designate as
        "Market Data"; and (c) all information that derives from any such information.
     2. "Nonprofessional" means any natural person who receives market data solely for his/her
        personal, non- business use and who is not a "Professional." A "Professional" includes an
        individual who, if working in the United States, is: (i) registered or qualified with the Securities and
        Exchange Commission (the "SEC"), the Commodity Futures Trading Commission (the "CFTC"),
        any state securities agency, any securities exchange or association, or any commodities or
        futures contract market or association; (ii) engaged as an "investment advisor" as that term is
        defined in Section 202 (a) (11) of the Investment Advisers Act of 1940 (whether or not registered
        or qualified under that Act), or (iii) employed by a bank or other organization exempt from
        registration under federal and/or state securities laws to perform functions that would require him
        or her to be so registered or qualified if he or she were to perform such functions for an
        organization not so exempt. A person who works outside of the United States will be considered a
        "Professional" if he or she performs the same functions as someone who would be considered a
        "Professional" in the United States.


  B. Provisions Applicable to All Users.

     1. Proprietary Nature of Data. I understand and acknowledge that each Authorizing SRO and Other
        Data Disseminator (as defined below) has a proprietary interest in the Market Data that originates
        on or derives from it or its market(s). I agree not to reproduce, distribute, sell or commercially
        exploit the Market Data in any manner.
     2. Enforcement. I understand and acknowledge that (a) the Authorizing SROs are third-party
        beneficiaries under this Agreement and (b) the Authorizing SROs or their authorized
        representative(s) may enforce this Agreement, by legal proceedings or otherwise, against Me or
        any person that obtains Market Data that is made available pursuant to this Agreement other than
        as this Agreement contemplates.
     3. Data Not Guaranteed. I understand that neither Robinhood nor any Authorizing SRO, other entity
        whose information is made available over the Authorizing SROs' facilities (an "Other Data
        Disseminator"), or information processor that assists any Authorizing SRO or Other Data
        Disseminator in making Market Data available (collectively, the "Disseminating Parties")
        guarantees the timeliness, sequence, accuracy, completeness, reliability, or content of Market
        Data or of other market information or messages disseminated to or by any Disseminating Party. I
        understand that neither Robinhood Financial nor any Disseminating Party guarantees the
        timeliness, sequence, accuracy, completeness, reliability or content of market information, or
        messages disseminated to or by any party. I understand that neither Robinhood Financial nor any
        Disseminating Party warrants that the service provided by any such entity will be uninterrupted or
        error-free. I further understand that Market Data by Xignite provides market data to Robinhood
        Financial customers. NEITHER ROBINHOOD FINANCIAL, ANY OF ITS AFFILIATES, THEIR
        RESPECTIVE OFFICERS OR EMPLOYEES, NOR ANY DISSEMINATING PARTY SHALL BE
        LIABLE IN ANY WAY FOR (A) ANY INACCURACY, ERROR OR DELAY IN, OR OMISSION
        OF, (I) ANY MARKET DATA, INFORMATION OR MESSAGE, OR (II) THE TRANSMISSION
        OR DELIVERY OF ANY SUCH DATA, INFORMATION OR MESSAGE; OR (B) ANY LOSS (AS
        DEFINED IN THIS AGREEMENT) OR DAMAGE ARISING FROM OR OCCASIONED BY (I)
        ANY SUCH INACCURACY, ERROR, DELAY OR OMISSION, (II) NON-PERFORMANCE OR
        III) INTERRUPTION IN ANY SUCH MARKET DATA, INFORMATION, OR MESSAGE,
        WHETHER DUE TO ANY ACT OR OMISSION BY ROBINHOOD FINANCIAL, ANY OF ITS
        AFFILIATES, THEIR RESPECTIVE OFFICERS OR EMPLOYEES, OR ANY DISSEMINATING
        PARTY, OR TO ANY "FORCE MAJEURE" (E.G., FLOOD, EXTRAORDINARY WEATHER
        CONDITIONS, EARTHQUAKE OR OTHER ACT OF GOD, FIRE, WAR, INSURRECTION,
        RIOT, LABOR DISPUTE, ACCIDENT, ACTION OF GOVERNMENT, OR COMMUNICATIONS
        OR POWER FAILURE, EQUIPMENT OR SOFTWARE MALFUNCTION) OR ANY OTHER

                                                       2                                                 2020.06

                                                      26
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 27 of 101 Page ID
                                  #:203


       CAUSE BEYOND THE REASONABLE CONTROL OF ROBINHOOD FINANCIAL, ITS
       AFFILIATES, THEIR RESPECTIVE OFFICERS AND EMPLOYEES, OR ANY
       DISSEMINATING PARTY.

     4. Permitted Use. I shall not furnish Market Data to any other person or entity. If I receive Market
        Data other than as a Nonprofessional, I shall use Market Data only for My individual use.

     5. Dissemination, Discontinuance, or Modification. I understand and acknowledge that, at any time,
        the Authorizing SROs may discontinue disseminating any category of Market Data, may change
        or eliminate any transmission method and may change transmission speeds or other signal
        characteristics. The Authorizing SROs shall not be liable for any resulting liability, loss or
        damages that may arise therefrom.

     6. Duration; Survival. This Section 2 of this Agreement remains in effect for so long as I have the
        ability to receive Market Data as contemplated by this Section 2. In addition, Sections 2(B)(1)-(3)
        and the first two sentences of Section 2(B)(7), survive any termination of this Agreement.

     7. Miscellaneous. The laws of the State of New York shall govern this Section 2 and it shall be
        interpreted in accordance with those laws. This Subsection is subject to the Securities Exchange
        Act of 1934, the rules promulgated under that act, and the joint-industry plans entered into
        pursuant to that act.


  C. Provisions Applicable to Nonprofessionals.

     1. Permitted Receipt. I understand that I may not receive Market Data from Robinhood as a
        Nonprofessional, and Robinhood may not provide Market Data to Me as a Nonprofessional,
        unless Robinhood first properly determines that I qualify as a Nonprofessional as defined above
        and I in fact qualify as a Nonprofessional. I agree that, as a prerequisite to Robinhood Financial
        qualifying Me as a Nonprofessional, I will provide to Robinhood truthful and accurate information
        about Me, such as: my occupation, employer, employment position and functions; my use of
        Market Data; my registration status with any securities agency, exchange, association, or
        regulatory body, or any commodities or future contract market, association, or regulatory body,
        whether in the United States or elsewhere; and any compensation of any kind I may receive from
        any individual or entity for my trading activities, asset management, or investment advice. Except
        as otherwise declared to Robinhood in writing, by executing this Agreement, I certify that I meet
        the definition of Nonprofessional as set forth in this Agreement.
     2. Permitted Use. If I am a Nonprofessional, I agree to receive Market Data solely for my personal,
        non-business use.
     3. Notification. I shall notify Robinhood promptly in writing of any change in my circumstances that
        may cause Me to cease to qualify as a Nonprofessional.

  3. NASDAQ OMX Information.

  A. Definitions.

     1. "Information" means certain market data and other data disseminated that has been collected,
        validated, processed, and recorded by any system NASDAQ OMX has developed for the creation
        or dissemination of Information or other sources made available for transmission to and receipt
        from either a distributor such as RHF or from NASDAQ OMX relating to: a) eligible securities or
        other financial instruments, markets, products, vehicles, indicators, or devices; b) activities of a
        NASDAQ OMX company; c) other information and data from a NASDAQ OMX company.
        "Information" also includes any element of Information as used or processed in such a way that
        the Information can be identified, recalculated or re-engineered from the processed Information or
        that the processed Information can be used as a substitute for Information.
     2. "NASDAQ OMX" means The NASDAQ OMX Group, Inc., a Delaware limited liability company
        and its subsidiaries and Affiliates (collectively, "NASDAQ OMX").


                                                      3                                               2020.06

                                                     27
                                                  EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 28 of 101 Page ID
                                  #:204


  B. Use of Data.

  I understand that I may use the Information only for personal use and not for any business purpose. I
  may not sell, lease, furnish or otherwise permit or provide access to the Information to any other natural
  person or entity ("Person") or to any other office or place. I will not engage in the operation of any illegal
  business use or permit anyone else to use the Information, or any part thereof, for any illegal purpose or
  violate any NASDAQ OMX or SEC Rule or any FSA rule or other applicable law, rule or regulation. I may
  not present the Information rendered in any unfair, misleading or discriminatory format. I shall take
  reasonable security precautions to prevent any Person other than Myself from gaining access to the
  Information.


  C. Proprietary Data.

  I acknowledge and agree that NASDAQ OMX has proprietary rights to the Information that originates on
  or derives from markets regulated or operated by NASDAQ OMX, and compilation or other rights to
  Information gathered from other sources. I further acknowledge and agree that NASDAQ OMX's third-
  party information providers have exclusive proprietary rights to their respective Information. In the event
  of any misappropriation or misuse by Me or anyone who accesses the Information through Me,
  NASDAQ OMX or its third-party information providers shall have the right to obtain injunctive relief for its
  respective materials.


  D. System.

  I acknowledge that NASDAQ OMX, in its sole discretion, may from time-to-time make modifications to
  its system or the Information. Such modifications may require corresponding changes to be made in
  Robinhood Financial's service. Changes or the failure to make timely changes by Me may sever or
  affect My access to or use of the Information. I understand that neither NASDAQ OMX nor Robinhood
  shall be responsible for such effects.


  E. NASDAQ OMX Limitation of Liability.

  Except as may otherwise be set forth herein, NASDAQ OMX shall not be liable to Me for indirect,
  special, punitive, consequential or incidental loss or damage (including, but not limited to, trading losses,
  lost profits, or other indirect loss or damage) of any nature arising from any cause whatsoever, even if
  NASDAQ OMX has been advised of the possibility of such damages. NASDAQ OMX shall not be liable
  to Me for any unavailability, interruption, delay, incompleteness or inaccuracy of the Information. This
  Section shall not relieve NASDAQ OMX or Me from liability for damages that result from their own gross
  negligence or willful tortious misconduct or from personal injury or wrongful death claims. I agree that the
  terms of this Section reflect a reasonable allocation of risk and limitation of liability.


  F. Disclaimers of Warranties.

  NASDAQ OMX and its third-party information providers make no warranties of any kind with respect to
  the Information---express, implied or statutory (including without limitation, timeliness, truthfulness,
  sequence, completeness, accuracy, freedom from interruption), any implied warranties arising from trade
  usage, course of dealing, course of performance or the implied warranties of merchantability or fitness
  for a particular use or purpose or noninfringement.


  G. Termination by NASDAQ OMX.

  I acknowledge that NASDAQ OMX, when required to do so in fulfillment of statutory obligations, may by
  notice to Robinhood unilaterally limit or terminate the right of any or all Persons to receive or use the

                                                        4                                                2020.06

                                                       28
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 29 of 101 Page ID
                                  #:205


  Information and that Robinhood will comply with any such notice and will terminate or limit the furnishing
  of the Information.

  4. Authorization.
  I understand that My Account is self-directed. Accordingly, I appoint Robinhood Financial as My agent for
  the purpose of carrying out My directions to Robinhood Financial in accordance with the terms and
  conditions of this Agreement and any attendant risks with respect to the purchase or sale of securities.
  Robinhood Financial is authorized to open or close My Account(s), place and withdraw orders and take
  such other steps as are reasonable to carry out My directions. All transactions will be effected only on
  My order or the order of My authorized delegate, except as described in Section 10. I understand
  Robinhood Financial provides trading and brokerage services through the Robinhood website (the
  "Website") and the Robinhood mobile application (the "App"). I agree to receive and transmit financial
  information through such electronic means. My use or My grant of access to My Account to any third
  party to access information or place transactions in My Account is solely at My risk.

  5. Customer Representations and Responsibilities.

  A. Self-directed Account.

  I understand that My Account is self-directed, and so that I am solely responsible for any and all orders
  placed in My Account and that all orders entered by Me or on My behalf are unsolicited and based on My
  own investment decisions or the investment decision of My duly authorized representative or agent.
  Accordingly, I agree that neither Robinhood nor any of its employees, agents, principals, or
  representatives:
      1. provide investment advice in connection with this Account;
      2. recommend any security, transaction or order;

      3. solicit orders;
      4. act as a market maker in any security;
      5. make discretionary trades; and
      6. produce or provide first-party research providing a specific investment strategies such as buy, sell
         or hold recommendations, first-party ratings and/or price targets. To the extent research materials
         or similar information are available through the App or the Website or the websites of any entity
         controlled by, controlling, or under common control with Robinhood (such entity, an "Affiliate"), I
         understand that these materials are intended for informational and educational purposes only and
         they do not constitute a recommendation to enter into any securities transactions or to engage in
         any investment strategies.


  B. Information Accuracy.

  I: (i) certify that the information contained in this Agreement, the account application, and any other
  document that I furnish to Robinhood Financial in connection with My Account(s) is complete, true and
  correct, and acknowledge that knowingly giving false information for the purpose of inducing Robinhood
  Financial to extend credit is a federal crime; (ii) authorize Robinhood Financial to contact any individual
  or firm noted herein or on the documents referred to in subsection (i) of this Section and any other normal
  sources of debit or credit information; (iii) authorize anyone so contacted to furnish such information to
  Robinhood Financial as Robinhood may request; and (iv) agree that this Agreement, the account
  application and any other document I furnish in connection with My Account is Robinhood's property, as
  the case may be. I shall promptly advise Robinhood Financial of any changes to the information in such
  agreements and documents in writing within ten (10) calendar days. I authorize Robinhood Financial to
  obtain reports and provide information to others concerning My creditworthiness and business conduct.
  Upon My request, Robinhood agrees to provide Me a copy of any report so obtained. Robinhood may


                                                      5                                               2020.06

                                                     29
                                                  EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 30 of 101 Page ID
                                  #:206


  retain this Agreement, the Account application, and all other such documents and their respective
  records at Its sole discretion, whether or not credit is extended.


  C. Risks.

  I understand that all investments involve risk, that losses may exceed the principal invested, and that
  the past performance of a security, industry, sector, market, or financial product does not guarantee
  future results or returns.


  D. Account Defaults.

  I understand that My Account comes with many defaulted service instruction features and preferences. I
  further understand that I am not required to use these defaulted options or preferences and that once My
  Account is approved and opened I have the sole discretion to control and adjust such defaulted service
  preferences that relate to My account.


  E. Knowledge of Account.

  I understand that I am solely responsible for knowing the rights and terms for all securities purchased,
  sold and maintained in My Account including mergers, reorganizations, stock splits, name changes or
  symbol changes, dividends, option symbols, and option deliverables. I further understand that certain
  securities may grant Me valuable rights that may expire unless I take specific action. These securities
  include bonds, convertible securities, warrants, stock rights and securities subject to exchange offers or
  tenders. I am responsible for knowing all expiration dates, redemption dates, and the circumstances
  under which rights associated with My securities may be called, cancelled, or modified. Robinhood may,
  but are not obligated to, notify Me of any upcoming expiration or redemption dates, or take any action on
  My behalf without My specific instructions except as required by law and the rules of regulatory
  authorities. I acknowledge that Robinhood may adjust My Account to correct any error. If My Account
  has an option position on the last trading day prior to expiration, which is one cent or more in the money,
  Robinhood Financial will generally exercise the option, on My behalf. However, Robinhood Financial
  reserves the right at Its discretion to close any option position prior to expiration date or any position
  resulting from the exercising/assignment after option expiration. I will be charged a commission for any
  such transaction. Robinhood Financial is not obligated to take any of these actions and Robinhood
  Financial is not liable for Losses should it not take them.


  F. Purchases.

  All orders for the purchase of securities given for My Account will be authorized by Me and executed in
  reliance on My promise that an actual purchase is intended. It is My obligation to pay for purchases
  immediately or on Robinhood's demand. I understand Robinhood may at any time, in its sole discretion
  and without prior notice to Me, prohibit or restrict My ability to trade securities. I further agree not to
  allow any person to trade for My Account unless a trading authorization for that person has been
  received and approved by Robinhood. Robinhood reserve the right to require full payment in cleared
  funds prior to the acceptance of any order. In the event that I fail to provide sufficient funds, Robinhood
  may, at its option and without notice to Me, i) charge a reasonable rate of interest, ii) liquidate the
  Property subject of the buy order, or iii) sell other Property owned by Me and held in any of My Accounts.
  Robinhood may also charge any consequential Loss to My Account. For purposes of this Agreement,
  "Property" shall mean all monies, contracts, investments and options, whether for present or future
  delivery, and all related distributions, proceeds, products and accessions.




                                                       6                                              2020.06

                                                      30
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 31 of 101 Page ID
                                  #:207


  G. Sales/Short Sales.

  I promise to deliver all securities sold in My Account and to provide collateral of a type and amount
  acceptable to Robinhood Financial for all short sales in My Account. Robinhood Financial requires that a
  security be held in My Account prior to the acceptance of a sell order with respect to such security
  unless the order is specifically designated as a "short sale." If a security is not held in My Account and a
  sell order is processed, I must promptly deliver such security to Robinhood Financial for receipt in good
  deliverable form on or before the settlement date. Any order accepted without negotiable certificates or
  positions in My Account will be subject, at Robinhood Financial's sole discretion, to cancellation or buy-
  in. To ensure this will not occur, I agree to only place sell orders for securities owned by Me and held in
  My Account at the time My order is placed.

  Proceeds of a sale will not be paid to Me or released into My Account until Robinhood Financial has
  received the security in good deliverable form, whether from a transfer agent or from Me and the
  settlement of the security is complete. If the security is not received on or before settlement date, or as
  market conditions warrant, Robinhood Financial may in its sole discretion purchase the security on the
  open market for My Account and may liquidate and close out any and all securities in My Account in
  order to pay for such purchase. In the event a security is bought in, I will be responsible for all resulting
  Losses incurred by Robinhood Financial.
  I understand that I may execute short sales only in a margin Account and that such execution must
  comply with applicable short sales rules.


  H. Assistance by Robinhood.

  I understand that when I request assistance from Robinhood or its employees in using the investment
  tools available on the Website or the App, it will be limited to an explanation of the tool's functionality
  and, if requested by Me, to the entry by Robinhood or its employees of variables provided by Me, and
  that such assistance does not constitute investment advice, an opinion with respect to the suitability of
  any transaction, or solicitation of any orders.


  I. No Tax or Legal Advice.

  I understand that Robinhood does not provide tax or legal advice.


  J. Discontinuation of Services.

  I understand that Robinhood may discontinue My Account and any services related to My Account
  immediately by providing written notice to Me


  K. Electronic Access.

      1. I am solely responsible for keeping My Account numbers and PINs confidential and will not share
         them with third parties. "PINs" shall mean My username and password.

      2. I agree and accept full responsibility for monitoring and safeguarding My Accounts and access to
         My Accounts.
      3. I agree to immediately notify Robinhood in writing, delivered via e-mail and a recognized
         international delivery service, if I become aware of: (i) any loss, theft, or unauthorized use of My
         PINs or Account numbers; (ii) any failure by Me to receive any communication from Robinhood
         indicating that an order was received, executed or cancelled, as applicable; (iii) any failure by Me
         to receive an accurate written confirmation of an order, execution, or cancellation; (iv) any receipt
         by Me of confirmation of an order, execution or cancellation, which I did not place; (v) any


                                                        7                                                2020.06

                                                       31
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 32 of 101 Page ID
                                  #:208


         inaccurate information in or relating to My orders, trades, margin status, Account balances,
         deposits, withdrawals, securities positions or transaction history; or (vi) any other unauthorized
         use or access of My Account.
      4. Each of the events described in subsections (K)(3)(i)-(vi) shall be deemed a "Potential Fraudulent
         Event". The use and storage of any information including My Account numbers, PINs, portfolio
         information, transaction activity, account balances and any other information or orders available
         on My wireless, web-enabled cellular telephone or similar wireless communications device
         (collectively, "Mobile Device") or My personal computer is at My own risk and is My sole
         responsibility. I represent that I am solely responsible for and have authorized any orders or
         instructions appearing in, originating from, or associated with My Account, My Account number,
         My username and password, or PINs. I agree to notify Robinhood immediately after I discover
         any Potential Fraudulent Event, but in no event more than twenty-four (24) hours following
         discovery. Upon request by Robinhood, I agree to report any Potential Fraudulent Event promptly
         to legal authorities and provide Robinhood a copy of any report prepared by such legal authorities.
         I agree to cooperate fully with the legal authorities and Robinhood in any investigation of any
         Potential Fraudulent Event and I will complete any required affidavits promptly, accurately and
         thoroughly. I also agree to allow Robinhood access to My Mobile Device, My computer, and My
         network in connection with Robinhood's investigation of any Potential Fraudulent Event. I
         understand that if I fail to do any of these things I may encounter delays in regaining access to
         the funds in My Account. I agree to indemnify and hold Robinhood, its Affiliates, and Robinhood
         and its Affiliates' respective officers, directors, and employees harmless from and against any
         Losses arising out of or relating to any Potential Fraudulent Event. I acknowledge that Robinhood
         does not know when a person entering orders with My username and password is Me.
      5. Trusted Contact Person. I understand that, pursuant to FINRA regulations, Robinhood is
         authorized to contact the Trusted Contact Person (as defined by FINRA Rule 4512) designated
         for My Account and to disclose information about My account to address possible financial
         exploitation, to confirm the specifics of My current contact information, health status, or the
         identity of any legal guardian, executor, trustee or holder of a power of attorney, or as otherwise
         permitted by Rule 2165.

  6. Clearance of Trades.
  I understand that Robinhood Financial has entered into a clearing agreement with Robinhood Securities
  whereby Robinhood Financial will introduce My Account to Robinhood Securities, and Robinhood
  Securities will clear all transactions, on a fully-disclosed basis. I understand that Robinhood Securities
  carries My Account(s) and is responsible for the clearing and bookkeeping of transactions, but is not
  otherwise responsible for the conduct of Robinhood Financial.
  Until receipt from Me of written notice to the contrary, Robinhood Securities may accept from Robinhood
  Financial, without inquiry or investigation, (i) orders for the purchase or sale of securities and other
  property on margin, if I have elected to have a margin account, or otherwise, and (ii) any other
  instructions concerning my Accounts. Robinhood Securities shall look solely to Robinhood Financial
  unless otherwise directed by Robinhood Financial, and not to Me, with respect to any such orders or
  instructions; except that I understand that Robinhood Securities will deliver confirmations, statements,
  and all written or other notices with respect to My Account directly to Me with copies to Robinhood
  Financial, and that Robinhood Securities will look directly to Me or Robinhood Financial for delivery of
  margin, payment, or securities. I agree to hold Robinhood Securities harmless from and against any
  Losses arising in connection with the delivery or receipt of any such communication(s), provided
  Robinhood Securities has acted in accordance with the above. The foregoing shall be effective as to My
  Account(s) until written notice to the contrary is received from Me by Robinhood Securities or Robinhood
  Financial.

  7. Review of Confirmations and Statements.
  I agree that it is My responsibility to review order execution confirmations and statements of My
  Account(s) promptly upon receipt. I agree to receive all confirmations and account statements, as well
  as all tax related documents, in electronic format. I understand that account statements will evidence all
  activity in My Account for the stated period, including securities transactions, cash balances, credits to
  My Account and all fees paid from My Account. Notwithstanding Section 36.B, confirmations will be
  considered binding on Me unless I notify Robinhood of any objections within two (2) calendar days from
  the date confirmations are sent. Account statements will be considered binding on Me unless I notify you

                                                       8                                                2020.06

                                                      32
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 33 of 101 Page ID
                                  #:209


  of any objections within ten (10) calendar days after My Account statements are posted online. Such
  objection may be oral or in writing, but any oral objection must be immediately confirmed in writing. In all
  cases, Robinhood reserves the right to determine the validity of My objection. If I object to a transaction
  for any reason, I understand and agree that I am obligated to take action to limit any losses that may
  result from such transaction or I will bear sole responsibility for any losses relating to the transaction,
  even if My objection to the transaction is ultimately determined to be valid. Nothing in this Section 7
  shall limit My responsibilities as described in Section 5 of this Agreement.

  8. Important Information Needed to Open a New Account.
  To help the government better detect the funding of terrorism and money laundering activities, federal
  law requires all financial institutions to obtain, verify, and record information that identifies each person
  who opens an account. Therefore, I understand that when I open My Account Robinhood will ask for My
  name, address, date of birth and other identifying information. Robinhood may also ask copies of My
  driver's license, passport or other identifying documents. I understand that Robinhood may take steps to
  verify the accuracy of the information I provide to Robinhood in My Account application or otherwise, and
  that Robinhood may restrict My access to My Account pending such verification. I will provide prompt
  notification to Robinhood of any changes in the information including My name, address, e-mail address
  and telephone number.

  I further understand that if I attempt to access My Account from a jurisdiction subject to certain U.S.
  sanctions or I am ordinarily resident in such a jurisdiction, or if you reasonably believe that I am
  attempting such access or have become a resident in such a jurisdiction, you may restrict My Account,
  and any pending orders may be cancelled. If this happens, I understand that I should contact
  help@robinhood.com, and that I may be asked to provide supplemental information as part of this
  process. I further understand that I must close My Account before establishing residency in any
  jurisdiction subject to U.S. sanctions.

  9. Telephone Conversations and Electronic Communications.
  I understand and agree that Robinhood may record and monitor any telephone or electronic
  communications with Me. Unless otherwise agreed in writing in advance, Robinhood does not consent
  to the recording of telephone conversations by any third party or Me. I acknowledge and understand that
  not all telephone or electronic communications are recorded by Robinhood, and Robinhood does not
  guarantee that recordings of any particular telephone or electronic communications will be retained or
  capable of being retrieved.

  10. Oral Authorization.
  I agree that Robinhood shall be entitled to act upon any oral instructions given by Me so long as
  Robinhood reasonably believes such instruction was actually given by Me or My authorized agent.

  11. Applicable Laws and Regulations.
  All transactions in My Account will be subject to federal securities laws and regulations, the applicable
  laws and regulations of any state or jurisdiction in which Robinhood Financial is registered, the rules of
  any applicable self-regulatory organization of which Robinhood Financial is a member and the rules,
  regulations, customs and usages of the exchange or market, and its clearing house, if any, where the
  transactions are executed. In no event will Robinhood Financial be obligated to effect any transaction it
  believes would violate any federal or state law, rule or regulation or the rules or regulations of any
  regulatory or self-regulatory organization.

  12. Erroneous Distributions.
  I agree to promptly return to Robinhood any assets erroneously distributed to Me. In the event that I sell
  a security prior to its ex-dividend/distribution date, and I receive the related cash/stock dividend or
  distribution in error, I direct Robinhood on My behalf to pay such dividend/distribution to the entitled
  purchaser of the securities I sold, and I guarantee to promptly reimburse Robinhood for, or deliver to
  Robinhood, said dividend or distribution.




                                                       9                                                2020.06

                                                      33
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 34 of 101 Page ID
                                  #:210


  13. Market Volatility; Market Orders; Limit Orders; and Queued Orders.
  I understand that, whether I place a market or limit order, I will receive the price at which My order is
  executed in the marketplace, subject to any clarification stated below. Particularly during periods of high
  volume, illiquidity, fast movement or volatility in the marketplace, the execution price received may differ
  from the quote provided on entry of an order, and I may receive partial executions of an order at different
  prices. I understand that Robinhood Financial is not liable for any price fluctuations. I also understand
  that price quotes generally are for only a small number of shares as specified by the marketplace, and
  larger orders are relatively more likely to receive executions at prices that vary from the quotes or in
  multiple lots at different prices.
  I understand that Robinhood Financial does not currently support sending traditional market buy orders
  and that Robinhood Financial collars all market buy orders (other than dollar-based buy orders executed
  during market hours) by using limit orders priced up to 5% above the last trade price. This is not the
  case for market sell orders. I further understand that when I send a market buy order through Robinhood
  Financial's trading system, the trading system generates a limit order up to 5% above the last trade
  price, and then Robinhood Financial sends the order to an executing broker. I understand that Robinhood
  Financial's implementation of market buy orders may vary depending on prices of instruments, market
  conditions, and other factors. I further understand that Robinhood Financial uses the following rounding
  mechanics with respect to buy orders: the last trade price is (i) multiplied by 1.05; (ii) rounded down to
  two decimal places if the last trade price is over $1.00; otherwise, rounded down to four decimal places;
  and (iii) for securities included in the SEC's Tick Size Pilot Program, rounded down to the nearest $.05
  increment. I understand that securities may open for trading at prices substantially higher or lower than
  the previous closing price or the anticipated price. If I place a market order (whether during normal
  market hours or when the market is closed), I agree to pay or receive the prevailing market price at the
  time My market order is executed, subject to the specific clarification above relating to buy orders. I
  understand that the price I pay may be significantly higher or lower than anticipated at the time I placed
  the order. To avoid buying a security at a higher price and possibly exceeding My purchasing power, I
  understand My option to enter a limit order. I also understand that limit orders may not be executed at
  any particular time, or at all, if there is not sufficient trading at or better than the limit price I specify, and
  are only good until the end of the trading day in which they are entered. The Website contains further
  information regarding order types and limitations, which I agree to read and understand before placing
  such orders.
  As a customer of Robinhood Financial, I understand that after the market has closed for the day, I have
  the ability to place in a queue order requests to be executed the following day upon the opening of the
  market ("Queued Order"). I understand that My Queued Order request is prioritized based on the order in
  which it is received by Robinhood Financial, and that the Queued Order requests are sent out for
  execution shortly after the market opens on the next day of trading. I further understand that each
  Queued Order request is sent out per customer and per security as Robinhood Financial market orders
  (described above), and that they are not aggregated.
  A limit order may be "good till cancelled" which means the order remains valid until (A) it is executed; (B)
  I cancel the order; (C) approximately 90 days from when the order is placed; or (D) the contract to which
  it relates is closed. I understand that Robinhood will cancel a "good till cancelled" order at the end of
  every trading day (on the exchange on which the instrument to which the contract relates is traded) and
  place such order again at the start of the following trading day. This process will be repeated every day
  for as long as the "good till cancelled" order remains valid. I further agree that any "good till cancelled"
  orders I place should be treated as "do not reduce" orders.

  14. Bulletin Board/Pink Sheet Stocks.
  Bulletin board, pink sheet and other thinly-traded securities (collectively "bulletin board stocks") present
  particular trading risks, in part because they are relatively less liquid and more volatile than actively
  traded securities listed on a major exchange. I understand that bulletin board stocks may be subject to
  different trading rules and systems than other securities and that I may encounter significant delays in
  executions, reports of executions, and updating of quotations in trading bulletin board stocks. Robinhood
  Financial in its sole discretion may require limit orders on certain bulletin board stock transactions.

  15. Research and Internet Links.
  News, research, links to outside websites, and other information accessible through the App or Website
  ("Content") may be prepared by independent external providers not affiliated with Robinhood Financial,

                                                          10                                                  2020.06

                                                         34
                                                      EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 35 of 101 Page ID
                                  #:211


  including Morningstar, Inc. (all such providers, the "Providers"). I agree not to distribute, reproduce, sell,
  or otherwise commercially use the Content in any manner. I understand that Robinhood may terminate
  My access to the Content. I understand that none of the Content is a recommendation by Robinhood to
  buy or sell any securities or to engage in any investment strategy.

  16. Restrictions on Trading.
  I understand that Robinhood may, in its discretion, prohibit or restrict the trading of securities, or the
  substitution of securities, in any of My Accounts. I understand that Robinhood may execute all orders by
  Me on any exchange or market, unless I specifically instruct Robinhood to the contrary. In the event of a
  breach or default by Me under this Agreement, Robinhood shall have all rights and remedies available to
  a secured creditor under all applicable laws and in addition to the rights and remedies provided herein. I
  understand that Robinhood may at any time, at its sole discretion and without prior notice to Me: (i)
  prohibit or restrict My access to the use of the App or the Website or related services and My ability to
  trade, (ii) refuse to accept any of My transactions, (iii) refuse to execute any of My transactions, or (iv)
  terminate My Account. The closing of My Account will not affect the rights or obligations of either party
  incurred prior to the date My Account is closed.
  Further, Robinhood will not tolerate any foul or abusive language, physical violence, threatening behavior,
  or other inappropriate conduct directed toward Robinhood, its Affiliates' officers, employees, contractors
  or customers. If I engage in any such behavior, as determined by Robinhood in its sole discretion, I
  agree that Robinhood is authorized to: (i) liquidate any securities, instruments or other property in My
  Account, (ii) send Me the proceeds, and (iii) close My account. Robinhood will not be responsible for any
  Losses caused by the liquidation of securities, instruments or other property pursuant to this paragraph,
  including any tax liabilities.

  17. Waiver; Limitation of Liability; Indemnification.
  I agree that My use of the App or the Website or any other service provided by Robinhood Financial or
  its Affiliates is at My sole risk. The Robinhood Financial service (including the App, the Website, the
  provision of Market Data, Information, Content, or any other information provided by Robinhood
  Financial, any of its Affiliates, or any third-party content provider or market data provider) is provided on
  an "as is," "as available" basis without warranties of any kind, either express or implied, statutory
  (including without limitation, timeliness, truthfulness, sequence, completeness, accuracy, freedom from
  interruption), implied warranties arising from trade usage, course of dealing, course of performance, or
  the implied warranties of merchantability or fitness for a particular purpose or application, other than
  those warranties which are implied by and incapable of exclusion, restriction or modification under the
  laws applicable to this Agreement.
  Although considerable effort is expended to make the Website, App and other operational and
  communications channels available around the clock, Robinhood does not warrant that these channels
  will be available and error free every minute of the day. I agree that Robinhood will not be responsible for
  temporary interruptions in service due to maintenance, Website or App changes, or failures, nor shall
  Robinhood be liable for extended interruptions due to failures beyond our control, including but not limited
  to the failure of interconnecting and operating systems, computer viruses, forces of nature, labor
  disputes and armed conflicts.
  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, I UNDERSTAND AND
  AGREE THAT ROBINHOOD, ITS AFFILIATES, THEIR RESPECTIVE OFFICERS, DIRECTORS,
  EMPLOYEES AND AGENTS, AND THE PROVIDERS (COLLECTIVELY THE "ROBINHOOD
  PARTIES") WILL NOT BE LIABLE TO ME OR TO THIRD PARTIES UNDER ANY
  CIRCUMSTANCES, OR HAVE ANY RESPONSIBILITY WHATSOEVER, FOR ANY SPECIAL,
  INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING TRADING
  LOSSES, DAMAGES, LOSS OF PROFITS, REVENUE, OR GOODWILL) THAT I MAY INCUR IN
  CONNECTION WITH MY USE OF THE SERVICE PROVIDED BY ROBINHOOD OR ANY OF ITS
  AFFILIATES UNDER THIS AGREEMENT (INCLUDING MY USE OF THE APP, THE WEBSITE, THE
  MARKET DATA, THE INFORMATION, OR THE CONTENT), BREACH OF THIS AGREEMENT, OR
  ANY TERMINATION OF THIS AGREEMENT, WHETHER SUCH LIABILITY IS ASSERTED ON THE
  BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, AND WHETHER OR
  NOT FORESEEABLE, EVEN IF ANY ROBINHOOD PARTY HAS BEEN ADVISED OR WAS AWARE
  OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES. THE ROBINHOOD PARTIES SHALL NOT
  BE LIABLE BY REASON OF DELAYS OR INTERRUPTIONS OF THE SERVICE OR
  TRANSMISSIONS, OR FAILURES OF PERFORMANCE OF THEIR RESPECTIVE SYSTEMS,

                                                        11                                                2020.06

                                                       35
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 36 of 101 Page ID
                                  #:212


  REGARDLESS OF CAUSE, INCLUDING THOSE CAUSED BY GOVERNMENTAL OR
  REGULATORY ACTION, THE ACTION OF ANY EXCHANGE OR OTHER SELF REGULATORY
  ORGANIZATION, OR THOSE CAUSED BY SOFTWARE OR HARDWARE MALFUNCTIONS.
  Except as otherwise provided by law, Robinhood or any of its affiliates or respective partners, officers,
  directors, employees or agents (collectively, "Indemnified Parties") shall not be liable for any expenses,
  losses, costs, damages, liabilities, demands, debts, obligations, penalties, charges, claims, causes of
  action, penalties, fines and taxes of any kind or nature (including legal expenses and attorneys' fees)
  (whether known or unknown, absolute or contingent, liquidated or unliquidated, direct or indirect, due or
  to become due, accrued or not accrued, asserted or unasserted, related or not related to a third party
  claim, or otherwise) (collectively, "Losses") by or with respect to any matters pertaining to My Account,
  except to the extent that such Losses are actual Losses and are determined by a court of competent
  jurisdiction or an arbitration panel in a final non-appealable judgment or order to have resulted solely from
  Robinhood's or any of its affiliates' gross negligence or intentional misconduct. In addition, I agree that
  the Indemnified Parties shall have no liability for, and I agree to indemnify, defend and hold harmless the
  Indemnified Parties from all Losses that result from: (i) any noncompliance by Me with any of the terms
  and conditions of this Agreement; (ii) any third-party actions related to My receipt and use of any
  Information, Market Data, Content, market analysis, other third-party content, or other such information
  obtained on the App or Website, whether authorized or unauthorized under this Agreement; (iii) any third-
  party actions related to My use of the App or the Website; (iv) My or My agent's misrepresentation or
  alleged misrepresentation, or act or omission; (v) Indemnified Parties following My or My agent's
  directions or instructions, or failing to follow My or My agent's unlawful or unreasonable directions or
  instructions; (vi) any activities or services of the Indemnified Parties in connection with My Account
  (including any technology services, reporting, trading, research or capital introduction services); or (vii)
  the failure by any person not controlled by the Indemnified Parties and their affiliates to perform any
  obligations to Me. Further, if I authorize or allow third parties to gain access to Robinhood's services,
  including My Accounts, I will indemnify, defend and hold harmless the Indemnified Parties against any
  Losses arising out of claims or suits by such third parties based upon or relating to such access and
  use. Robinhood does not warrant against loss of use or any direct, indirect or consequential damages or
  Losses to Me caused by My assent, expressed or implied, to a third party accessing My Account or
  information, including access provided through any other third party systems or sites.
  I consent to the use of automated systems or service bureaus by Robinhood and its respective affiliates
  in conjunction with My Account, including automated order entry and execution, record keeping, reporting
  and account reconciliation and risk management systems (collectively "Automated Systems"). I
  understand that the use of Automated Systems entails risks, such as interruption or delays of service,
  errors or omissions in the information provided, system failure and errors in the design or functioning of
  such Automated Systems (collectively, a "System Failure") that could cause substantial damage,
  expense, or liability to Me. I understand and agree that Indemnified Parties will have no liability
  whatsoever for any of my Losses arising out of or relating to a System Failure.
  I also agree that Indemnified Parties will have no responsibility or liability to Me in connection with the
  performance or non-performance by any exchange, clearing organization, market data provider, or other
  third party (including other broker-dealers and clearing firms, and banks) or any of their respective agents
  or affiliates, of its or their obligations relative to any securities. I agree that Indemnified Parties will have
  no liability, to Me or to third parties, or responsibility whatsoever for: (i) any Losses resulting from a
  cause over which Indemnified Parties do not have direct control, including the failure of mechanical
  equipment, unauthorized access, theft, operator errors, government restrictions, force majeure (as
  defined in this Agreement), market data availability or quality, exchange rulings or suspension of trading;
  and (ii) any special, indirect, incidental, consequential, punitive or exemplary damages (including lost
  profits, trading losses and damages) that I may incur in connection with My use of the App, the Website,
  Robinhood's brokerage, and other services provided by Indemnified Parties under this Agreement.

  18. Mutual Fund Transactions.
  In the event that I purchase or hold a mutual fund, I agree to read and understand the terms of its
  prospectus. I understand that certain mutual funds reserve the right to change their purchasing,
  switching or redemption procedures or suspend or postpone redemptions under certain market
  conditions. I further understand that any mutual fund order entered with Robinhood is placed by
  Robinhood on a best efforts basis as prescribed and recognized by the individual fund, and that
  Robinhood is not responsible for unexecuted orders due to the failure of any communication system. I
  agree to be fully responsible for the information contained within the mutual fund prospectus and to hold
  Robinhood, its Affiliates, and Robinhood and its Affiliates' respective officers and employees harmless


                                                         12                                                 2020.06

                                                        36
                                                     EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 37 of 101 Page ID
                                  #:213


  for any deficiencies contained therein. I authorize Robinhood to act as My agent in the purchase and
  redemption of fund shares.

  19. Exchange Traded Funds.
  I understand that I should consider the investment objectives and unique risk profile of Exchange Traded
  Funds ("ETFs") carefully before investing, and that ETFs are subject to risks similar to those of other
  diversified portfolios. I further understand that leveraged and inverse ETFs may not be suitable for all
  investors and may increase exposure to volatility through the use of leverage, short sales of securities,
  derivatives, and other complex investment strategies, and that although ETFs are designed to provide
  investment results that generally correspond to the performance of their respective underlying indices,
  they may not be able to exactly replicate the performance of the indices because of expenses and other
  factors. I further understand that ETFs are required to distribute portfolio gains to shareholders at year
  end, which may be generated by portfolio rebalancing or the need to meet diversification requirements,
  and that ETF trading will also generate tax consequences. I understand that I can obtain prospectuses
  from issuers or their third party agents who distribute and make prospectuses available for review.
  Additional regulatory guidance on ETFs can be found here.

  20. Effect of Attachment or Sequestration of Accounts.
  Robinhood shall not be liable for refusing to obey any orders given by or for Me with respect to any of
  My Accounts that has or have been subject to an attachment or sequestration in any legal proceeding
  against Me, and Robinhood shall be under no obligation to contest the validity of any such attachment or
  sequestration.

  21. Event of Death.
  It is agreed that in the event of My death, the representative of My estate or the survivor or survivors
  shall immediately give Robinhood written notice thereof, and Robinhood may, before or after receiving
  such notice, take such proceedings, require such papers and inheritance or estate tax waivers, retain
  such portion of, or restrict transactions in the Account as Robinhood may deem advisable to protect
  Robinhood against any tax, liability, penalty or loss under any present or future laws or otherwise.
  Notwithstanding the above, in the event of My death, all open orders shall be canceled, but Robinhood
  shall not be responsible for any action taken on such orders prior to the actual receipt of notice of death.
  Further, Robinhood may in Its discretion close out any or all of the Accounts without awaiting the
  appointment of a personal representative for My estate and without demand upon or notice to any such
  personal representative. The estate of any of the Account holders who have died shall be liable and each
  survivor shall continue to be liable, jointly and severally, to Robinhood for any net debit balance or loss in
  said account in any way resulting from the completion of transactions initiated prior to the receipt by
  Robinhood of the written notice of the death of the decedent or incurred in the liquidation of the Account
  or the adjustment of the interests of the respective parties, and for all other obligations pursuant to this
  Agreement. Such notice shall not affect Robinhood's rights under this Agreement to take any action that
  Robinhood could have taken if I had not died.

  22. Tax Reporting; Tax Withholding.
  The proceeds of sale transactions and dividends paid will be reported to the Internal Revenue Service
  ("IRS") in accordance with applicable law.


  A. U.S. Persons.

  This subsection is applicable if I am a U.S. person. Under penalties of perjury, I certify that the taxpayer
  identification number that I have provided or will provide to Robinhood (including any taxpayer
  identification number on any Form W-9 that I have provided or will provide to Robinhood) is My correct
  taxpayer identification number. I certify that I am not subject to backup withholding and I am a United
  States Person (including a U.S. resident alien) as such term is defined in section 7701(a)(30) of the
  Internal Revenue Code of 1986, as amended ("U.S. Person"). If a correct Taxpayer Identification
  Number is not provided Robinhood Financial, I understand I may be subject to backup withholding tax at
  the appropriate rate on all dividends, interest and gross proceeds paid to me. Backup withholding taxes


                                                       13                                                2020.06

                                                       37
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 38 of 101 Page ID
                                  #:214


  are sent to the IRS and cannot be refunded by Robinhood Financial. I further understand that if I waive
  tax withholding and fail to pay sufficient estimated taxes to the IRS, I may be subject to tax penalties.


  B. Non-U.S. Persons.

  This subsection is applicable if I am not a U.S. Person. I certify that I fully understand all the information
  on any Form W-8BEN that I have submitted or will submit to Robinhood. Under penalties of perjury, I
  declare that (i) I have examined all the information (including all the information in the English language)
  on any Form W-8BEN that I have submitted or will submit to Robinhood and (ii) to the best of My
  knowledge and belief all such information is true, correct, and complete. I authorize Robinhood to
  provide any such Form W-8BEN to Robinhood Securities or any withholding agent that has control,
  receipt, or custody of the income of which I am the beneficial owner or any withholding agent that can
  disburse or make payments of the income of which I am the beneficial owner. I agree that I will submit a
  new Form W-8BEN to Robinhood within 30 calendar days if any certification made on any previously
  submitted Form W-8BEN becomes incorrect. I understand that the IRS does not require My consent to
  any provisions of such Form W-8BEN other than the certifications required to establish My status as a
  non-U.S. Person and, if applicable, obtain a reduced rate of withholding.

  23. Equity Orders and Payment For Order Flow.
  SEC rules require all registered broker-dealers to disclose their policies regarding any "payment for order
  flow" arrangement in connection with the routing of customer orders. "Payment for order flow" includes,
  among other things, any monetary payment, service, property, or other benefit that results in
  remuneration, compensation, or consideration to a broker-dealer from any broker-dealer in return for
  directing orders. I understand that Robinhood transmits customer orders for execution to various
  exchanges or market centers based on a number of factors. These include: size of order, trading
  characteristics of the security, favorable execution prices (including the opportunity for price
  improvement), access to reliable market data, availability of efficient automated transaction processing
  and reduced execution costs through price concessions from the market centers. I further understand
  that certain of the exchanges or market centers may execute orders at prices superior to the publicly
  quoted market in accordance with their rules or practices and that while a customer may specify that an
  order be directed to a particular market center for execution, the order-routing policies, taking into
  consideration all of the factors listed above, are designed to result in favorable transaction processing for
  customers. The nature and source of any payments or credits received by Robinhood in connection with
  any specific transactions will be furnished upon written request.

  24. Free Credit Balances and Sweep Service.
  If I enroll in Robinhood Financial Cash Management ("Cash Management"), I understand that I am
  electing to participate in the Insured Network Deposit ("IND") sweep service (the "Sweep Service").
  Under the Sweep Service, free credit balances in My Account will be deposited into interest-bearing
  accounts at one or more banks ("Participating Depository Institutions"), in accordance with the Insured
  Network Deposit Sweep Program Disclosures ("IND Disclosures") available on the Website and in the
  App. By enrolling in Cash Management, I represent and warrant that I have reviewed the IND
  Disclosures and agree to the terms set forth in the IND Disclosures. If I am not enrolled in Cash
  Management, free credit balances in My Account will remain in My Account, will not earn interest and
  will not be eligible for FDIC insurance, but will be eligible for SIPC protection as described in the IND
  Disclosures.

  25. Fees and Charges.
  I understand that Robinhood does not charge fees or commissions for executing buy and sell orders.
  However, I understand that other fees may apply. The current fees are included in the fee schedule
  available in the App and on the Website. I agree to pay any such fees at the then-prevailing rate. I
  acknowledge that the prevailing fees may change and that change may occur without notice. I agree to
  be bound by such changes once they are posted in the fee schedule available in the App and on the
  Website. I also agree to pay all applicable federal, state, local, and foreign taxes. I authorize Robinhood
  Financial to automatically debit My Account for any such fees and taxes. I also agree to pay such
  expenses incurred by Robinhood in connection with collection of any unpaid balance due on My
  Accounts including attorney's fees allowed by law.


                                                       14                                                2020.06

                                                       38
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 39 of 101 Page ID
                                  #:215


  26. ACH Transactions.

  A. Debit Transactions.

  Robinhood will initiate an ACH debit at My request to debit funds from an account that I own at another
  financial institution ("External Account") for deposit into My Account. I understand that in order for
  Robinhood to initiate an ACH debit, the financial institution holding my External Account must participate
  in the ACH system. I understand that for the ACH transfers to be established, at least one common
  name must match exactly between My Account and My External Account. I authorize Robinhood to take
  such steps as it deems appropriate to verify my ownership of External Account, including by telling the
  bank at which such External Account is held that I have authorized and consented to such bank
  disclosing to Robinhood any information that Robinhood may request about Me or My External Account.
  I also agree to cooperate with Robinhood's verification of my ownership of such External Account by
  promptly providing any identification and/or other documentation that Robinhood may request regarding
  such External Account. I represent and warrant that there are sufficient funds in My External Account to
  cover the amount of the deposit to My Account. Robinhood will initiate the ACH debit to My External
  Account on the Business Day or next Business Day after I request the transfer. A transfer request will be
  deemed to have been made on a Business Day if it is received by Robinhood by 7:00 p.m. (Eastern
  Time) on such Business Day; if received after that time, the transfer request will be deemed to have
  been made on the next Business Day.
  Within 60 days of the date of My ACH deposit, My funds may only be withdrawn to the External Account
  from which such funds were debited.
  I understand that an ACH debit transfer may be reversed or rejected if: (A) there are insufficient funds in
  My External Account; (B) there is a duplicate transaction; (C) the transaction is denied by the bank
  holding My External Account; or (D) My External Account does not support ACH transfers. I
  acknowledge that in the event of an ACH reversal, I will incur a fee. Before initiating making an ACH
  debit transfer, I agree to check Robinhood Financial's most recent Commissions and Fees Schedule. I
  agree that I am solely liable and responsible for any ACH reversal fees that I incur.


  B. Credit Transactions.

  Robinhood will initiate an ACH credit at My request to transfer funds from My Account to a recipient that
  I designate. I agree that I will have sufficient Available Funds in My Account to cover the amount of any
  ACH credit that I ask Robinhood to initiate. Robinhood will debit the amount of such request from My
  Account on the Business Day or next Business Day after I request the transfer. A transfer request will be
  deemed to have been made on a Business Day if it is received by Robinhood on such Business Day; if
  received after that time, the transfer request will be deemed to have been made on the next Business
  Day.
  I agree that Robinhood may use any means which Robinhood, in its sole discretion, considers suitable
  to execute my ACH credit transfers.

  27. Fractional Shares.
  I acknowledge and understand that Robinhood rounds all holdings of fractional shares to the sixth
  decimal place, the value of fractional shares to the nearest cent, and any dividends paid on fractional
  shares to the nearest cent. I further understand that Robinhood will not accept dollar-based purchases or
  sales of less than $1.00 and that I will receive proceeds from the sale of any whole or fractional shares
  rounded to the nearest cent.

  I understand that if I enter repeated fractional orders with individual notional values of less than $0.01,
  my account may be restricted.
  I understand that a vendor employed by Robinhood will aggregate any proxy votes for fractional shares
  of Robinhood’s customers with all votes reported to the issuer or issuer’s designated vote tabulator and
  that, while Robinhood’s vendor will report such proxy votes on fractional shares, the issuer or tabulator
  may not fully count such votes.

                                                       15                                                2020.06

                                                       39
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 40 of 101 Page ID
                                  #:216


  I understand that Robinhood will execute all orders that include fractional shares ("Fractional Orders") on
  a principal basis. To the extent that Robinhood must purchase or sell shares in the market to fulfill any
  part of my Fractional Order, the fractional component of that order will be fulfilled at the execution price
  Robinhood received for the corresponding whole shares. To the extent that Robinhood fulfills my
  Fractional Order for national exchange-listed securities ("NMS Securities") entirely out of its inventory
  and without purchasing or selling shares in the market ("Inventory Fulfillment"), Robinhood will endeavor
  to price such shares or fractional shares at a price between the National Best Bid and Offer (“NBBO”) at
  the time of the order for orders made during market hours, or, for such orders made during extended
  hours trading (9:00-9:30 a.m. and 4:00-6:00 p.m. Eastern), Robinhood will endeavor to price such orders
  between the best bid and offer at the time of the order, as reported by an external vendor ("Vendor
  BBO"). For Inventory Fulfillment of Fractional Orders for securities not listed on a national exchange
  ("Non-NMS Securities") made during market hours as well as extended hours trading, Robinhood will
  endeavor to price such orders between Vendor BBO.
  All non-market orders placed outside market hours and extended hours trading are queued and fulfilled
  either at or near the beginning of extended hours trading (9:00 a.m. Eastern) or at or near market open
  (9:30 a.m. Eastern), according to my instructions. All market orders placed outside market hours and
  extended hours trading are queued and fulfilled at or near market open. To the extent that I trade outside
  of market hours, these trades are subject to Robinhood’s Extended Hours Trading Disclosure.
  I understand Robinhood only accepts market orders for fractional shares at this time and does not permit
  limit orders for fractional shares. I understand that fractional shares within My Account (i) are
  unrecognized, unmarketable, and illiquid outside the Robinhood platform, (ii) are not transferrable in-kind,
  and (iii) may only be liquidated and the proceeds transferred out via a wire transfer. I acknowledge that,
  subject to applicable requirements, Robinhood may report holdings and transactions in My Account in
  terms of either U.S. Dollars, shares, or both.

  28. Phone Calls.
  You agree that, by providing information Robinhood requests, Robinhood and its third party services
  providers may contact you via mail, phone or email.
  Specifically, if you provide us with a phone number: (a) you represent and warrant that the number you
  provide is your phone number, and you will promptly notify us if that changes, and (b) you consent to
  receive calls (including text messages) made to that phone number that may be prerecroded and/or
  completed with an automatic telephone dialing system (automated calls) for purposes including but not
  limited to providing account-related communications (including security alerts), investigating or
  preventing fraud, and/or collecting amounts owed to Robinhood. We may share your number with third
  parties that provide services to us in connection with any of the foregoing purposes, including but not
  limited to debt collectors. You understand that message, telephone minute and data rates may apply for
  calls made to a mobile phone number. You may opt out at any time from receiving these types of calls
  orally or in writing to limitsharing@robinhood.com. Please note, even if you opt out, we may still make
  other calls as permitted by law.
  You consent to our recording of phone calls, including calls we make to you or that we receive from you.

  29. Dividend Reinvestment Program.
  Except as expressly stated otherwise, the provisions of this Section 29 will only apply if I am enrolled in
  Robinhood’s Dividend Reinvestment Program (“DRIP”). My enrollment in the DRIP will be activated
  within three business days after I notify Robinhood of my intention to enroll an eligible security through
  the App. “Eligible security” means all shares available for fractional investing through Robinhood. I
  understand that in order to be eligible for dividend reinvestment, the securities must be held in My
  Account.

  I may specify individual securities or have all Eligible securities in My Account enrolled for dividend
  reinvestment. If I choose to reinvest dividends from all Eligible securities, I understand that individual
  securities could subsequently no longer be Eligible securities at Robinhood’s discretion or under
  applicable law. In those cases, only those securities will be discontinued from the DRIP. If I specify
  individual securities, I may add additional Eligible securities to the DRIP at any time if I hold a position
  in those securities. Enrollment with respect to these additional Eligible securities will be effective within
  three business days after Robinhood receives notification from me through the App. If I maintain open
  orders for securities I do not already hold, I may not enroll those securities for dividend reinvestment

                                                       16                                                2020.06

                                                       40
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 41 of 101 Page ID
                                  #:217


  until my open orders are executed. If my entire Account is set up for dividend reinvestment, any eligible
  securities I purchase in the future will automatically participate in the DRIP.
  All eligible cash distributions will be reinvested on all securities I have selected in the DRIP, provided
  that I owned the securities on the record date for determining shareholders eligible to receive dividends,
  and continue to hold the securities through payable date. “Eligible cash distributions” means most cash
  distributions, including regular and optional dividends, cash-in-lieu payments, and capital gains
  distributions. Special dividends, late ex-date, liquidation, and miscellaneous payments may not be
  eligible distributions. Optional dividends will be processed in accordance with dividend reinvestment
  instructions. If I have a margin account, Robinhood is permitted to borrow a dividend paying stock in the
  normal course of business and, as a result, in such situations instead of a dividend payment I may
  receive a cash in lieu payment. If I receive a cash in lieu payment, I authorize Robinhood to treat such
  payment as if it was not “in lieu” and reinvest it accordingly.
  Robinhood will credit My Account upon completion of the dividend reinvestment. Robinhood will reinvest
  dividends on the business day following receipt of funds. In the rare instance in which Robinhood is
  unable to reinvest all dividends on the business day following receipt, it will reinvest the remaining funds
  as soon as reasonably possible thereafter, which may take up to five business days. I will not have use
  of the funds prior to reinvestment.
  I understand that my participation in the DRIP is voluntary and that Robinhood has not made any
  recommendation that I should participate. I further understand that Robinhood is not recommending or
  offering any advice regarding the purchase of any security included as an Eligible security in the DRIP. I
  further understand that dividend reinvestment does not assure profits on my investments, nor does it
  protect against losses in declining markets.
  I may terminate my participation in the DRIP, or the enrollment of individual securities in the DRIP, at
  any time by giving notice through the App. Termination will take effect prior to the next Eligible cash
  distribution provided my notice to terminate was received at least three business days prior to the record
  date of that distribution. I understand that my notice to terminate my participation in the DRIP will not
  affect any obligations that may result from transactions initiated prior to Robinhood’s receipt and
  processing of my notice.
  If I participate in the DRIP, I understand Robinhood will reinvest the dividends of a particular stock at or
  near the opening price on the trading day following receipt of the dividend. Robinhood will combine
  Eligible cash distributions from My Account with those from other Robinhood clients requesting dividend
  reinvestment in the same security and use these combined funds to purchase securities on my behalf
  and on behalf of these other clients. If the combined reinvested funds do not total the purchase price of
  at least one share, the distribution will be invested in fractional shares. On that same day, Robinhood will
  credit My Account with that number of shares, including fractional shares, equal to my Eligible cash
  distribution divided by the purchase price per share. Robinhood does not intend to charge a fee for
  transactions executed pursuant to the DRIP.
  Dividend reinvestment may result in my owning interests in fractional shares of a security. I will be
  entitled to receive future dividend payments on my fractional shares, although other corporate actions
  may result in allocation of only whole shares and cash in lieu of fractions as determined by the issuer. In
  mandatory corporate reorganizations, my partial interest will be handled according to the specific terms
  of the reorganization. In voluntary corporate reorganizations, Robinhood will act on my instructions with
  respect only to my whole shares.
  Because fractional share positions cannot be transferred, reorganized, or issued in certificate form, my
  partial interest will be liquidated, without commission charges to me, at prevailing market prices in the
  event My Account is transferred or closed, the stock is reorganized, or stock certificates are ordered out
  of My Account. The timing of such liquidations will be at the discretion of Robinhood.
  Reinvestment of dividends may result in my owning a fractional share position in securities that are
  callable in part. In the event of a call, fractional shares to be called will be determined through a random
  selection process. The probability of my fractional share holdings being called will be proportional to the
  holdings of all Robinhood clients who own a fractional share position in that security. Prior to the
  publication date of such a call, I have the right to withdraw from My Account cash in lieu of my uncalled,
  fully paid partial holdings. Once a call is announced, however, all shares, whether registered or held in
  street name, participate in the random selection process. If my fractional shares are selected and I no
  longer hold the shares that I held on the publication date of the call, I will be responsible for covering
  those shares.


                                                       17                                               2020.06

                                                      41
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 42 of 101 Page ID
                                  #:218


  30. Cash Management Services.
  Except as expressly stated otherwise, the provisions of this Section 30 will only apply if I am enrolled in
  Cash Management.


  A. General.

  I understand and agree that by enrolling in Cash Management, I may apply for a Robinhood-branded
  debit card issued by the bank identiﬁed in My Robinhood Debit Card Agreement ("Card"). I further
  understand and agree that by using My Card, exercising My electronic fund transfer ("EFT") privileges
  offered in connection with My Account, and/or by successfully completing a request using Pay by
  Check, I authorize Robinhood to debit My Account immediately whenever an electronic draft or Card
  transaction is presented for payment on My behalf, when an EFT transaction is effected, when a Pay by
  Check request is successfully completed on My Account and/or when any fee or charge is due
  (collectively "Payment" or “Payments”). I further understand and agree that when I request a Payment or
  withdrawal or instruct Robinhood to make a purchase of securities from My Account, Robinhood is
  authorized to place a block on the amount of the transaction ("Blocked Amounts") prior to the settlement
  date of the Payment, withdrawal or trade, and that the Blocked Amounts will not be available for use for
  additional Payments or the purchase of securities. I agree to maintain Available Funds sufﬁcient to pay
  for Payments made by Me or any Authorized Card User (as deﬁned below) and to pay for any securities
  trades and for interest on any margin loans and other transaction fees. For this purpose, "Available
  Funds" in My Account will ﬂuctuate daily and means the sum of (i) free credit balances, (ii) deposits to
  Participating Depository Institutions through the Sweep Service, and (iii) available margin loan value if
  My Account has margin privileges, minus (x) uncleared funds, (y) Blocked Amounts, and (z) deposits
  subject to a hold. The loan value of eligible securities for the purpose of margin is subject to regulatory
  requirements and Robinhood credit policies then in effect.


  B. Payments and Withdrawals.

  I agree that any Payments that I make from My Account will be lawful. I agree that Payments will be
  deducted from the Available Funds in My Account in the following order: ﬁrst, from free credit balances;
  second, by withdrawal of funds deposited to Participating Depository Institutions as part of the Sweep
  Service; and third, if My Account has margin privileges, from margin loans on the eligible securities in
  My margin Account. Robinhood will debit My Account only up to an amount equal to the Available Funds.
  I understand and agree that (i) if there are insufﬁcient Available Funds in My Account to cover Payments
  when they become due, Robinhood has no obligation to make such Payments, and (ii) Robinhood has
  no obligation to make partial Payments. Robinhood will not charge a fee with respect to any declined
  Payment for which there were insufﬁcient Available Funds. I acknowledge and agree, however, that
  Robinhood will not be responsible for any costs or losses that I may incur (including fees, costs,
  charges, attorneys' fees, investment losses, claims, demands, or liability resulting from any litigation or
  other actions) as a result of Robinhood's decision to decline any Payment or withdrawal or other
  transaction because My Account has insufﬁcient Available Funds.
  I understand that if a Payment is funded by a margin loan, I will incur interest until the margin loan is
  repaid.
  I agree that if my Available Funds at any time falls below zero, Robinhood may suspend my ability to
  make Payments and terminate My Card. If this occurs, I agree to immediately pay all amounts owed to
  Robinhood, including any purchases on My Card which will be immediately charged to My Account.
  I acknowledge and agree that Robinhood reserves the right to decline any Payments at any time for any
  reason with or without notice to Me. If Robinhood decides to take such action, I understand and agree
  that I am responsible for any pending debits, which will be processed and deducted from My Account.

  I understand that transactions will post to My Account in any order determined by Robinhood and that
  Robinhood may change that order without prior notice to Me. Robinhood will comply with requirements of
  applicable law regarding the order of posting transactions.




                                                       18                                               2020.06

                                                       42
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 43 of 101 Page ID
                                  #:219


  C. Limitation of Liability.

  I agree that, subject to any limitations imposed by applicable law, and except as otherwise set forth in
  this Agreement or in the disclosures contained in the Robinhood Debit Card Agreement, which has been
  provided to Me or made available to me in connection with the opening of My Account, Robinhood,
  Robinhood’s agents, any processing bank, and the Card issuer will not be liable for any loss I incur in
  connection with My Account and any Payments or other features of My Account unless Robinhood is
  grossly negligent in fulﬁlling this Agreement. In no event will Robinhood, Robinhood’s agents, any
  processing bank, and the Card issuer shall not be liable for consequential, special or indirect damages or
  losses unless applicable law requires otherwise. I also agree that liability regarding online services or
  use of the App is further limited by the Robinhood Terms and Conditions, available at https://
  about.robinhood.com/legal/. To the extent I utilize online services or the App I acknowledge that I am
  bound by such Robinhood Terms and Conditions.


  D. Debit Cards.

  I understand and agree that My use of the Card is subject to the terms, conditions and disclosures set
  forth in the Robinhood Debit Card Agreement, which has been provided to Me in connection with the
  opening of My Account and which I may access on the Website.
  I understand and agree that I cannot request a Card for another person to use. I agree, however, that if I
  permit another person to have access to use My Card or Card number (an "Authorized Card User"), I am
  authorizing all Card transactions by such person and I agree that there are no limits to my authorization.
  I accept all liability with respect to the Card transactions effected by Me and any Authorized Card Users.
  I further agree that I may terminate the authority of an Authorized Card User only by contacting
  help@robinhood.com, to cancel my Card. I agree that the cancellation of My Card is effective only after
  Robinhood has a reasonable period to act on My notice.
  If My Card is cancelled, I agree to destroy, or if requested by Robinhood, return the Card to Robinhood. I
  acknowledge that I will be responsible for any Card transactions that are processed because of My
  failure to destroy or return the Card following cancellation.
  If My Account includes margin privileges, I agree that transactions that exceed My free credit balances
  and deposits in the Sweep Service may result in margin credit being extended to My Account, for which
  I will be charged interest. I agree to review the Margin Disclosure Statement, which is available at
  https://about.robinhood.com/legal/.


  E. Deposits.

  The provisions in this Section 30.E shall apply to My Account whether or not I am enrolled in Cash
  Management.

  General; Holds. I acknowledge and agree that funds that I deposit to My Account may be subject to one
  or more hold periods, which are described in the RHF Funds Availability schedule available at https://
  about.robinhood.com/legal/. I understand and agree that Robinhood reserves the right to modify the RHF
  Funds Availability schedule at any time by posting an updated schedule at https://about.robinhood.com/
  legal/, or otherwise providing notice to me. During the applicable hold period, My funds will not be
  available for Payments, withdrawal, or the settling of securities transactions, in each case as described
  in the RHF Funds Availability schedule. I further understand and agree that Robinhood reserves the right
  to further delay making deposited funds available for periods longer than the hold periods specified in the
  RHF Funds Availability schedule to the extent Robinhood determines that additional time is needed to
  verify information about the item deposited or the sender or if Robinhood otherwise believes there is a
  risk of fraud or other unlawful activity with respect to My Account.
  Mistaken Deposits. If funds are deposited or transferred into My Account by mistake or otherwise, I
  agree that Robinhood may correct the situation and deduct any interest paid by Participating Depository
  Institutions, if applicable, without prior notice to Me.



                                                      19                                              2020.06

                                                      43
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 44 of 101 Page ID
                                  #:220


  Returned Funds. I acknowledge and agree that I am responsible for returned transactions. If I have
  funds transferred into My Account and that transfer is returned for any reason, Robinhood may charge
  the transfer and interest paid by Participating Depository Institutions, if applicable, against My Account,
  without prior notice to Me.


  F. Electronic Fund Transfers.

  The provisions in this Section 30.F relating to EFTs other than Card transactions shall apply to My
  Account whether or not I am enrolled in Cash Management.
  I understand that My Account may be eligible for a variety of EFTs, which may be subject to separate
  agreements, terms and conditions. These services may include use of the Card, and the "Move Money"
  functionality of the App. I understand that I may be required to agree to separate terms and conditions
  governing the particular service I use to initiate EFTs. In addition, I understand and agree that my use of
  EFT services are subject to the disclosures set forth in Appendix A (Electronic Fund Transfer
  Disclosures), and acknowledge that I have received and reviewed such disclosures.


  G. Security.

  I agree to protect My Card, and My PINs, from access by anyone not authorized by Me to use them. I
  acknowledge that I will be liable for all Card and online transactions conducted by anyone to whom I
  have given access or who has obtained access even if not authorized by Me, up to applicable legal
  limits. I understand that I am responsible for reviewing My Account statement promptly to discover and
  report unauthorized activity, including use of My Card, Card number or PIN. I agree to notify Robinhood
  as provided in Appendix A (Electronic Fund Transfer Disclosures) if I believe or have reason to believe
  that there has been unauthorized activity in My Account or that My Card, Card number or PIN has been
  lost, stolen or may be used by an unauthorized person. Unless limited by law or as otherwise set forth in
  this Agreement or in the disclosures contained in Robinhood Debit Card Agreement, which is provided to
  Me as part of the Account opening process and is available on the Website, I agree that I will be
  responsible for losses that arise from My failure to (i) safeguard My Card and PINs, (ii) review My
  monthly statement for possible unauthorized activity and (iii) report any unauthorized activity to
  Robinhood as provided herein or in the Robinhood Debit Card Agreement.


  H. No Illegal Purpose.

  I agree and understand that I may not use my debit card or any Payments on My Account for any illegal
  purpose. I agree and understand that Robinhood may, in its discretion, deny any transactions that appear
  to be made for an illegal purpose.


  I. Pay by Check.

  I agree and understand that if I try to stop payment on a check after it has been mailed to the payee,
  Robinhood will attempt to but cannot guarantee that payment on the check will be stopped. I understand
  that a stop payment order on a check is valid for six months. I understand that if I wish to renew a stop
  payment on a check after the six month period, I must contact Robinhood to request another stop
  payment. I agree and understand that I may still be liable to the holder of the check even if I have
  requested a stop payment for the amount of the check. I agree and understand that Robinhood may
  deduct My Account for the amount on the check if the stop payment request is unsuccessful.


  J. Disclosure of Information.

  I agree and understand that all disclosures of My non-public personal information shall be made in
  accordance with the terms of the this Agreement or the Robinhood Privacy Policy (available on the


                                                       20                                               2020.06

                                                      44
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 45 of 101 Page ID
                                  #:221


  Website at https://about.robinhood.com/legal/, as applicable. I agree that My consent to sharing non-
  public personal information will remain in effect until I revoke such consent by updating My settings and
  visibility, which I may do at any time through the App.
  In addition, I understand and agree that Robinhood may disclose information about My Account and My
  related activities to third parties under the following circumstances: - As necessary to complete My
  Payment transactions; - To investigate any complaint, disputed transaction, transaction inquiry or
  request I make or as necessary to investigate potential fraud or misuse related to My Account; - To
  respond to requests from credit bureaus, creditors or other third parties for account-related information, to
  the extent such inquiries are necessary for processing My transactions or are usual and customary in
  the course of servicing similar products or accounts; - As necessary to comply with any applicable law,
  government or court order or subpoena; or - In accordance with My written permission or as otherwise
  permitted under the Robinhood Privacy Policy.


  I. Termination.

  I understand that Robinhood may terminate my participation in Cash Management or in specific features
  of Cash Management for any reason, upon notice to me.

  31. Consent to Redeem Shares.
  I understand and agree that whenever it is necessary for Robinhood's protection or to satisfy a margin
  call, deficiency, debit or other obligation owed to Robinhood, Robinhood may (but is not required to) sell,
  assign and deliver all or any part of the securities in My Account, or close any or all transactions in My
  Account. I understand that Robinhood may, but is not obligated to, attempt to contact Me before taking
  any such action. I understand and agree that Robinhood reserves the right to take any such action
  without prior notice or demand for additional collateral, and free of any right of redemption, and that any
  prior demand, call or notice will not be considered a waiver of our right to sell or buy without demand,
  call or notice.
  I further understand that Robinhood may choose which securities to buy or sell, which transactions to
  close, and the sequence and timing of liquidation, and may take such actions on whatever exchange or
  market and in whatever manner (including public auction or private sale) that Robinhood chooses in the
  exercise of its business judgment. I agree not to hold Robinhood liable for the choice of which securities
  to buy or sell or of which transactions to close or for the timing or manner of the liquidation. I also agree
  not to hold Robinhood liable for taking such action.
  I understand and agree that Robinhood is entitled to exercise the rights described in this section in its
  sole discretion, including, but not limited to, whenever any of the following occurs:
       •   The equity level in My Account falls below required minimums;
       •   Sufficient funds or securities are not deposited to pay for transactions in My Account;
       •   I reverse any ACH debit transfer to My Account;
       •   A petition of bankruptcy or for the appointment of a receiver is filed by or against Me;
       •   An attachment is levied against My Account;
       •   I die or become incapacitated or incompetent; or
       •   My Account is closed.

  32. Electronic Delivery of Trade and Account Information; Notice.
  All communications, notices, legal disclosures, and other materials related to My Account or this
  Agreement, including account statements, trade confirmations, margin calls, notices, disclosures,
  regulatory communications and other information, documents, data and records regarding My Account
  (the "Communications"), or an alert that any such Communication has been posted to the secure section
  of the Website or the App, and is available for viewing, may be sent to Me at the mailing address for My
  Account or the e-mail address that I have given to Robinhood in My account application or at such other
  address as I may hereafter give Robinhood in writing or by e-mail at least ten (10) calendar days prior to
  delivery, and all communications so sent, whether in writing or otherwise, shall be deemed given to Me
  personally, whether actually received or not.



                                                        21                                              2020.06

                                                        45
                                                     EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 46 of 101 Page ID
                                  #:222


  33. API.

  A. Overview; Definitions.

  Robinhood may, in Robinhood's sole discretion, provide third parties with an application programming
  interface and other materials in accordance with any accompanying documentation (collectively, the "API
  Package") (such third parties, "API Licensees"), to make available certain features and functionality of
  Robinhood's mobile applications, websites, or technology platform via the API Licensees' products (such
  products, the "Licensee Products"). The API Package and the Licensee Products are collectively
  referred to as the "API Products". "Personal Information" means My personally identifiable information
  (including username, logon password, financial information, trade data, and other financial information)
  and all data exchanged between Robinhood and the API Products.


  B. Access to My Personal Information.

  Through My use of any API Products, I may be providing API Licensees with access to My Account and
  Personal Information. By using any API Products, I acknowledge that such API Products may employ
  security, policies, procedures and systems of API Licensees which may or may not be less stringent and
  secure than Robinhood's policies, procedures and systems. I agree that My use of any API Products
  shall be subject to the terms and conditions of this Agreement, in addition to any other agreements
  which I executed with respect to any such API Products. I understand and agree that any end user
  agreement that I executed with any API Licensee is concluded between Me and such API Licensee only,
  and not with Robinhood; and such API Licensee, not Robinhood, is solely responsible for such Licensee
  Product and the content thereof. I understand and agree that the API Products may deliver Personal
  Information to Robinhood, and that Robinhood is authorized to receive and store such Personal
  Information consistent with Robinhood's then-in-effect policies and procedures. Further, I agree that the
  API Products may request Personal Information stored by Robinhood, and I consent to Robinhood's
  disclosure of such Personal Information to the API Products.


  C. No Recommendations.

  To the extent the Licensee Products or API Licensees express opinions or make recommendations, I
  understand that such opinions and recommendations are expressed solely by API Licensees and are not
  the opinions or recommendations of Robinhood. The existence of the API Products and Robinhood's
  consent to any connectivity between any Licensee Products and Robinhood's technology, the App, the
  Website, or trading platform(s) does not constitute (i) any recommendation by Robinhood to invest in any
  security or utilize any investment strategy; or (ii) any representation, warranty, or other guarantee by
  Robinhood as to the present or future value or suitability of any sale, trade, or other transaction involving
  any particular security or any other investments. The existence of any and all information, tools and
  services provided by API Licensees or by the Licensee Products shall not constitute Robinhood's
  endorsement of API Licensees or the Licensee Products.


  D. Data Provided by Robinhood to API.

  From time to time, and subject to then-in-effect agreements between Robinhood and API Licensees,
  Robinhood may, in its own discretion, make market data feeds received from third parties available via
  the API Products. Robinhood does not make any guarantees in regard to such market data feeds.
  Furthermore, API Licensees or Licensee Products may make available to Me market data feeds
  independent of Robinhood. I am aware that from time to time that there may be discrepancy between the
  market data presented on the App or Website and information provided by any API Products due to a
  variety of reasons, including the time to update and transmit such data to a mobile application or website
  and latency caused by such API Product's or My local environment (such as computer set up,
  connection speed, etc.). Robinhood is not responsible for the accuracy of any market data displayed on
  any API Products or otherwise made available by API Licensees.



                                                       22                                               2020.06

                                                      46
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 47 of 101 Page ID
                                  #:223


  E. Risks; No Liability.

  I acknowledge that there may be latency between the time an order (or other Personal Information) is
  submitted from the API Products and the time such order or Personal Information is received by
  Robinhood. Latency may also affect order modification and order cancellation requests. The time an
  order or a request is actually received by Robinhood (including for execution) will be the official time,
  including for the purposes of routing the order to the market for execution. In addition, all orders
  submitted to Robinhood are subject to order vetting by Robinhood. Orders created and submitted through
  any API Products are not vetted until they are received by Robinhood. It is possible that Robinhood may
  reject an order placed through any API Products. Robinhood cannot guarantee that any order will be
  accepted when such order is routed to the market for execution, and Robinhood cannot guarantee that
  notifications and Personal Information provided to Me by Robinhood will be successfully delivered to or
  displayed by any API Products.
  Without limiting the generality of any other terms in this Agreement, I agree that:

      1. Robinhood or its Affiliates shall not be liable for any Losses as a result of any issues addressed
         in this Section 33 of this Agreement, nor shall Robinhood or its Affiliates be liable for any Losses
         realized for technical issues involving any API Products or API Licensee technology or product
         offerings (including system outages or downtime).

      2. Robinhood or its Affiliates shall not be responsible for any investment research provided by any
         API Licensee or any Licensee Products.

      3. Robinhood or its Affiliates makes no representations, warranties or other guarantees as to the
         accuracy, timeliness or efficacy of any market data, information, or other functionality made
         available by any API Licensee or any API Products.


  F. Intellectual Property.

  My use of any API Products will not confer to Me any title, ownership interest or intellectual property
  rights that otherwise belongs to Robinhood or any of its affiliates. The API Package, including content, is
  protected under U.S. patent, copyright laws, international treaties or conventions, and other laws and will
  remain Robinhood's exclusive property, as applicable. Names, logos, and all related product and service
  names, design marks, and slogans displayed by or relating to Robinhood or any of its Affiliates or API
  Licensees in the context of the API Products shall remain the property of the respective owner, and use
  of such property by Robinhood or any API Licensee in marketing or provision of any API Products does
  not grant ownership of or entitle Me to use any such name or mark in any manner.


  G. User's Representations and Warranties.

  I represent and warrant that:

      1. By virtue of utilizing any API Products, I consent to and accept any risk associated with
         Robinhood's sharing of Personal Information with any API Licensee and shall not hold Robinhood,
         its Affiliates, or their respective officers, directors, or employees responsible for any Losses
         resulting from the sharing of such Personal Information.

      2. I agree that My use of any API Products or API Licensee's content, information, technology, or
         functionality is at My own risk.

      3. I agree that Robinhood may revoke any API Licensee or API Products' authorization at any time,
         for any reason, with or without cause and without prior notice to Me.

  34. Electronic Signatures; Modifications to the Agreement.
  I agree to transact business with Robinhood electronically. By electronically signing an application for an
  Account, I acknowledge and agree that such electronic signature is valid evidence of My consent to be

                                                       23                                              2020.06

                                                      47
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 48 of 101 Page ID
                                  #:224


  legally bound by this Agreement and such subsequent terms as may govern the use of Robinhood's
  services. The use of an electronic version of any document fully satisfies any requirement that the
  document be provided to Me in writing. I accept notice by electronic means as reasonable and proper
  notice, for the purpose of any and all laws, rules and regulations. I acknowledge and agree that
  Robinhood Financial may modify this Agreement from time to time and I agree to consult the Website
  from time to time for the most up-to-date Agreement. The electronically stored copy of this Agreement is
  considered to be the true, complete, valid, authentic and enforceable record of the Agreement,
  admissible in judicial or administrative proceedings to the same extent as if the documents and records
  were originally generated and maintained in printed form. I agree to not contest the admissibility or
  enforceability of Robinhood Financial's electronically stored copy of the Agreement.

  35. Margin Accounts.

  A. Election.

  This numbered section applies to my account to the extent I elect and am approved for a Robinhood
  Gold margin account.


  B. Margin Trading.

  I understand that margin trading involves interest charges and risks, including the potential to lose more
  than deposited or the need to deposit additional collateral in a falling market. Before using margin,
  customers must determine whether this type of trading strategy is right for them given their specific
  investment objectives, experience, risk tolerance, and financial situation. If I have elected to have a
  margin Account, I represent that I have read the Margin Disclosure Statement, Day Trading Risk
  Disclosure, and FINRA Investor Information. These disclosures contain information on Robinhood's
  lending policies, interest charges, and the risks associated with margin accounts.


  C. Hypothecation.

  Within the limitations imposed by applicable laws, rules and regulations, all securities now or hereafter
  held by Robinhood, or carried by Robinhood in any account for Me (either individually or jointly with
  others), or deposited to secure same, may from time to time, without any notice, be carried in your
  general loans and may be pledged, repledged, hypothecated or re-hypothecated, separately or in
  common with other securities for the sum due to you thereon or for a greater sum and without retaining
  in your possession or control for delivery a like amount of similar securities. The IRS requires Broker
  Dealers to treat dividend payments on loaned securities positions as payments received in lieu of
  dividends for 1099 tax reporting purposes. Taxation of substitute dividend payments may be greater than
  ordinary on qualified dividends. It is understood, however, that you agree to deliver to Me upon My
  demand and upon payment of the full amount due thereon, all securities in such accounts, but without
  obligation to deliver the same certificates or securities deposited by Me originally. Any securities in My
  margin or short account may be borrowed by you, or lent to others.


  D. Interest.

  Debit balances in My Accounts shall be charged with interest in accordance with your established
  custom, as disclosed to Me in the Customer Information Brochure pursuant to the provisions of the
  Securities Exchange Act.




                                                      24                                              2020.06

                                                      48
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 49 of 101 Page ID
                                  #:225


  E. Margin.

  I agree to maintain in all accounts with Robinhood such positions and margins as required by all
  applicable statutes, rules, regulations, procedures and custom, or as you deem necessary or advisable. I
  agree to promptly satisfy all margin and maintenance calls.


  F. Sales.

  I agree to specifically designate any order to sell a security, which I do not own as a short sale, and
  understands that Robinhood will mark such order as a short sale. I agree that any order which is not
  specifically designated as a short sale is a sale of securities owned by me, and that I will deliver the
  securities on or before settlement date, if not already in the account. If I should fail to make such
  delivery in the time required, Robinhood is authorized to borrow such securities as necessary to make
  delivery for the sale, and I agree to be responsible for any loss you may thereby sustain, or which you
  may sustain as a result of your inability to borrow such securities.

  36. Consent to Electronic Delivery of Documents.

  A. Consent.

  By agreeing to electronic delivery, I am giving My informed consent to electronic delivery of all
  Account Documents, as defined below, other than those I have specifically requested to be
  delivered in paper form. "Account Documents" include notices, disclosures, current and future account
  statements, regulatory communications (such as prospectuses, proxy solicitations, and privacy notices),
  trade confirmations, tax-related documents, and any other information, documents, data, and records
  regarding My Account, this Agreement (including amendments to this Agreement), and the agreements
  and disclosures governing the services delivered or provided to Me by Robinhood Financial, the issuers
  of the securities or other property in which I invest, and any other parties. I agree that I can access,
  view, download, save, and print any Account Documents I receive via electronic delivery for My records.


  B. Electronic Delivery System.

  I acknowledge that Robinhood's primary methods of communication with Me include (A) posting
  information on the Website, (B) providing information via the App, (C) sending email(s) to My email
  address of record, and, to the extent required by law, (D) providing Me with notice(s) that will direct Me
  to the App or the Website where I can read and print such information. Unless otherwise required by law,
  Robinhood reserves the right to post Account Documents on the Website without providing notice to Me.
  Further, Robinhood reserves the right to send Account Documents to My postal or email address of
  record, or via the App or Website. I agree that all Account Documents provided to Me in any of the
  foregoing manner is considered delivered to Me personally when sent or posted by Robinhood, whether I
  receive it or not.
  All e-mail notifications regarding Account Documents will be sent to My e-mail address of record. I agree
  to maintain the e-mail address that I have provided Robinhood until I provide Robinhood with a new one.
  I understand that e-mail messages may fail to transmit promptly or properly, including being delivered to
  SPAM folders. I further understand that it is My sole responsibility to ensure that any emails from
  Robinhood or its Affiliates are not marked as SPAM. Regardless of whether or not I receive an e-mail
  notification, I agree to check the Website regularly to avoid missing any information, including time-
  sensitive or otherwise important communication. If I authorize someone else to access the e-mail
  account I have provided Robinhood, I agree to tell them to share the Account Documents with Me
  promptly, and I accept the risk that they will see My sensitive information. I understand that if I use a
  work e-mail address or computing or communications device, My employer or other employees may
  have access to the Account Documents.
  Additionally, I acknowledge that the Internet is not a secure network and agree that I will not send any
  confidential information, including Account numbers or passwords, in any unencrypted e-mails. I also

                                                      25                                              2020.06

                                                      49
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 50 of 101 Page ID
                                  #:226


  understand that communications transmitted over the Internet may be accessed by unauthorized or
  unintended third parties and agree to hold Robinhood, its Affiliates, and Robinhood and its Affiliates'
  respective officers and employees harmless for any such access regardless of the cause.
  I agree to promptly and carefully review all Account Documents when they are delivered and notify
  Robinhood Financial in writing within five (5) calendar days of delivery if I object to the information
  provided (or other such time specified herein). If I fail to object in writing within such time, Robinhood
  Financial is entitled to treat such information as accurate and conclusive. I will contact Robinhood to
  report any problems with accessing the Account Documents.


  C. Costs.

  Potential costs associated with electronic delivery of Account Documents may include charges from
  Internet access providers and telephone companies, and I agree to bear these costs. Robinhood
  Financial will not charge Me additional online access fees for receiving electronic delivery of Account
  Documents.


  D. Archival.

  Upon My request, I may obtain copies of up to six (6) prior years of account statements, and three (3)
  prior years of trade confirmations.


  E. Revocation of Consent.

  Subject to the terms of this Agreement, I may revoke or restrict My consent to electronic delivery of
  Account Documents at any time by notifying Robinhood Financial in writing of My intention to do so. I
  also understand that I have the right to request paper delivery of any Account Document that the law
  requires Robinhood Financial to provide Me in paper form. Robinhood Financial will not treat My request
  for paper copies as a withdrawal of My consent to electronic delivery of Account Documents. I
  understand that if I revoke or restrict My consent to electronic delivery of Account Documents or request
  paper delivery of same, Robinhood Financial, in its sole discretion, may charge Me a reasonable service
  fee for the delivery of any Account Document that would otherwise be delivered to Me electronically,
  restrict or close My account, or terminate My access to Robinhood Financial's services. I understand
  that neither My revocation or restriction of consent, My request for paper delivery, nor Robinhood
  Financial's delivery of paper copies of Account Documents will affect the legal effectiveness or validity
  of any electronic communication provided while My consent was in effect.


  F. Duration of Consent.

  My consent to receive electronic delivery of Account Documents will be effective immediately and will
  remain in effect unless and until either I or Robinhood Financial revokes it. I understand that it may take
  up to three (3) Business Days to process a revocation of consent to electronic delivery, and that I may
  receive electronic notifications until such consent is processed.


  G. Hardware and Software Requirements.

  I understand that in order to receive electronic deliveries, I must have access to a computer or Mobile
  Device with Internet access, a valid e-mail address, and the ability to download such applications as
  Robinhood Financial may specify and to which I have access. I also understand that if I wish to
  download, print, or save any information I wish to retain, I must have access to a printer or other device
  in order to do so.




                                                       26                                                2020.06

                                                       50
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 51 of 101 Page ID
                                  #:227


  H. Consent and Representations.

  I hereby agree that I have carefully read the above information regarding informed consent to electronic
  delivery and fully understand the implications thereof. Additionally, I hereby agree to all conditions
  outlined above with respect to electronic delivery of any Account Document. I will maintain a valid e-mail
  address and continue to have access to the Internet. If My e-mail address changes, I agree to
  immediately notify Robinhood Financial of My new e-mail address in writing.

  37. Miscellaneous Provisions.
  The following provisions shall also govern this Agreement:


  A. Contact Information.

  Robinhood Customer Service may be contacted by visiting support.robinhood.com or by email at
  help@robinhood.com.


  B. Interpretation.

  The heading of each provision hereof is for descriptive purposes only and shall not be (1) deemed to
  modify or qualify any of the rights or obligations set forth herein or (2) used to construe or interpret any of
  the provisions hereunder. When a reference is made in this Agreement to a Section, such reference shall
  be to a Section of this Agreement unless otherwise indicated. Whenever the words "include," "includes"
  or "including" are used in this Agreement, they shall be deemed to be followed by the words "without
  limitation." The word "or," when used in this Agreement, has the inclusive meaning represented by the
  phrase "and/or." Unless the context of this Agreement otherwise requires: (i) words using the singular or
  plural number also include the plural or singular number, respectively; and (ii) the terms "hereof,"
  "herein," "hereunder" and derivative or similar words refer to this entire Agreement. References to any
  law shall be deemed to refer to such law as amended from time to time and to any rules or regulations
  promulgated thereunder.


  C. Binding Effect; Assignment.

  This Agreement shall bind My heirs, assigns, executors, successors, conservators and administrators. I
  may not assign this Agreement or any rights or obligations under this Agreement without first obtaining
  Robinhood's prior written consent. Robinhood may assign, sell, or transfer My Account and this
  Agreement, or any portion thereof, at any time, without My prior consent.


  D. Severability.

  If any provisions or conditions of this Agreement are or become inconsistent with any present or future
  law, rule, or regulation of any applicable government, regulatory or self-regulatory agency or body, or are
  deemed invalid or unenforceable by any court of competent jurisdiction, such provisions shall be deemed
  rescinded or modified, to the extent permitted by applicable law, to make this Agreement in compliance
  with such law, rule or regulation, or to be valid and enforceable, but in all other respects, this Agreement
  shall continue in full force and effect.


  E. Website Postings.

  I agree and understand that Robinhood Financial may post other specific agreements, disclosures,
  policies, procedures, terms, and conditions that apply to My use of the App, the Website, or My Account


                                                        27                                                2020.06

                                                       51
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 52 of 101 Page ID
                                  #:228


  on the Website ("Website Postings"). I understand that it is My continuing obligation to understand the
  terms of the Website Postings, and I agree to be bound by the Web Postings as are in effect at the time
  of My use.


  F. Entirety of Agreement.

  This Agreement, any attachments hereto, other agreements and policies referred to in this Agreement
  (including the Website Postings), and the terms and conditions contained in My Account statements and
  confirmations, contain the entire agreement between Robinhood and Me and supersede all prior or
  contemporaneous communications and proposals, whether electronic, oral, or written, between
  Robinhood and Me, provided, however, that any and all other agreements between Robinhood and Me,
  not inconsistent with this Agreement, will remain in full force and effect.


  G. Amendment.

  Robinhood may at any time amend this Agreement without prior notice to Me. The current version of the
  Agreement will be posted on the Website and My continued Account activity after such amendment
  constitutes My agreement to be bound by all then-in-effect amendments to the Agreement, regardless of
  whether I have actually reviewed them. Continued use of the App, the Website or any other Robinhood
  Financial services after such posting will constitute My acknowledgment and acceptance of such
  amendment. I agree to regularly consult the Website for up-to-date information about Robinhood
  Financial services and any modifications to this Agreement. Robinhood is not bound by any verbal
  statements that seek to amend the Agreement.


  H. Termination.

  Robinhood may terminate this Agreement, or close, deactivate, or block access to My Account at any
  time in its sole discretion. I will remain liable to Robinhood for all obligations incurred in My Account,
  pursuant to this Agreement, or otherwise, whether arising before or after termination. I may terminate this
  Agreement after paying any obligations owed upon written notice. This Agreement survives termination
  of My Account.


  I. No Waiver; Cumulative Nature of Rights and Remedies.

  I understand that Robinhood's failure to insist at any time upon strict compliance with any term
  contained in this Agreement, or any delay or failure on Robinhood's part to exercise any power or right
  given to Robinhood in this Agreement, or a continued course of such conduct on Robinhood's part, shall
  at no time operate as a waiver of such power or right, nor shall any single or partial exercise preclude
  any other further exercise. All rights and remedies given to Robinhood in this Agreement are cumulative
  and not exclusive of any other rights or remedies to which Robinhood is entitled.


  J. International Customers.

  The products and services described on the Website are offered only in jurisdictions where they may be
  legally offered. Neither the Website nor the App shall be considered a solicitation for or offering of any
  investment product or service to any person in any jurisdiction where such solicitation or offering would
  be illegal. I understand that Robinhood, in its sole discretion, may accept unsolicited accounts from non-
  U.S. residents, depending on the country of residence and other factors. I understand that Robinhood is
  based in the United States and that Robinhood accepts only U.S. currency in Robinhood's customer
  accounts.




                                                      28                                              2020.06

                                                     52
                                                  EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 53 of 101 Page ID
                                  #:229


  K. Governing Law.

  This Agreement and all transactions made in My Account shall be governed by the laws of the State of
  California (regardless of the choice of law rules thereof), except to the extent governed by the federal
  securities laws, FINRA Rules, and the regulations, customs and usage of the exchanges or market (and
  its clearing house) on which transactions are executed.

  38. Arbitration.
  A. This Agreement contains a pre-dispute arbitration clause. By signing an arbitration agreement,
  the parties agree as follows: (1) All parties to this Agreement are giving up the right to sue each
  other in court, including the right to a trial by jury, except as provided by the rules of the
  arbitration forum in which a claim is filed. (2) Arbitration awards are generally final and binding; a
  party's ability to have a court reverse or modify an arbitration award is very limited. (3) The ability
  of the parties to obtain documents, witness statements and other discovery is generally more
  limited in arbitration than in court proceedings. (4) The arbitrators do not have to explain the
  reason(s) for their award unless, in an eligible case, a joint request for an explained decision has
  been submitted by all parties to the panel at least 20 days prior to the first scheduled hearing
  date. (5) The panel of arbitrators will typically include a minority of arbitrators who were or are
  affiliated with the securities industry. (6) The rules of some arbitration forums may impose time
  limits for bringing a claim in arbitration. In some cases, a claim that is ineligible for arbitration
  may be brought in court. (7) The rules of the arbitration forum in which the claim is filed, and any
  amendments thereto, shall be incorporated into this Agreement. B. Any controversy or claim
  arising out of or relating to this Agreement, any other agreement between Me and Robinhood, any
  Account(s) established hereunder, any transaction therein, shall be settled by arbitration in
  accordance with the rules of FINRA Dispute Resolution, Inc. ("FINRA DR"). I agree to arbitrate
  any controversy or claim before FINRA DR in the State of California. C. This agreement to
  arbitrate constitutes a waiver of the right to seek a judicial forum unless such a waiver would be
  void under the federal securities laws. If I am a foreign national, non-resident alien, or if I do not
  reside in the United States, I agree to waive My right to file an action against Robinhood in any
  foreign venue. D. No person shall bring a putative or certified class action to arbitration, nor seek
  to enforce any pre-dispute arbitration agreement against any person who has initiated in court a
  putative class action; or who is a member of a putative class who has not opted out of the class
  with respect to any claims encompassed by the putative class action until: (1) the class
  certification is denied; or (2) the class is decertified; or (3) the customer is excluded from the
  class by the court. Such forbearance to enforce an agreement to arbitrate shall not constitute a
  waiver of any rights under this Agreement except to the extent stated herein.

  ACCEPTED AND AGREED: I acknowledge that I have read the preceding terms and conditions of this
  Agreement, that I understand them and that I hereby manifest my assent to, and my agreement to
  comply with, those terms and conditions by accepting this agreement. I ALSO UNDERSTAND THAT
  BY ACCEPTING THIS AGREEMENT I HAVE ACKNOWLEDGED THAT THIS AGREEMENT
  CONTAINS A PREDISPUTE ARBITRATION CLAUSE IN SECTION 38 HEREIN. I ALSO AGREE (1)
  THAT ANY OF MY MARGIN ACCOUNT SECURITIES MAY BE BORROWED BY ROBINHOOD OR
  LOANED TO OTHERS; (2) I HAVE RECEIVED OF A COPY OF THIS AGREEMENT AND (3) I HAVE
  REVIEWED A COPY OF THE MARGIN DISCLOSURE STATEMENT.

  Appendix A

  Electronic Fund Transfer Services Disclosures
  The following disclosures apply to the use of any EFT services offered by Robinhood, including the
  Card, ACH transactions and the Move Money functionality of the App.
  Solely for purposes of these disclosures: (i) references to the Bank shall include any financial institution
  that issues the Card or provides services in connection with ACH, Move Money or other EFT
  transactions; (ii) "you" and "your" mean the owner of the Account; and (iii) "we" and "us" means
  Robinhood and the Bank collectively.




                                                       29                                               2020.06

                                                      53
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 54 of 101 Page ID
                                  #:230


  1. Your Liability.

  Contact Robinhood Customer Service AT ONCE if you believe your Card or PIN has been lost or stolen
  or if you believe that an electronic fund transfer has been made without your permission. Telephoning is
  the best way of keeping your losses down. You could lose all the Available Funds in your Account (plus
  your maximum overdraft line of credit). If you tell Robinhood within 2 business days after you learn of
  the loss or theft of your Card or PIN, you can lose no more than $50 if someone used your Card or PIN
  without your permission.
  If you do NOT tell Robinhood within 2 business days after you learn of the loss or theft of your Card or
  PIN, and Robinhood can prove that it could have stopped someone from using your Card or PIN without
  your permission if you had told Robinhood, you could lose as much as $500.
  Also, if your statement shows transfers that you did not make, including those made by Card or using
  your PIN, tell Robinhood at once. If you do not tell Robinhood within sixty (60) days after the statement
  was mailed to you, or otherwise made available to you, you may not get back any money you lost after
  the sixty (60) days if Robinhood can prove that Robinhood could have stopped someone from taking the
  money if you had told Robinhood in time. If a good reason (such as a long trip or a hospital stay) kept
  you from telling Robinhood, Robinhood will extend the time periods.


  2. Contact in event of unauthorized transfer.

  If you believe your Card or PIN has been lost or stolen, contact Robinhood by emailing
  help@robinhood.com,.


  3. Business Days.

  Business Days are Monday through Friday, excluding federal holidays.


  4. Transfer Types and Limitations.

  You may use your Card to make purchases at any merchant that accepts Mastercard debit cards or
  debit cards of other networks in which the Bank participates, and to make ATM withdrawals, in each
  case subject to the Available Funds in your Account, the transaction limits described below, and the
  other terms and conditions of this Agreement. You acknowledge and agree that the value available to
  you for use with the Card is limited to the Available Funds in your Account. So long as you do not
  exceed the Available Funds in your Account, you may use the Card to purchase goods or services
  wherever the Card is honored, and to obtain cash by initiating cash withdrawal transactions through the
  Card from any financial institution or ATM that accepts the Card. Each time you use the Card, you
  authorize Robinhood to reduce the Available Funds in your Account by the amount of the purchase or
  withdrawal and any applicable fees, costs, or holdings. Nevertheless, if you exceed the Available Funds
  in your Account you shall remain fully liable to Robinhood for the amount of the transactions and any
  applicable fees and charges.
  You may also make ACH withdrawals from your Account, either originated through Robinhood or
  originated by a third party (a "non-originated" withdrawal), subject to the Available Funds in your Account,
  the transaction limits described below, and the other terms and conditions of this Agreement. You also
  may make ACH deposits to your Account, either originated through Robinhood or originated by a third
  party (a "non-originated" deposit), subject to the transaction limits described below.
  There are limits on the dollar amount of transactions you can make with your Card each day and each
  month, and limits on the amount of ACH withdrawals and deposits you can make each day. The
  following lists the limits for each type of transaction:
  Originated ACH Withdrawals* Daily Limit: $50,000.00
  Weekly Limit: N/A Monthly Limit: N/A


                                                      30                                               2020.06

                                                      54
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 55 of 101 Page ID
                                  #:231


  Originated ACH Deposits* Daily Limit: $50,000.00
  Weekly Limit: N/A Monthly Limit: N/A
  Non-Originated ACH Withdrawals* Daily Limit: $250,000.00
  Weekly Limit: N/A Monthly Limit: N/A
  Non-Originated ACH Deposits* Daily Limit: $250,000.00
  Weekly Limit: N/A Monthly Limit: N/A
  Point of Sale Purchases with the Card* Daily Limit: $5,000.00 Weekly Limit: N/A Monthly Limit:
  $15,000.00
  ATM Withdrawals* Daily Limit: $510.00 Weekly Limit: N/A Monthly Limit: $5,000.00
  Originated ACH* Daily Limit: N/A, subject to the Weekly Limit Weekly Limit: $2,999 Monthly Limit: N/A


  5. Fees.

  We will not charge you any fees for use of ATMs that are part of the AllPoint or MoneyPass ATM
  networks, or for point of sale transactions using the Card, or for initiating other EFTs on your behalf. If
  you withdraw funds from ATMs outside of the AllPoint or MoneyPass ATM networks, you may be
  separately assessed fees by those ATM owners or operators.


  6. Confidentiality.

  We may disclose information to third parties about you, your Card, or the transactions you make using
  any of the EFT services we provide:

      1. Where it is necessary or helpful for completing or correcting transactions and resolving claims
         regarding transactions;
      2. In order to verify the existence and condition of your Card or your Account for a third party, such
         as a merchant;
      3. In order to comply with a valid request by a government agency, a court order, or other legal or
         administrative reporting requirements;
      4. If you consent by giving us your written permission;
      5. To our employees, auditors, affiliates, service providers, or attorneys as needed;
      6. In order to prevent, investigate or report possible illegal activity;
      7. In order to issue authorizations for transactions on the Card;
      8. As permitted by applicable law; or
      9. Otherwise as necessary to fulfill our obligations under this Agreement and the terms applicable to
         the EFT service you are using.
  Please see Robinhood's privacy policy, available at about.robinhood.com/legal, and the applicable
  Bank's privacy policy, available at https://www.suttonbank.com/ /kcms-doc/85/49033/WK-Privacy-
  Disclosure-1218.pdf, for further details. (The Robinhood privacy policy and the applicable Bank's privacy
  policy are referred to collectively as the "Privacy Policies"). You hereby agree to Robinhood's and the
  Bank's collection, use and sharing of information about you and the Card as provided in the Privacy
  Policies, which are made a part of this Agreement. The Privacy Policies also tell you how you can (i)
  limit the ways in which Bank and Robinhood share information about you, or (ii) request corrections to
  the information that Bank or Robinhood maintain about you. You agree that information you provide in
  connection with your Card or other EFT services you use is being provided directly to both Robinhood as
  the holder of the Account associated with the service and the Bank as the Card issuer or provider of the
  EFT service, as applicable.


  7. Documentation.

  Terminal Transfers. You can get a receipt at the time you make any transfer to or from your Account
  using an ATM from the AllPoint or MoneyPass ATM networks or at the point of sale.

                                                        31                                               2020.06

                                                       55
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 56 of 101 Page ID
                                  #:232


  Preauthorized Credits. If you have arranged to have direct deposits made to your Account at least once
  every 60 days from the same person or company, the person or company making the deposit will tell you
  every time they send us the money. You can also check your Account online to see if a deposit has been
  received.
  Periodic Statements. You will get a monthly Account statement, unless there are no transfers in a
  particular month. In any case you will get the statement at least quarterly. You may obtain information
  about the Available Funds in your Account and a history of your Cash Management transactions on the
  App.


  8. Preauthorized Payments/Stop Payment Procedure and Notice of Varying
  Amounts.

  You do not have the right to request that Robinhood in advance make regular payments out of your
  Account, although you may ask third parties to initiate regular payments out of your Account.
  Right to stop payment: If you have automatic recurring payments taken out of your Account, you can
  stop any of these payments by contacting us at help@robinhood.com,. You must contact us in time for
  us to receive your request at least three business days before the payment is scheduled to be made.
  Notice of varying amounts: If these regular payments vary in amount, the party you are going to pay will
  tell you, 10 days before each payment, when the payment will be made and how much it will be. (The
  party you are going to pay may allow you to choose to get this notice only when the payment would
  differ by more than a certain amount from the previous payment, or when the amount would fall outside
  certain limits that you set.)
  Liability for failure to stop payment of a preauthorized transfer: If you order us to stop a payment at least
  three business days before the transfer is scheduled and we do not do so, we will be liable for your
  losses or damages.


  9. Our Liability.

  If we do not complete a transaction to or from your Account on time or in the correct amount according
  to our Agreement with you, we will be liable for your losses or damages. However, there are some
  exceptions. We will not be liable, for instance:

      1. If through no fault of Robinhood or the Bank, you do not have enough Available Funds in your
         Account to complete the transaction;

      2. If a merchant refuses to accept your Card;
      3. If an electronic terminal where you are making a transaction does not operate properly, and you
         knew about the problem when you initiated the transaction;
      4. If access to your Card has been blocked after you reported your Card lost or stolen;
      5. If there is a hold or your funds are subject to legal or administrative process or other encumbrance
         restricting their use;
      6. If Robinhood or the Bank have reason to believe the requested transaction is unauthorized;
      7. If circumstances beyond the control of Robinhood or the Bank (such as fire, flood, or computer or
         communication failure) prevent the completion of the transaction, despite reasonable precautions
         that Robinhood or the Bank have taken; or
      8. For any other exception stated in this Agreement with you or by applicable law.




                                                       32                                                2020.06

                                                       56
                                                    EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 57 of 101 Page ID
                                  #:233


  10. Errors or Questions About Electronic Transfers.

  In case of errors or questions about your electronic transfers, including your Card transactions, or if you
  think your statement or receipt is wrong or if you need more information about a transaction listed on the
  statement or receipt, contact Robinhood by emailing help@robinhood.com,. Robinhood must hear from
  you no later than sixty (60) days after you were sent the FIRST statement on which the problem or error
  appeared.
      1. Tell Robinhood your name and account number.
      2. Describe the error or the transfer you are unsure about, and explain as clearly as you can why
         you believe it is an error or why you need more information.
      3. Tell Robinhood the dollar amount of the suspected error.
  Robinhood will determine whether an error occurred within ten (10) business days after Robinhood hears
  from you and will correct any error promptly. If Robinhood needs more time, however, it may take up to
  forty-five (45) days to investigate your complaint or question. If Robinhood decides to do this, Robinhood
  will credit your Account within ten (10) business days for the amount you think is in error, so that you will
  have the use of the money during the time it takes Robinhood to complete our investigation.
  For errors involving new accounts, point of sale, or foreign initiated transactions, Robinhood may take up
  to ninety (90) days to investigate your complaint or question. For new accounts, Robinhood may take up
  to twenty (20) business days to credit your Account for the amount you think is in error.
  Robinhood will tell you the results of our investigation within three (3) business days after completing the
  investigation. If Robinhood decides that there was no error, Robinhood will send you a written
  explanation. You may ask for copies of the documents that Robinhood used in our investigation.




                                                       33                                               2020.06

                                                      57
                                                   EXHIBIT C
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 58 of 101 Page ID
                                  #:234




                   EXHIBIT D




                                      58
                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 59 of 101 Page ID
                                  #:235



  Revised December 30, 2020
  Robinhood Financial LLC & Robinhood Securities, LLC Customer Agreement
  In consideration of Robinhood Financial LLC, Robinhood Securities, LLC, and their agents and assigns
  (collectively, "Robinhood") opening one or more accounts on my behalf ("My Account(s)" or the
  "Account(s)") for the purchase, sale or carrying of securities or contracts relating thereto and/or the
  borrowing of funds, which transactions are cleared through Robinhood Securities, I represent and agree
  with respect to all Accounts, whether margin or cash, to the terms set forth below (the "Agreement").
  When used in this Agreement, the words "I", "Me", "My", "We", or "Us" mean the owner(s) of the
  Account. For purposes of this Agreement, Business Days are Monday through Friday, excluding federal
  holidays. Any references to "days" found in this Agreement are calendar days unless indicated
  otherwise.
  I UNDERSTAND THAT THE TERMS AND CONDITIONS OF THIS AGREEMENT GOVERN ALL
  ASPECTS OF MY RELATIONSHIP WITH ROBINHOOD REGARDING MY ACCOUNTS. I WILL
  CAREFULLY READ, UNDERSTAND AND ACCEPT THE TERMS AND CONDITIONS OF THIS
  AGREEMENT BEFORE I CLICK "SUBMIT APPLICATION" OR OTHER SIMILARLY WORDED
  BUTTON. IF I HAVE ANY QUESTIONS ABOUT ANY OF THE PROVISIONS IN THIS AGREEMENT,
  I WILL EMAIL HELP@ROBINHOOD.COM. I UNDERSTAND THAT CLICKING "SUBMIT
  APPLICATION" IS THE LEGAL EQUIVALENT OF MY MANUALLY SIGNING THIS AGREEMENT
  AND I WILL BE LEGALLY BOUND BY ITS TERMS AND CONDITIONS. BY ENTERING INTO
  THIS AGREEMENT, I ACKNOWLEDGE RECEIPT OF THE ROBINHOOD PRIVACY POLICY AND
  PRIVACY AND SECURITY STATEMENT. I UNDERSTAND THAT THIS AGREEMENT MAY BE
  AMENDED FROM TIME TO TIME BY ROBINHOOD, WITH REVISED TERMS POSTED ON THE
  ROBINHOOD WEBSITE. I AGREE TO CHECK FOR UPDATES TO THIS AGREEMENT. I
  UNDERSTAND THAT BY CONTINUING TO MAINTAIN MY SECURITIES BROKERAGE
  ACCOUNT WITHOUT OBJECTING TO ANY REVISED TERMS OF THIS AGREEMENT, I AM
  ACCEPTING THE TERMS OF THE REVISED AGREEMENT AND I WILL BE LEGALLY BOUND
  BY ITS TERMS AND CONDITIONS. IF I REQUEST OTHER SERVICES PROVIDED BY
  ROBINHOOD THAT REQUIRE ME TO AGREE TO SPECIFIC TERMS AND CONDITIONS
  ELECTRONICALLY (THROUGH CLICKS OR OTHER ACTIONS) OR OTHERWISE, SUCH TERMS
  AND CONDITIONS WILL BE DEEMED AN AMENDMENT AND WILL BE INCORPORATED INTO
  AND MADE PART OF THIS AGREEMENT. I ALSO UNDERSTAND THAT BY CLICKING "SUBMIT
  APPLICATION" I HAVE ACKNOWLEDGED THAT THIS AGREEMENT CONTAINS A PREDISPUTE
  ARBITRATION CLAUSE IN SECTION 38 HEREIN.

  1. Capacity and Status.
  If an individual, I am of legal age under the laws of the state where I reside and authorized to enter into
  this Agreement. If an entity, I am duly formed, validly existing and in good standing in My state of
  organization, have full power and authority to enter and perform this Agreement, and the persons signing
  the account application are fully authorized to act on My behalf. No person, except Myself, has any
  interest in the Account opened pursuant to this Agreement. I acknowledge that unless Robinhood
  receives written objection from Me, Robinhood may provide My name, address, and securities positions
  to requesting companies in which I hold securities. Except as otherwise disclosed to Robinhood in
  writing, neither I nor any member of My immediate family is an employee of any exchange, any
  corporation of which any exchange owns a majority of the capital stock, a member of any exchange or
  self-regulatory organization, a member of any firm or member corporation registered on any exchange, a
  bank, trust company, insurance company or any corporation, firm or individual engaged in the business
  of dealing either as a broker-dealer or as principal in securities. I understand and agree that I am
  obligated to promptly notify Robinhood in writing if I or a member of My immediate family becomes
  registered or employed in any of the above-described capacities. Except as otherwise disclosed to
  Robinhood in writing, I am not a Professional (as defined below). I further agree to promptly notify
  Robinhood in writing if I am now or if I become a Professional or an officer, director or 10% stockholder
  of any publicly traded company.

  2. Market Data.
  Robinhood may choose to make certain market data available to Me pursuant to the terms and
  conditions set forth in this Agreement. By executing this Agreement, I agree to comply with those terms
  and conditions.

                                                       1                                               2020.12

                                                      59
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 60 of 101 Page ID
                                  #:236


  A. Definitions.

     1. "Market Data" means (a) last sale information and quotation information relating to securities that
        are admitted to dealings on the New York Stock Exchange ("NYSE"), (b) such bond and other
        equity last sale and quotation information, and such index and other market information, as United
        States-registered national securities exchanges and national securities associations (each, an
        "Authorizing SRO") may make available and as the NYSE may from time to time designate as
        "Market Data"; and (c) all information that derives from any such information.
     2. "Nonprofessional" means any natural person who receives market data solely for his/her
        personal, non- business use and who is not a "Professional." A "Professional" includes an
        individual who, if working in the United States, is: (i) registered or qualified with the Securities and
        Exchange Commission (the "SEC"), the Commodity Futures Trading Commission (the "CFTC"),
        any state securities agency, any securities exchange or association, or any commodities or
        futures contract market or association; (ii) engaged as an "investment advisor" as that term is
        defined in Section 202 (a) (11) of the Investment Advisers Act of 1940 (whether or not registered
        or qualified under that Act), or (iii) employed by a bank or other organization exempt from
        registration under federal and/or state securities laws to perform functions that would require him
        or her to be so registered or qualified if he or she were to perform such functions for an
        organization not so exempt. A person who works outside of the United States will be considered a
        "Professional" if he or she performs the same functions as someone who would be considered a
        "Professional" in the United States.


  B. Provisions Applicable to All Users.

     1. Proprietary Nature of Data. I understand and acknowledge that each Authorizing SRO and Other
        Data Disseminator (as defined below) has a proprietary interest in the Market Data that originates
        on or derives from it or its market(s). I agree not to reproduce, distribute, sell or commercially
        exploit the Market Data in any manner.
     2. Enforcement. I understand and acknowledge that (a) the Authorizing SROs are third-party
        beneficiaries under this Agreement and (b) the Authorizing SROs or their authorized
        representative(s) may enforce this Agreement, by legal proceedings or otherwise, against Me or
        any person that obtains Market Data that is made available pursuant to this Agreement other than
        as this Agreement contemplates.
     3. Data Not Guaranteed. I understand that neither Robinhood nor any Authorizing SRO, other entity
        whose information is made available over the Authorizing SROs' facilities (an "Other Data
        Disseminator"), or information processor that assists any Authorizing SRO or Other Data
        Disseminator in making Market Data available (collectively, the "Disseminating Parties")
        guarantees the timeliness, sequence, accuracy, completeness, reliability, or content of Market
        Data or of other market information or messages disseminated to or by any Disseminating Party. I
        understand that neither Robinhood Financial nor any Disseminating Party guarantees the
        timeliness, sequence, accuracy, completeness, reliability or content of market information, or
        messages disseminated to or by any party. I understand that neither Robinhood Financial nor any
        Disseminating Party warrants that the service provided by any such entity will be uninterrupted or
        error-free. I further understand that Market Data by Xignite provides market data to Robinhood
        Financial customers. NEITHER ROBINHOOD FINANCIAL, ANY OF ITS AFFILIATES, THEIR
        RESPECTIVE OFFICERS OR EMPLOYEES, NOR ANY DISSEMINATING PARTY SHALL BE
        LIABLE IN ANY WAY FOR (A) ANY INACCURACY, ERROR OR DELAY IN, OR OMISSION
        OF, (I) ANY MARKET DATA, INFORMATION OR MESSAGE, OR (II) THE TRANSMISSION
        OR DELIVERY OF ANY SUCH DATA, INFORMATION OR MESSAGE; OR (B) ANY LOSS (AS
        DEFINED IN THIS AGREEMENT) OR DAMAGE ARISING FROM OR OCCASIONED BY (I)
        ANY SUCH INACCURACY, ERROR, DELAY OR OMISSION, (II) NON-PERFORMANCE OR
        III) INTERRUPTION IN ANY SUCH MARKET DATA, INFORMATION, OR MESSAGE,
        WHETHER DUE TO ANY ACT OR OMISSION BY ROBINHOOD FINANCIAL, ANY OF ITS
        AFFILIATES, THEIR RESPECTIVE OFFICERS OR EMPLOYEES, OR ANY DISSEMINATING
        PARTY, OR TO ANY "FORCE MAJEURE" (E.G., FLOOD, EXTRAORDINARY WEATHER
        CONDITIONS, EARTHQUAKE OR OTHER ACT OF GOD, FIRE, WAR, INSURRECTION,
        RIOT, LABOR DISPUTE, ACCIDENT, ACTION OF GOVERNMENT, OR COMMUNICATIONS
        OR POWER FAILURE, EQUIPMENT OR SOFTWARE MALFUNCTION) OR ANY OTHER

                                                       2                                                 2020.12

                                                      60
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 61 of 101 Page ID
                                  #:237


       CAUSE BEYOND THE REASONABLE CONTROL OF ROBINHOOD FINANCIAL, ITS
       AFFILIATES, THEIR RESPECTIVE OFFICERS AND EMPLOYEES, OR ANY
       DISSEMINATING PARTY.

     4. Permitted Use. I shall not furnish Market Data to any other person or entity. If I receive Market
        Data other than as a Nonprofessional, I shall use Market Data only for My individual use.

     5. Dissemination, Discontinuance, or Modification. I understand and acknowledge that, at any time,
        the Authorizing SROs may discontinue disseminating any category of Market Data, may change
        or eliminate any transmission method and may change transmission speeds or other signal
        characteristics. The Authorizing SROs shall not be liable for any resulting liability, loss or
        damages that may arise therefrom.

     6. Duration; Survival. This Section 2 of this Agreement remains in effect for so long as I have the
        ability to receive Market Data as contemplated by this Section 2. In addition, Sections 2(B)(1)-(3)
        and the first two sentences of Section 2(B)(7), survive any termination of this Agreement.

     7. Miscellaneous. The laws of the State of New York shall govern this Section 2 and it shall be
        interpreted in accordance with those laws. This Subsection is subject to the Securities Exchange
        Act of 1934, the rules promulgated under that act, and the joint-industry plans entered into
        pursuant to that act.


  C. Provisions Applicable to Nonprofessionals.

     1. Permitted Receipt. I understand that I may not receive Market Data from Robinhood as a
        Nonprofessional, and Robinhood may not provide Market Data to Me as a Nonprofessional,
        unless Robinhood first properly determines that I qualify as a Nonprofessional as defined above
        and I in fact qualify as a Nonprofessional. I agree that, as a prerequisite to Robinhood Financial
        qualifying Me as a Nonprofessional, I will provide to Robinhood truthful and accurate information
        about Me, such as: my occupation, employer, employment position and functions; my use of
        Market Data; my registration status with any securities agency, exchange, association, or
        regulatory body, or any commodities or future contract market, association, or regulatory body,
        whether in the United States or elsewhere; and any compensation of any kind I may receive from
        any individual or entity for my trading activities, asset management, or investment advice. Except
        as otherwise declared to Robinhood in writing, by executing this Agreement, I certify that I meet
        the definition of Nonprofessional as set forth in this Agreement.
     2. Permitted Use. If I am a Nonprofessional, I agree to receive Market Data solely for my personal,
        non-business use.
     3. Notification. I shall notify Robinhood promptly in writing of any change in my circumstances that
        may cause Me to cease to qualify as a Nonprofessional.

  3. NASDAQ OMX Information.

  A. Definitions.

     1. "Information" means certain market data and other data disseminated that has been collected,
        validated, processed, and recorded by any system NASDAQ OMX has developed for the creation
        or dissemination of Information or other sources made available for transmission to and receipt
        from either a distributor such as RHF or from NASDAQ OMX relating to: a) eligible securities or
        other financial instruments, markets, products, vehicles, indicators, or devices; b) activities of a
        NASDAQ OMX company; c) other information and data from a NASDAQ OMX company.
        "Information" also includes any element of Information as used or processed in such a way that
        the Information can be identified, recalculated or re-engineered from the processed Information or
        that the processed Information can be used as a substitute for Information.
     2. "NASDAQ OMX" means The NASDAQ OMX Group, Inc., a Delaware limited liability company
        and its subsidiaries and Affiliates (collectively, "NASDAQ OMX").


                                                      3                                               2020.12

                                                     61
                                                  EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 62 of 101 Page ID
                                  #:238


  B. Use of Data.

  I understand that I may use the Information only for personal use and not for any business purpose. I
  may not sell, lease, furnish or otherwise permit or provide access to the Information to any other natural
  person or entity ("Person") or to any other office or place. I will not engage in the operation of any illegal
  business use or permit anyone else to use the Information, or any part thereof, for any illegal purpose or
  violate any NASDAQ OMX or SEC Rule or any FSA rule or other applicable law, rule or regulation. I may
  not present the Information rendered in any unfair, misleading or discriminatory format. I shall take
  reasonable security precautions to prevent any Person other than Myself from gaining access to the
  Information.


  C. Proprietary Data.

  I acknowledge and agree that NASDAQ OMX has proprietary rights to the Information that originates on
  or derives from markets regulated or operated by NASDAQ OMX, and compilation or other rights to
  Information gathered from other sources. I further acknowledge and agree that NASDAQ OMX's third-
  party information providers have exclusive proprietary rights to their respective Information. In the event
  of any misappropriation or misuse by Me or anyone who accesses the Information through Me,
  NASDAQ OMX or its third-party information providers shall have the right to obtain injunctive relief for its
  respective materials.


  D. System.

  I acknowledge that NASDAQ OMX, in its sole discretion, may from time-to-time make modifications to
  its system or the Information. Such modifications may require corresponding changes to be made in
  Robinhood Financial's service. Changes or the failure to make timely changes by Me may sever or
  affect My access to or use of the Information. I understand that neither NASDAQ OMX nor Robinhood
  shall be responsible for such effects.


  E. NASDAQ OMX Limitation of Liability.

  Except as may otherwise be set forth herein, NASDAQ OMX shall not be liable to Me for indirect,
  special, punitive, consequential or incidental loss or damage (including, but not limited to, trading losses,
  lost profits, or other indirect loss or damage) of any nature arising from any cause whatsoever, even if
  NASDAQ OMX has been advised of the possibility of such damages. NASDAQ OMX shall not be liable
  to Me for any unavailability, interruption, delay, incompleteness or inaccuracy of the Information. This
  Section shall not relieve NASDAQ OMX or Me from liability for damages that result from their own gross
  negligence or willful tortious misconduct or from personal injury or wrongful death claims. I agree that the
  terms of this Section reflect a reasonable allocation of risk and limitation of liability.


  F. Disclaimers of Warranties.

  NASDAQ OMX and its third-party information providers make no warranties of any kind with respect to
  the Information---express, implied or statutory (including without limitation, timeliness, truthfulness,
  sequence, completeness, accuracy, freedom from interruption), any implied warranties arising from trade
  usage, course of dealing, course of performance or the implied warranties of merchantability or fitness
  for a particular use or purpose or noninfringement.


  G. Termination by NASDAQ OMX.

  I acknowledge that NASDAQ OMX, when required to do so in fulfillment of statutory obligations, may by
  notice to Robinhood unilaterally limit or terminate the right of any or all Persons to receive or use the

                                                        4                                                2020.12

                                                       62
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 63 of 101 Page ID
                                  #:239


  Information and that Robinhood will comply with any such notice and will terminate or limit the furnishing
  of the Information.

  4. Authorization.
  I understand that My Account is self-directed. Accordingly, I appoint Robinhood Financial as My agent for
  the purpose of carrying out My directions to Robinhood Financial in accordance with the terms and
  conditions of this Agreement and any attendant risks with respect to the purchase or sale of securities.
  Robinhood Financial is authorized to open or close My Account(s), place and withdraw orders and take
  such other steps as are reasonable to carry out My directions. All transactions will be effected only on
  My order or the order of My authorized delegate, except as described in Section 10. I understand
  Robinhood Financial provides trading and brokerage services through the Robinhood website (the
  "Website") and the Robinhood mobile application (the "App"). I agree to receive and transmit financial
  information through such electronic means. My use or My grant of access to My Account to any third
  party to access information or place transactions in My Account is solely at My risk.

  5. Customer Representations and Responsibilities.

  A. Self-directed Account.

  I understand that My Account is self-directed, and so that I am solely responsible for any and all orders
  placed in My Account and that all orders entered by Me or on My behalf are unsolicited and based on My
  own investment decisions or the investment decision of My duly authorized representative or agent.
  Accordingly, I agree that neither Robinhood nor any of its employees, agents, principals, or
  representatives:
      1. provide investment advice in connection with this Account;
      2. recommend any security, transaction or order;

      3. solicit orders;
      4. act as a market maker in any security;
      5. make discretionary trades; and
      6. produce or provide first-party research providing a specific investment strategies such as buy, sell
         or hold recommendations, first-party ratings and/or price targets. To the extent research materials
         or similar information are available through the App or the Website or the websites of any entity
         controlled by, controlling, or under common control with Robinhood (such entity, an "Affiliate"), I
         understand that these materials are intended for informational and educational purposes only and
         they do not constitute a recommendation to enter into any securities transactions or to engage in
         any investment strategies.


  B. Information Accuracy.

  I: (i) certify that the information contained in this Agreement, the account application, and any other
  document that I furnish to Robinhood Financial in connection with My Account(s) is complete, true and
  correct, and acknowledge that knowingly giving false information for the purpose of inducing Robinhood
  Financial to extend credit is a federal crime; (ii) authorize Robinhood Financial to contact any individual
  or firm noted herein or on the documents referred to in subsection (i) of this Section and any other normal
  sources of debit or credit information; (iii) authorize anyone so contacted to furnish such information to
  Robinhood Financial as Robinhood may request; and (iv) agree that this Agreement, the account
  application and any other document I furnish in connection with My Account is Robinhood's property, as
  the case may be. I shall promptly advise Robinhood Financial of any changes to the information in such
  agreements and documents in writing within ten (10) calendar days. I authorize Robinhood Financial to
  obtain reports and provide information to others concerning My creditworthiness and business conduct.
  Upon My request, Robinhood agrees to provide Me a copy of any report so obtained. Robinhood may


                                                      5                                               2020.12

                                                     63
                                                  EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 64 of 101 Page ID
                                  #:240


  retain this Agreement, the Account application, and all other such documents and their respective
  records at Its sole discretion, whether or not credit is extended.


  C. Risks.

  I understand that all investments involve risk, that losses may exceed the principal invested, and that
  the past performance of a security, industry, sector, market, or financial product does not guarantee
  future results or returns.


  D. Account Defaults.

  I understand that My Account comes with many defaulted service instruction features and preferences. I
  further understand that I am not required to use these defaulted options or preferences and that once My
  Account is approved and opened I have the sole discretion to control and adjust such defaulted service
  preferences that relate to My account.


  E. Knowledge of Account.

  I understand that I am solely responsible for knowing the rights and terms for all securities purchased,
  sold and maintained in My Account including mergers, reorganizations, stock splits, name changes or
  symbol changes, dividends, option symbols, and option deliverables. I further understand that certain
  securities may grant Me valuable rights that may expire unless I take specific action. These securities
  include bonds, convertible securities, warrants, stock rights and securities subject to exchange offers or
  tenders. I am responsible for knowing all expiration dates, redemption dates, and the circumstances
  under which rights associated with My securities may be called, cancelled, or modified. Robinhood may,
  but are not obligated to, notify Me of any upcoming expiration or redemption dates, or take any action on
  My behalf without My specific instructions except as required by law and the rules of regulatory
  authorities. I acknowledge that Robinhood may adjust My Account to correct any error. If My Account
  has an option position on the last trading day prior to expiration, which is one cent or more in the money,
  Robinhood Financial will generally exercise the option, on My behalf. However, Robinhood Financial
  reserves the right at Its discretion to close any option position prior to expiration date or any position
  resulting from the exercising/assignment after option expiration. I will be charged a commission for any
  such transaction. Robinhood Financial is not obligated to take any of these actions and Robinhood
  Financial is not liable for Losses should it not take them.


  F. Purchases.

  All orders for the purchase of securities given for My Account will be authorized by Me and executed in
  reliance on My promise that an actual purchase is intended. It is My obligation to pay for purchases
  immediately or on Robinhood's demand. I understand Robinhood may at any time, in its sole discretion
  and without prior notice to Me, prohibit or restrict My ability to trade securities. I further agree not to
  allow any person to trade for My Account unless a trading authorization for that person has been
  received and approved by Robinhood. Robinhood reserve the right to require full payment in cleared
  funds prior to the acceptance of any order. In the event that I fail to provide sufficient funds, Robinhood
  may, at its option and without notice to Me, i) charge a reasonable rate of interest, ii) liquidate the
  Property subject of the buy order, or iii) sell other Property owned by Me and held in any of My Accounts.
  Robinhood may also charge any consequential Loss to My Account. For purposes of this Agreement,
  "Property" shall mean all monies, contracts, investments and options, whether for present or future
  delivery, and all related distributions, proceeds, products and accessions.




                                                       6                                              2020.12

                                                      64
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 65 of 101 Page ID
                                  #:241


  G. Sales/Short Sales.

  I promise to deliver all securities sold in My Account and to provide collateral of a type and amount
  acceptable to Robinhood Financial for all short sales in My Account. Robinhood Financial requires that a
  security be held in My Account prior to the acceptance of a sell order with respect to such security
  unless the order is specifically designated as a "short sale." If a security is not held in My Account and a
  sell order is processed, I must promptly deliver such security to Robinhood Financial for receipt in good
  deliverable form on or before the settlement date. Any order accepted without negotiable certificates or
  positions in My Account will be subject, at Robinhood Financial's sole discretion, to cancellation or buy-
  in. To ensure this will not occur, I agree to only place sell orders for securities owned by Me and held in
  My Account at the time My order is placed.

  Proceeds of a sale will not be paid to Me or released into My Account until Robinhood Financial has
  received the security in good deliverable form, whether from a transfer agent or from Me and the
  settlement of the security is complete. If the security is not received on or before settlement date, or as
  market conditions warrant, Robinhood Financial may in its sole discretion purchase the security on the
  open market for My Account and may liquidate and close out any and all securities in My Account in
  order to pay for such purchase. In the event a security is bought in, I will be responsible for all resulting
  Losses incurred by Robinhood Financial.
  I understand that I may execute short sales only in a margin Account and that such execution must
  comply with applicable short sales rules.


  H. Assistance by Robinhood.

  I understand that when I request assistance from Robinhood or its employees in using the investment
  tools available on the Website or the App, it will be limited to an explanation of the tool's functionality
  and, if requested by Me, to the entry by Robinhood or its employees of variables provided by Me, and
  that such assistance does not constitute investment advice, an opinion with respect to the suitability of
  any transaction, or solicitation of any orders.


  I. No Tax or Legal Advice.

  I understand that Robinhood does not provide tax or legal advice.


  J. Discontinuation of Services.

  I understand that Robinhood may discontinue My Account and any services related to My Account
  immediately by providing written notice to Me


  K. Electronic Access.

      1. I am solely responsible for keeping My Account numbers and PINs confidential and will not share
         them with third parties. "PINs" shall mean My username and password.

      2. I agree and accept full responsibility for monitoring and safeguarding My Accounts and access to
         My Accounts.
      3. I agree to immediately notify Robinhood in writing, delivered via e-mail and a recognized
         international delivery service, if I become aware of: (i) any loss, theft, or unauthorized use of My
         PINs or Account numbers; (ii) any failure by Me to receive any communication from Robinhood
         indicating that an order was received, executed or cancelled, as applicable; (iii) any failure by Me
         to receive an accurate written confirmation of an order, execution, or cancellation; (iv) any receipt
         by Me of confirmation of an order, execution or cancellation, which I did not place; (v) any


                                                        7                                                2020.12

                                                       65
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 66 of 101 Page ID
                                  #:242


         inaccurate information in or relating to My orders, trades, margin status, Account balances,
         deposits, withdrawals, securities positions or transaction history; or (vi) any other unauthorized
         use or access of My Account.
      4. Each of the events described in subsections (K)(3)(i)-(vi) shall be deemed a "Potential Fraudulent
         Event". The use and storage of any information including My Account numbers, PINs, portfolio
         information, transaction activity, account balances and any other information or orders available
         on My wireless, web-enabled cellular telephone or similar wireless communications device
         (collectively, "Mobile Device") or My personal computer is at My own risk and is My sole
         responsibility. I represent that I am solely responsible for and have authorized any orders or
         instructions appearing in, originating from, or associated with My Account, My Account number,
         My username and password, or PINs. I agree to notify Robinhood immediately after I discover
         any Potential Fraudulent Event, but in no event more than twenty-four (24) hours following
         discovery. Upon request by Robinhood, I agree to report any Potential Fraudulent Event promptly
         to legal authorities and provide Robinhood a copy of any report prepared by such legal authorities.
         I agree to cooperate fully with the legal authorities and Robinhood in any investigation of any
         Potential Fraudulent Event and I will complete any required affidavits promptly, accurately and
         thoroughly. I also agree to allow Robinhood access to My Mobile Device, My computer, and My
         network in connection with Robinhood's investigation of any Potential Fraudulent Event. I
         understand that if I fail to do any of these things I may encounter delays in regaining access to
         the funds in My Account. I agree to indemnify and hold Robinhood, its Affiliates, and Robinhood
         and its Affiliates' respective officers, directors, and employees harmless from and against any
         Losses arising out of or relating to any Potential Fraudulent Event. I acknowledge that Robinhood
         does not know when a person entering orders with My username and password is Me.
      5. Trusted Contact Person. I understand that, pursuant to FINRA regulations, Robinhood is
         authorized to contact the Trusted Contact Person (as defined by FINRA Rule 4512) designated
         for My Account and to disclose information about My account to address possible financial
         exploitation, to confirm the specifics of My current contact information, health status, or the
         identity of any legal guardian, executor, trustee or holder of a power of attorney, or as otherwise
         permitted by Rule 2165.

  6. Clearance of Trades.
  I understand that Robinhood Financial has entered into a clearing agreement with Robinhood Securities
  whereby Robinhood Financial will introduce My Account to Robinhood Securities, and Robinhood
  Securities will clear all transactions, on a fully-disclosed basis. I understand that Robinhood Securities
  carries My Account(s) and is responsible for the clearing and bookkeeping of transactions, but is not
  otherwise responsible for the conduct of Robinhood Financial.
  Until receipt from Me of written notice to the contrary, Robinhood Securities may accept from Robinhood
  Financial, without inquiry or investigation, (i) orders for the purchase or sale of securities and other
  property on margin, if I have elected to have a margin account, or otherwise, and (ii) any other
  instructions concerning my Accounts. Robinhood Securities shall look solely to Robinhood Financial
  unless otherwise directed by Robinhood Financial, and not to Me, with respect to any such orders or
  instructions; except that I understand that Robinhood Securities will deliver confirmations, statements,
  and all written or other notices with respect to My Account directly to Me with copies to Robinhood
  Financial, and that Robinhood Securities will look directly to Me or Robinhood Financial for delivery of
  margin, payment, or securities. I agree to hold Robinhood Securities harmless from and against any
  Losses arising in connection with the delivery or receipt of any such communication(s), provided
  Robinhood Securities has acted in accordance with the above. The foregoing shall be effective as to My
  Account(s) until written notice to the contrary is received from Me by Robinhood Securities or Robinhood
  Financial.

  7. Review of Confirmations and Statements.
  I agree that it is My responsibility to review order execution confirmations and statements of My
  Account(s) promptly upon receipt. I agree to receive all confirmations and account statements, as well
  as all tax related documents, in electronic format. I understand that account statements will evidence all
  activity in My Account for the stated period, including securities transactions, cash balances, credits to
  My Account and all fees paid from My Account. Notwithstanding Section 36.B, confirmations will be
  considered binding on Me unless I notify Robinhood of any objections within two (2) calendar days from
  the date confirmations are sent. Account statements will be considered binding on Me unless I notify you

                                                       8                                                2020.12

                                                      66
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 67 of 101 Page ID
                                  #:243


  of any objections within ten (10) calendar days after My Account statements are posted online. Such
  objection may be oral or in writing, but any oral objection must be immediately confirmed in writing. In all
  cases, Robinhood reserves the right to determine the validity of My objection. If I object to a transaction
  for any reason, I understand and agree that I am obligated to take action to limit any losses that may
  result from such transaction or I will bear sole responsibility for any losses relating to the transaction,
  even if My objection to the transaction is ultimately determined to be valid. Nothing in this Section 7
  shall limit My responsibilities as described in Section 5 of this Agreement.

  8. Important Information Needed to Open a New Account.
  To help the government better detect the funding of terrorism and money laundering activities, federal
  law requires all financial institutions to obtain, verify, and record information that identifies each person
  who opens an account. Therefore, I understand that when I open My Account Robinhood will ask for My
  name, address, date of birth and other identifying information. Robinhood may also ask copies of My
  driver's license, passport or other identifying documents. I understand that Robinhood may take steps to
  verify the accuracy of the information I provide to Robinhood in My Account application or otherwise, and
  that Robinhood may restrict My access to My Account pending such verification. I will provide prompt
  notification to Robinhood of any changes in the information including My name, address, e-mail address
  and telephone number.

  I further understand that if I attempt to access My Account from a jurisdiction subject to certain U.S.
  sanctions or I am ordinarily resident in such a jurisdiction, or if you reasonably believe that I am
  attempting such access or have become a resident in such a jurisdiction, you may restrict My Account,
  and any pending orders may be cancelled. If this happens, I understand that I should contact
  help@robinhood.com, and that I may be asked to provide supplemental information as part of this
  process. I further understand that I must close My Account before establishing residency in any
  jurisdiction subject to U.S. sanctions.

  9. Telephone Conversations and Electronic Communications.
  I understand and agree that Robinhood may record and monitor any telephone or electronic
  communications with Me. Unless otherwise agreed in writing in advance, Robinhood does not consent
  to the recording of telephone conversations by any third party or Me. I acknowledge and understand that
  not all telephone or electronic communications are recorded by Robinhood, and Robinhood does not
  guarantee that recordings of any particular telephone or electronic communications will be retained or
  capable of being retrieved.

  10. Oral Authorization.
  I agree that Robinhood shall be entitled to act upon any oral instructions given by Me so long as
  Robinhood reasonably believes such instruction was actually given by Me or My authorized agent.

  11. Applicable Laws and Regulations.
  All transactions in My Account will be subject to federal securities laws and regulations, the applicable
  laws and regulations of any state or jurisdiction in which Robinhood Financial is registered, the rules of
  any applicable self-regulatory organization of which Robinhood Financial is a member and the rules,
  regulations, customs and usages of the exchange or market, and its clearing house, if any, where the
  transactions are executed. In no event will Robinhood Financial be obligated to effect any transaction it
  believes would violate any federal or state law, rule or regulation or the rules or regulations of any
  regulatory or self-regulatory organization.

  12. Erroneous Distributions.
  I agree to promptly return to Robinhood any assets erroneously distributed to Me. In the event that I sell
  a security prior to its ex-dividend/distribution date, and I receive the related cash/stock dividend or
  distribution in error, I direct Robinhood on My behalf to pay such dividend/distribution to the entitled
  purchaser of the securities I sold, and I guarantee to promptly reimburse Robinhood for, or deliver to
  Robinhood, said dividend or distribution.




                                                       9                                                2020.12

                                                      67
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 68 of 101 Page ID
                                  #:244


  13. Market Volatility; Market Orders; Limit Orders; and Queued Orders.
  I understand that, whether I place a market or limit order, I will receive the price at which My order is
  executed in the marketplace, subject to any clarification stated below. Particularly during periods of high
  volume, illiquidity, fast movement or volatility in the marketplace, the execution price received may differ
  from the quote provided on entry of an order, and I may receive partial executions of an order at different
  prices. I understand that Robinhood Financial is not liable for any price fluctuations. I also understand
  that price quotes generally are for only a small number of shares as specified by the marketplace, and
  larger orders are relatively more likely to receive executions at prices that vary from the quotes or in
  multiple lots at different prices.
  I understand that Robinhood Financial does not currently support sending traditional market buy orders
  and that Robinhood Financial collars all market buy orders (other than dollar-based buy orders executed
  during market hours) by using limit orders priced up to 5% above the last trade price. This is not the
  case for market sell orders. I further understand that when I send a market buy order through Robinhood
  Financial's trading system, the trading system generates a limit order up to 5% above the last trade
  price, and then Robinhood Financial sends the order to an executing broker. I understand that Robinhood
  Financial's implementation of market buy orders may vary depending on prices of instruments, market
  conditions, and other factors. I further understand that Robinhood Financial uses the following rounding
  mechanics with respect to buy orders: the last trade price is (i) multiplied by 1.05; (ii) rounded down to
  two decimal places if the last trade price is over $1.00; otherwise, rounded down to four decimal places;
  and (iii) for securities included in the SEC's Tick Size Pilot Program, rounded down to the nearest $.05
  increment. I understand that securities may open for trading at prices substantially higher or lower than
  the previous closing price or the anticipated price. If I place a market order (whether during normal
  market hours or when the market is closed), I agree to pay or receive the prevailing market price at the
  time My market order is executed, subject to the specific clarification above relating to buy orders. I
  understand that the price I pay may be significantly higher or lower than anticipated at the time I placed
  the order. To avoid buying a security at a higher price and possibly exceeding My purchasing power, I
  understand My option to enter a limit order. I also understand that limit orders may not be executed at
  any particular time, or at all, if there is not sufficient trading at or better than the limit price I specify, and
  are only good until the end of the trading day in which they are entered. The Website contains further
  information regarding order types and limitations, which I agree to read and understand before placing
  such orders.
  As a customer of Robinhood Financial, I understand that after the market has closed for the day, I have
  the ability to place in a queue order requests to be executed the following day upon the opening of the
  market ("Queued Order"). I understand that My Queued Order request is prioritized based on the order in
  which it is received by Robinhood Financial, and that the Queued Order requests are sent out for
  execution shortly after the market opens on the next day of trading. I further understand that each
  Queued Order request is sent out per customer and per security as Robinhood Financial market orders
  (described above), and that they are not aggregated.
  A limit order may be "good till cancelled" which means the order remains valid until (A) it is executed; (B)
  I cancel the order; (C) approximately 90 days from when the order is placed; or (D) the contract to which
  it relates is closed. I understand that Robinhood will cancel a "good till cancelled" order at the end of
  every trading day (on the exchange on which the instrument to which the contract relates is traded) and
  place such order again at the start of the following trading day. This process will be repeated every day
  for as long as the "good till cancelled" order remains valid. I further agree that any "good till cancelled"
  orders I place should be treated as "do not reduce" orders.

  14. Bulletin Board/Pink Sheet Stocks.
  Bulletin board, pink sheet and other thinly-traded securities (collectively "bulletin board stocks") present
  particular trading risks, in part because they are relatively less liquid and more volatile than actively
  traded securities listed on a major exchange. I understand that bulletin board stocks may be subject to
  different trading rules and systems than other securities and that I may encounter significant delays in
  executions, reports of executions, and updating of quotations in trading bulletin board stocks. Robinhood
  Financial in its sole discretion may require limit orders on certain bulletin board stock transactions.

  15. Research and Internet Links.
  News, research, links to outside websites, and other information accessible through the App or Website
  ("Content") may be prepared by independent external providers not affiliated with Robinhood Financial,

                                                          10                                                  2020.12

                                                         68
                                                      EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 69 of 101 Page ID
                                  #:245


  including Morningstar, Inc. (all such providers, the "Providers"). I agree not to distribute, reproduce, sell,
  or otherwise commercially use the Content in any manner. I understand that Robinhood may terminate
  My access to the Content. I understand that none of the Content is a recommendation by Robinhood to
  buy or sell any securities or to engage in any investment strategy.

  16. Restrictions on Trading.
  I understand that Robinhood may, in its discretion, prohibit or restrict the trading of securities, or the
  substitution of securities, in any of My Accounts. I understand that Robinhood may execute all orders by
  Me on any exchange or market, unless I specifically instruct Robinhood to the contrary. In the event of a
  breach or default by Me under this Agreement, Robinhood shall have all rights and remedies available to
  a secured creditor under all applicable laws and in addition to the rights and remedies provided herein. I
  understand that Robinhood may at any time, at its sole discretion and without prior notice to Me: (i)
  prohibit or restrict My access to the use of the App or the Website or related services and My ability to
  trade, (ii) refuse to accept any of My transactions, (iii) refuse to execute any of My transactions, or (iv)
  terminate My Account. The closing of My Account will not affect the rights or obligations of either party
  incurred prior to the date My Account is closed.
  Further, Robinhood will not tolerate any foul or abusive language, physical violence, threatening behavior,
  or other inappropriate conduct directed toward Robinhood, its Affiliates' officers, employees, contractors
  or customers. If I engage in any such behavior, as determined by Robinhood in its sole discretion, I
  agree that Robinhood is authorized to: (i) liquidate any securities, instruments or other property in My
  Account, (ii) send Me the proceeds, and (iii) close My account. Robinhood will not be responsible for any
  Losses caused by the liquidation of securities, instruments or other property pursuant to this paragraph,
  including any tax liabilities.

  17. Waiver; Limitation of Liability; Indemnification.
  I agree that My use of the App or the Website or any other service provided by Robinhood Financial or
  its Affiliates is at My sole risk. The Robinhood Financial service (including the App, the Website, the
  provision of Market Data, Information, Content, or any other information provided by Robinhood
  Financial, any of its Affiliates, or any third-party content provider or market data provider) is provided on
  an "as is," "as available" basis without warranties of any kind, either express or implied, statutory
  (including without limitation, timeliness, truthfulness, sequence, completeness, accuracy, freedom from
  interruption), implied warranties arising from trade usage, course of dealing, course of performance, or
  the implied warranties of merchantability or fitness for a particular purpose or application, other than
  those warranties which are implied by and incapable of exclusion, restriction or modification under the
  laws applicable to this Agreement.
  Although considerable effort is expended to make the Website, App and other operational and
  communications channels available around the clock, Robinhood does not warrant that these channels
  will be available and error free every minute of the day. I agree that Robinhood will not be responsible for
  temporary interruptions in service due to maintenance, Website or App changes, or failures, nor shall
  Robinhood be liable for extended interruptions due to failures beyond our control, including but not limited
  to the failure of interconnecting and operating systems, computer viruses, forces of nature, labor
  disputes and armed conflicts.
  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, I UNDERSTAND AND
  AGREE THAT ROBINHOOD, ITS AFFILIATES, THEIR RESPECTIVE OFFICERS, DIRECTORS,
  EMPLOYEES AND AGENTS, AND THE PROVIDERS (COLLECTIVELY THE "ROBINHOOD
  PARTIES") WILL NOT BE LIABLE TO ME OR TO THIRD PARTIES UNDER ANY
  CIRCUMSTANCES, OR HAVE ANY RESPONSIBILITY WHATSOEVER, FOR ANY SPECIAL,
  INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING TRADING
  LOSSES, DAMAGES, LOSS OF PROFITS, REVENUE, OR GOODWILL) THAT I MAY INCUR IN
  CONNECTION WITH MY USE OF THE SERVICE PROVIDED BY ROBINHOOD OR ANY OF ITS
  AFFILIATES UNDER THIS AGREEMENT (INCLUDING MY USE OF THE APP, THE WEBSITE, THE
  MARKET DATA, THE INFORMATION, OR THE CONTENT), BREACH OF THIS AGREEMENT, OR
  ANY TERMINATION OF THIS AGREEMENT, WHETHER SUCH LIABILITY IS ASSERTED ON THE
  BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, AND WHETHER OR
  NOT FORESEEABLE, EVEN IF ANY ROBINHOOD PARTY HAS BEEN ADVISED OR WAS AWARE
  OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES. THE ROBINHOOD PARTIES SHALL NOT
  BE LIABLE BY REASON OF DELAYS OR INTERRUPTIONS OF THE SERVICE OR
  TRANSMISSIONS, OR FAILURES OF PERFORMANCE OF THEIR RESPECTIVE SYSTEMS,

                                                        11                                                2020.12

                                                       69
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 70 of 101 Page ID
                                  #:246


  REGARDLESS OF CAUSE, INCLUDING THOSE CAUSED BY GOVERNMENTAL OR
  REGULATORY ACTION, THE ACTION OF ANY EXCHANGE OR OTHER SELF REGULATORY
  ORGANIZATION, OR THOSE CAUSED BY SOFTWARE OR HARDWARE MALFUNCTIONS.
  Except as otherwise provided by law, Robinhood or any of its affiliates or respective partners, officers,
  directors, employees or agents (collectively, "Indemnified Parties") shall not be liable for any expenses,
  losses, costs, damages, liabilities, demands, debts, obligations, penalties, charges, claims, causes of
  action, penalties, fines and taxes of any kind or nature (including legal expenses and attorneys' fees)
  (whether known or unknown, absolute or contingent, liquidated or unliquidated, direct or indirect, due or
  to become due, accrued or not accrued, asserted or unasserted, related or not related to a third party
  claim, or otherwise) (collectively, "Losses") by or with respect to any matters pertaining to My Account,
  except to the extent that such Losses are actual Losses and are determined by a court of competent
  jurisdiction or an arbitration panel in a final non-appealable judgment or order to have resulted solely from
  Robinhood's or any of its affiliates' gross negligence or intentional misconduct. In addition, I agree that
  the Indemnified Parties shall have no liability for, and I agree to indemnify, defend and hold harmless the
  Indemnified Parties from all Losses that result from: (i) any noncompliance by Me with any of the terms
  and conditions of this Agreement; (ii) any third-party actions related to My receipt and use of any
  Information, Market Data, Content, market analysis, other third-party content, or other such information
  obtained on the App or Website, whether authorized or unauthorized under this Agreement; (iii) any third-
  party actions related to My use of the App or the Website; (iv) My or My agent's misrepresentation or
  alleged misrepresentation, or act or omission; (v) Indemnified Parties following My or My agent's
  directions or instructions, or failing to follow My or My agent's unlawful or unreasonable directions or
  instructions; (vi) any activities or services of the Indemnified Parties in connection with My Account
  (including any technology services, reporting, trading, research or capital introduction services); or (vii)
  the failure by any person not controlled by the Indemnified Parties and their affiliates to perform any
  obligations to Me. Further, if I authorize or allow third parties to gain access to Robinhood's services,
  including My Accounts, I will indemnify, defend and hold harmless the Indemnified Parties against any
  Losses arising out of claims or suits by such third parties based upon or relating to such access and
  use. Robinhood does not warrant against loss of use or any direct, indirect or consequential damages or
  Losses to Me caused by My assent, expressed or implied, to a third party accessing My Account or
  information, including access provided through any other third party systems or sites.
  I consent to the use of automated systems or service bureaus by Robinhood and its respective affiliates
  in conjunction with My Account, including automated order entry and execution, record keeping, reporting
  and account reconciliation and risk management systems (collectively "Automated Systems"). I
  understand that the use of Automated Systems entails risks, such as interruption or delays of service,
  errors or omissions in the information provided, system failure and errors in the design or functioning of
  such Automated Systems (collectively, a "System Failure") that could cause substantial damage,
  expense, or liability to Me. I understand and agree that Indemnified Parties will have no liability
  whatsoever for any of my Losses arising out of or relating to a System Failure.
  I also agree that Indemnified Parties will have no responsibility or liability to Me in connection with the
  performance or non-performance by any exchange, clearing organization, market data provider, or other
  third party (including other broker-dealers and clearing firms, and banks) or any of their respective agents
  or affiliates, of its or their obligations relative to any securities. I agree that Indemnified Parties will have
  no liability, to Me or to third parties, or responsibility whatsoever for: (i) any Losses resulting from a
  cause over which Indemnified Parties do not have direct control, including the failure of mechanical
  equipment, unauthorized access, theft, operator errors, government restrictions, force majeure (as
  defined in this Agreement), market data availability or quality, exchange rulings or suspension of trading;
  and (ii) any special, indirect, incidental, consequential, punitive or exemplary damages (including lost
  profits, trading losses and damages) that I may incur in connection with My use of the App, the Website,
  Robinhood's brokerage, and other services provided by Indemnified Parties under this Agreement.

  18. Mutual Fund Transactions.
  In the event that I purchase or hold a mutual fund, I agree to read and understand the terms of its
  prospectus. I understand that certain mutual funds reserve the right to change their purchasing,
  switching or redemption procedures or suspend or postpone redemptions under certain market
  conditions. I further understand that any mutual fund order entered with Robinhood is placed by
  Robinhood on a best efforts basis as prescribed and recognized by the individual fund, and that
  Robinhood is not responsible for unexecuted orders due to the failure of any communication system. I
  agree to be fully responsible for the information contained within the mutual fund prospectus and to hold
  Robinhood, its Affiliates, and Robinhood and its Affiliates' respective officers and employees harmless


                                                         12                                                 2020.12

                                                        70
                                                     EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 71 of 101 Page ID
                                  #:247


  for any deficiencies contained therein. I authorize Robinhood to act as My agent in the purchase and
  redemption of fund shares.

  19. Exchange Traded Funds.
  I understand that I should consider the investment objectives and unique risk profile of Exchange Traded
  Funds ("ETFs") carefully before investing, and that ETFs are subject to risks similar to those of other
  diversified portfolios. I further understand that leveraged and inverse ETFs may not be suitable for all
  investors and may increase exposure to volatility through the use of leverage, short sales of securities,
  derivatives, and other complex investment strategies, and that although ETFs are designed to provide
  investment results that generally correspond to the performance of their respective underlying indices,
  they may not be able to exactly replicate the performance of the indices because of expenses and other
  factors. I further understand that ETFs are required to distribute portfolio gains to shareholders at year
  end, which may be generated by portfolio rebalancing or the need to meet diversification requirements,
  and that ETF trading will also generate tax consequences. I understand that I can obtain prospectuses
  from issuers or their third party agents who distribute and make prospectuses available for review.
  Additional regulatory guidance on ETFs can be found here.

  20. Effect of Attachment or Sequestration of Accounts.
  Robinhood shall not be liable for refusing to obey any orders given by or for Me with respect to any of
  My Accounts that has or have been subject to an attachment or sequestration in any legal proceeding
  against Me, and Robinhood shall be under no obligation to contest the validity of any such attachment or
  sequestration.

  21. Event of Death.
  It is agreed that in the event of My death, the representative of My estate or the survivor or survivors
  shall immediately give Robinhood written notice thereof, and Robinhood may, before or after receiving
  such notice, take such proceedings, require such papers and inheritance or estate tax waivers, retain
  such portion of, or restrict transactions in the Account as Robinhood may deem advisable to protect
  Robinhood against any tax, liability, penalty or loss under any present or future laws or otherwise.
  Notwithstanding the above, in the event of My death, all open orders shall be canceled, but Robinhood
  shall not be responsible for any action taken on such orders prior to the actual receipt of notice of death.
  Further, Robinhood may in Its discretion close out any or all of the Accounts without awaiting the
  appointment of a personal representative for My estate and without demand upon or notice to any such
  personal representative. The estate of any of the Account holders who have died shall be liable and each
  survivor shall continue to be liable, jointly and severally, to Robinhood for any net debit balance or loss in
  said account in any way resulting from the completion of transactions initiated prior to the receipt by
  Robinhood of the written notice of the death of the decedent or incurred in the liquidation of the Account
  or the adjustment of the interests of the respective parties, and for all other obligations pursuant to this
  Agreement. Such notice shall not affect Robinhood's rights under this Agreement to take any action that
  Robinhood could have taken if I had not died.

  22. Tax Reporting; Tax Withholding.
  The proceeds of sale transactions and dividends paid will be reported to the Internal Revenue Service
  ("IRS") in accordance with applicable law.


  A. U.S. Persons.

  This subsection is applicable if I am a U.S. person. Under penalties of perjury, I certify that the taxpayer
  identification number that I have provided or will provide to Robinhood (including any taxpayer
  identification number on any Form W-9 that I have provided or will provide to Robinhood) is My correct
  taxpayer identification number. I certify that I am not subject to backup withholding and I am a United
  States Person (including a U.S. resident alien) as such term is defined in section 7701(a)(30) of the
  Internal Revenue Code of 1986, as amended ("U.S. Person"). If a correct Taxpayer Identification
  Number is not provided Robinhood Financial, I understand I may be subject to backup withholding tax at
  the appropriate rate on all dividends, interest and gross proceeds paid to me. Backup withholding taxes


                                                       13                                                2020.12

                                                       71
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 72 of 101 Page ID
                                  #:248


  are sent to the IRS and cannot be refunded by Robinhood Financial. I further understand that if I waive
  tax withholding and fail to pay sufficient estimated taxes to the IRS, I may be subject to tax penalties.


  B. Non-U.S. Persons.

  This subsection is applicable if I am not a U.S. Person. I certify that I fully understand all the information
  on any Form W-8BEN that I have submitted or will submit to Robinhood. Under penalties of perjury, I
  declare that (i) I have examined all the information (including all the information in the English language)
  on any Form W-8BEN that I have submitted or will submit to Robinhood and (ii) to the best of My
  knowledge and belief all such information is true, correct, and complete. I authorize Robinhood to
  provide any such Form W-8BEN to Robinhood Securities or any withholding agent that has control,
  receipt, or custody of the income of which I am the beneficial owner or any withholding agent that can
  disburse or make payments of the income of which I am the beneficial owner. I agree that I will submit a
  new Form W-8BEN to Robinhood within 30 calendar days if any certification made on any previously
  submitted Form W-8BEN becomes incorrect. I understand that the IRS does not require My consent to
  any provisions of such Form W-8BEN other than the certifications required to establish My status as a
  non-U.S. Person and, if applicable, obtain a reduced rate of withholding.

  23. Equity Orders and Payment For Order Flow.
  SEC rules require all registered broker-dealers to disclose their policies regarding any "payment for order
  flow" arrangement in connection with the routing of customer orders. "Payment for order flow" includes,
  among other things, any monetary payment, service, property, or other benefit that results in
  remuneration, compensation, or consideration to a broker-dealer from any broker-dealer in return for
  directing orders. I understand that Robinhood transmits customer orders for execution to various
  exchanges or market centers based on a number of factors. These include: size of order, trading
  characteristics of the security, favorable execution prices (including the opportunity for price
  improvement), access to reliable market data, availability of efficient automated transaction processing
  and reduced execution costs through price concessions from the market centers. I further understand
  that certain of the exchanges or market centers may execute orders at prices superior to the publicly
  quoted market in accordance with their rules or practices and that while a customer may specify that an
  order be directed to a particular market center for execution, the order-routing policies, taking into
  consideration all of the factors listed above, are designed to result in favorable transaction processing for
  customers. The nature and source of any payments or credits received by Robinhood in connection with
  any specific transactions will be furnished upon written request.

  24. Free Credit Balances and Sweep Service.
  If I enroll in Robinhood Financial Cash Management ("Cash Management"), I understand that I am
  electing to participate in the Insured Network Deposit ("IND") sweep service (the "Sweep Service").
  Under the Sweep Service, free credit balances in My Account will be deposited into interest-bearing
  accounts at one or more banks ("Participating Depository Institutions"), in accordance with the Insured
  Network Deposit Sweep Program Disclosures ("IND Disclosures") available on the Website and in the
  App. By enrolling in Cash Management, I represent and warrant that I have reviewed the IND
  Disclosures and agree to the terms set forth in the IND Disclosures. If I am not enrolled in Cash
  Management, free credit balances in My Account will remain in My Account, will not earn interest and
  will not be eligible for FDIC insurance, but will be eligible for SIPC protection as described in the IND
  Disclosures.

  25. Fees and Charges.
  I understand that Robinhood does not charge fees or commissions for executing buy and sell orders.
  However, I understand that other fees may apply. The current fees are included in the fee schedule
  available in the App and on the Website. I agree to pay any such fees at the then-prevailing rate. I
  acknowledge that the prevailing fees may change and that change may occur without notice. I agree to
  be bound by such changes once they are posted in the fee schedule available in the App and on the
  Website. I also agree to pay all applicable federal, state, local, and foreign taxes. I authorize Robinhood
  Financial to automatically debit My Account for any such fees and taxes. I also agree to pay such
  expenses incurred by Robinhood in connection with collection of any unpaid balance due on My
  Accounts including attorney's fees allowed by law.


                                                       14                                                2020.12

                                                       72
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 73 of 101 Page ID
                                  #:249


  26. ACH Transactions.

  A. Debit Transactions.

  Robinhood will initiate an ACH debit at My request to debit funds from an account that I own at another
  financial institution ("External Account") for deposit into My Account. I understand that in order for
  Robinhood to initiate an ACH debit, the financial institution holding my External Account must participate
  in the ACH system. I understand that for the ACH transfers to be established, at least one common
  name must match exactly between My Account and My External Account. I authorize Robinhood to take
  such steps as it deems appropriate to verify my ownership of External Account, including by telling the
  bank at which such External Account is held that I have authorized and consented to such bank
  disclosing to Robinhood any information that Robinhood may request about Me or My External Account.
  I also agree to cooperate with Robinhood's verification of my ownership of such External Account by
  promptly providing any identification and/or other documentation that Robinhood may request regarding
  such External Account. I represent and warrant that there are sufficient funds in My External Account to
  cover the amount of the deposit to My Account. Robinhood will initiate the ACH debit to My External
  Account on the Business Day or next Business Day after I request the transfer. A transfer request will be
  deemed to have been made on a Business Day if it is received by Robinhood by 7:00 p.m. (Eastern
  Time) on such Business Day; if received after that time, the transfer request will be deemed to have
  been made on the next Business Day.
  Within 60 days of the date of My ACH deposit, My funds may only be withdrawn to the External Account
  from which such funds were debited.
  I understand that an ACH debit transfer may be reversed or rejected if: (A) there are insufficient funds in
  My External Account; (B) there is a duplicate transaction; (C) the transaction is denied by the bank
  holding My External Account; or (D) My External Account does not support ACH transfers. I
  acknowledge that in the event of an ACH reversal, I will incur a fee. Before initiating making an ACH
  debit transfer, I agree to check Robinhood Financial's most recent Commissions and Fees Schedule. I
  agree that I am solely liable and responsible for any ACH reversal fees that I incur.


  B. Credit Transactions.

  Robinhood will initiate an ACH credit at My request to transfer funds from My Account to a recipient that
  I designate. I agree that I will have sufficient Available Funds in My Account to cover the amount of any
  ACH credit that I ask Robinhood to initiate. Robinhood will debit the amount of such request from My
  Account on the Business Day or next Business Day after I request the transfer. A transfer request will be
  deemed to have been made on a Business Day if it is received by Robinhood on such Business Day; if
  received after that time, the transfer request will be deemed to have been made on the next Business
  Day.
  I agree that Robinhood may use any means which Robinhood, in its sole discretion, considers suitable
  to execute my ACH credit transfers.

  27. Fractional Shares.
  I acknowledge and understand that Robinhood rounds all holdings of fractional shares to the sixth
  decimal place, the value of fractional shares to the nearest cent, and any dividends paid on fractional
  shares to the nearest cent. I further understand that Robinhood will not accept dollar-based purchases or
  sales of less than $1.00 and that I will receive proceeds from the sale of any whole or fractional shares
  rounded to the nearest cent.

  I understand that if I enter repeated fractional orders with individual notional values of less than $0.01,
  my account may be restricted.
  I understand that a vendor employed by Robinhood will aggregate any proxy votes for fractional shares
  of Robinhood’s customers with all votes reported to the issuer or issuer’s designated vote tabulator and
  that, while Robinhood’s vendor will report such proxy votes on fractional shares, the issuer or tabulator
  may not fully count such votes.

                                                       15                                                2020.12

                                                       73
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 74 of 101 Page ID
                                  #:250


  I understand that Robinhood will execute all orders that include fractional shares ("Fractional Orders") on
  a principal basis. To the extent that Robinhood must purchase or sell shares in the market to fulfill any
  part of my Fractional Order, the fractional component of that order will be fulfilled at the execution price
  Robinhood received for the corresponding whole shares. To the extent that Robinhood fulfills my
  Fractional Order for national exchange-listed securities ("NMS Securities") entirely out of its inventory
  and without purchasing or selling shares in the market ("Inventory Fulfillment"), Robinhood will endeavor
  to price such shares or fractional shares at a price between the National Best Bid and Offer (“NBBO”) at
  the time of the order for orders made during market hours, or, for such orders made during extended
  hours trading (9:00-9:30 a.m. and 4:00-6:00 p.m. Eastern), Robinhood will endeavor to price such orders
  between the best bid and offer at the time of the order, as reported by an external vendor ("Vendor
  BBO"). For Inventory Fulfillment of Fractional Orders for securities not listed on a national exchange
  ("Non-NMS Securities") made during market hours as well as extended hours trading, Robinhood will
  endeavor to price such orders between Vendor BBO.
  All non-market orders placed outside market hours and extended hours trading are queued and fulfilled
  either at or near the beginning of extended hours trading (9:00 a.m. Eastern) or at or near market open
  (9:30 a.m. Eastern), according to my instructions. All market orders placed outside market hours and
  extended hours trading are queued and fulfilled at or near market open. To the extent that I trade outside
  of market hours, these trades are subject to Robinhood’s Extended Hours Trading Disclosure.
  I understand Robinhood only accepts market orders for fractional shares at this time and does not permit
  limit orders for fractional shares. I understand that fractional shares within My Account (i) are
  unrecognized, unmarketable, and illiquid outside the Robinhood platform, (ii) are not transferrable in-kind,
  and (iii) may only be liquidated and the proceeds transferred out via a wire transfer. I acknowledge that,
  subject to applicable requirements, Robinhood may report holdings and transactions in My Account in
  terms of either U.S. Dollars, shares, or both.
  I agree that my fractional share holdings shall be treated as a "financial asset" under Article 8 of the
  Uniform Commercial Code.

  28. Phone Calls.
  You agree that, by providing information Robinhood requests, Robinhood and its third party services
  providers may contact you via mail, phone or email.
  Specifically, if you provide us with a phone number: (a) you represent and warrant that the number you
  provide is your phone number, and you will promptly notify us if that changes, and (b) you consent to
  receive calls (including text messages) made to that phone number that may be prerecroded and/or
  completed with an automatic telephone dialing system (automated calls) for purposes including but not
  limited to providing account-related communications (including security alerts), investigating or
  preventing fraud, and/or collecting amounts owed to Robinhood. We may share your number with third
  parties that provide services to us in connection with any of the foregoing purposes, including but not
  limited to debt collectors. You understand that message, telephone minute and data rates may apply for
  calls made to a mobile phone number. You may opt out at any time from receiving these types of calls
  orally or in writing to limitsharing@robinhood.com. Please note, even if you opt out, we may still make
  other calls as permitted by law.
  You consent to our recording of phone calls, including calls we make to you or that we receive from you.

  29. Dividend Reinvestment Program.
  Except as expressly stated otherwise, the provisions of this Section 29 will only apply if I am enrolled in
  Robinhood’s Dividend Reinvestment Program (“DRIP”). My enrollment in the DRIP will be activated
  within three business days after I notify Robinhood of my intention to enroll an eligible security through
  the App. “Eligible security” means all shares available for fractional investing through Robinhood. I
  understand that in order to be eligible for dividend reinvestment, the securities must be held in My
  Account.

  I may specify individual securities or have all Eligible securities in My Account enrolled for dividend
  reinvestment. If I choose to reinvest dividends from all Eligible securities, I understand that individual
  securities could subsequently no longer be Eligible securities at Robinhood’s discretion or under
  applicable law. In those cases, only those securities will be discontinued from the DRIP. If I specify
  individual securities, I may add additional Eligible securities to the DRIP at any time if I hold a position

                                                       16                                                2020.12

                                                       74
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 75 of 101 Page ID
                                  #:251


  in those securities. Enrollment with respect to these additional Eligible securities will be effective within
  three business days after Robinhood receives notification from me through the App. If I maintain open
  orders for securities I do not already hold, I may not enroll those securities for dividend reinvestment
  until my open orders are executed. If my entire Account is set up for dividend reinvestment, any eligible
  securities I purchase in the future will automatically participate in the DRIP.
  All eligible cash distributions will be reinvested on all securities I have selected in the DRIP, provided
  that I owned the securities on the record date for determining shareholders eligible to receive dividends,
  and continue to hold the securities through payable date. “Eligible cash distributions” means most cash
  distributions, including regular and optional dividends, cash-in-lieu payments, and capital gains
  distributions. Special dividends, late ex-date, liquidation, and miscellaneous payments may not be
  eligible distributions. Optional dividends will be processed in accordance with dividend reinvestment
  instructions. If I have a margin account, Robinhood is permitted to borrow a dividend paying stock in the
  normal course of business and, as a result, in such situations instead of a dividend payment I may
  receive a cash in lieu payment. If I receive a cash in lieu payment, I authorize Robinhood to treat such
  payment as if it was not “in lieu” and reinvest it accordingly.
  Robinhood will credit My Account upon completion of the dividend reinvestment. Robinhood will reinvest
  dividends on the business day following receipt of funds. In the rare instance in which Robinhood is
  unable to reinvest all dividends on the business day following receipt, it will reinvest the remaining funds
  as soon as reasonably possible thereafter, which may take up to five business days. I will not have use
  of the funds prior to reinvestment.
  I understand that my participation in the DRIP is voluntary and that Robinhood has not made any
  recommendation that I should participate. I further understand that Robinhood is not recommending or
  offering any advice regarding the purchase of any security included as an Eligible security in the DRIP. I
  further understand that dividend reinvestment does not assure profits on my investments, nor does it
  protect against losses in declining markets.

  I may terminate my participation in the DRIP, or the enrollment of individual securities in the DRIP, at
  any time by giving notice through the App. Termination will take effect prior to the next Eligible cash
  distribution provided my notice to terminate was received at least three business days prior to the record
  date of that distribution. I understand that my notice to terminate my participation in the DRIP will not
  affect any obligations that may result from transactions initiated prior to Robinhood’s receipt and
  processing of my notice.
  If I participate in the DRIP, I understand Robinhood will reinvest the dividends of a particular stock at or
  near the opening price on the trading day following receipt of the dividend. Robinhood will combine
  Eligible cash distributions from My Account with those from other Robinhood clients requesting dividend
  reinvestment in the same security and use these combined funds to purchase securities on my behalf
  and on behalf of these other clients. If the combined reinvested funds do not total the purchase price of
  at least one share, the distribution will be invested in fractional shares. On that same day, Robinhood will
  credit My Account with that number of shares, including fractional shares, equal to my Eligible cash
  distribution divided by the purchase price per share. Robinhood does not intend to charge a fee for
  transactions executed pursuant to the DRIP.
  Dividend reinvestment may result in my owning interests in fractional shares of a security. I will be
  entitled to receive future dividend payments on my fractional shares, although other corporate actions
  may result in allocation of only whole shares and cash in lieu of fractions as determined by the issuer. In
  mandatory corporate reorganizations, my partial interest will be handled according to the specific terms
  of the reorganization. In voluntary corporate reorganizations, Robinhood will act on my instructions with
  respect only to my whole shares.
  Because fractional share positions cannot be transferred, reorganized, or issued in certificate form, my
  partial interest will be liquidated, without commission charges to me, at prevailing market prices in the
  event My Account is transferred or closed, the stock is reorganized, or stock certificates are ordered out
  of My Account. The timing of such liquidations will be at the discretion of Robinhood.
  Reinvestment of dividends may result in my owning a fractional share position in securities that are
  callable in part. In the event of a call, fractional shares to be called will be determined through a random
  selection process. The probability of my fractional share holdings being called will be proportional to the
  holdings of all Robinhood clients who own a fractional share position in that security. Prior to the
  publication date of such a call, I have the right to withdraw from My Account cash in lieu of my uncalled,
  fully paid partial holdings. Once a call is announced, however, all shares, whether registered or held in


                                                       17                                                2020.12

                                                       75
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 76 of 101 Page ID
                                  #:252


  street name, participate in the random selection process. If my fractional shares are selected and I no
  longer hold the shares that I held on the publication date of the call, I will be responsible for covering
  those shares.

  30. Cash Management Services.
  Except as expressly stated otherwise, the provisions of this Section 30 will only apply if I am enrolled in
  Cash Management.


  A. General.

  I understand and agree that by enrolling in Cash Management, I may apply for a Robinhood-branded
  debit card issued by the bank identiﬁed in My Robinhood Debit Card Agreement ("Card"). I further
  understand and agree that by using My Card, exercising My electronic fund transfer ("EFT") privileges
  offered in connection with My Account, and/or by successfully completing a request using Pay by
  Check, I authorize Robinhood to debit My Account immediately whenever an electronic draft or Card
  transaction is presented for payment on My behalf, when an EFT transaction is effected, when a Pay by
  Check request is successfully completed on My Account and/or when any fee or charge is due
  (collectively "Payment" or “Payments”). I further understand and agree that when I request a Payment or
  withdrawal or instruct Robinhood to make a purchase of securities from My Account, Robinhood is
  authorized to place a block on the amount of the transaction ("Blocked Amounts") prior to the settlement
  date of the Payment, withdrawal or trade, and that the Blocked Amounts will not be available for use for
  additional Payments or the purchase of securities. I agree to maintain Available Funds sufﬁcient to pay
  for Payments made by Me or any Authorized Card User (as deﬁned below) and to pay for any securities
  trades and for interest on any margin loans and other transaction fees. For this purpose, "Available
  Funds" in My Account will ﬂuctuate daily and means the sum of (i) free credit balances, (ii) deposits to
  Participating Depository Institutions through the Sweep Service, and (iii) available margin loan value if
  My Account has margin privileges, minus (x) uncleared funds, (y) Blocked Amounts, and (z) deposits
  subject to a hold. The loan value of eligible securities for the purpose of margin is subject to regulatory
  requirements and Robinhood credit policies then in effect.


  B. Payments and Withdrawals.

  I agree that any Payments that I make from My Account will be lawful. I agree that Payments will be
  deducted from the Available Funds in My Account in the following order: ﬁrst, from free credit balances;
  second, by withdrawal of funds deposited to Participating Depository Institutions as part of the Sweep
  Service; and third, if My Account has margin privileges, from margin loans on the eligible securities in
  My margin Account. Robinhood will debit My Account only up to an amount equal to the Available Funds.
  I understand and agree that (i) if there are insufﬁcient Available Funds in My Account to cover Payments
  when they become due, Robinhood has no obligation to make such Payments, and (ii) Robinhood has
  no obligation to make partial Payments. Robinhood will not charge a fee with respect to any declined
  Payment for which there were insufﬁcient Available Funds. I acknowledge and agree, however, that
  Robinhood will not be responsible for any costs or losses that I may incur (including fees, costs,
  charges, attorneys' fees, investment losses, claims, demands, or liability resulting from any litigation or
  other actions) as a result of Robinhood's decision to decline any Payment or withdrawal or other
  transaction because My Account has insufﬁcient Available Funds.
  I understand that if a Payment is funded by a margin loan, I will incur interest until the margin loan is
  repaid.
  I agree that if my Available Funds at any time falls below zero, Robinhood may suspend my ability to
  make Payments and terminate My Card. If this occurs, I agree to immediately pay all amounts owed to
  Robinhood, including any purchases on My Card which will be immediately charged to My Account.
  I acknowledge and agree that Robinhood reserves the right to decline any Payments at any time for any
  reason with or without notice to Me. If Robinhood decides to take such action, I understand and agree
  that I am responsible for any pending debits, which will be processed and deducted from My Account.




                                                       18                                               2020.12

                                                       76
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 77 of 101 Page ID
                                  #:253


  I understand that transactions will post to My Account in any order determined by Robinhood and that
  Robinhood may change that order without prior notice to Me. Robinhood will comply with requirements of
  applicable law regarding the order of posting transactions.


  C. Limitation of Liability.

  I agree that, subject to any limitations imposed by applicable law, and except as otherwise set forth in
  this Agreement or in the disclosures contained in the Robinhood Debit Card Agreement, which has been
  provided to Me or made available to me in connection with the opening of My Account, Robinhood,
  Robinhood’s agents, any processing bank, and the Card issuer will not be liable for any loss I incur in
  connection with My Account and any Payments or other features of My Account unless Robinhood is
  grossly negligent in fulﬁlling this Agreement. In no event will Robinhood, Robinhood’s agents, any
  processing bank, and the Card issuer shall not be liable for consequential, special or indirect damages or
  losses unless applicable law requires otherwise. I also agree that liability regarding online services or
  use of the App is further limited by the Robinhood Terms and Conditions, available at https://
  about.robinhood.com/legal/. To the extent I utilize online services or the App I acknowledge that I am
  bound by such Robinhood Terms and Conditions.


  D. Debit Cards.

  I understand and agree that My use of the Card is subject to the terms, conditions and disclosures set
  forth in the Robinhood Debit Card Agreement, which has been provided to Me in connection with the
  opening of My Account and which I may access on the Website.

  I understand and agree that I cannot request a Card for another person to use. I agree, however, that if I
  permit another person to have access to use My Card or Card number (an "Authorized Card User"), I am
  authorizing all Card transactions by such person and I agree that there are no limits to my authorization.
  I accept all liability with respect to the Card transactions effected by Me and any Authorized Card Users.
  I further agree that I may terminate the authority of an Authorized Card User only by contacting
  help@robinhood.com, to cancel my Card. I agree that the cancellation of My Card is effective only after
  Robinhood has a reasonable period to act on My notice.
  If My Card is cancelled, I agree to destroy, or if requested by Robinhood, return the Card to Robinhood. I
  acknowledge that I will be responsible for any Card transactions that are processed because of My
  failure to destroy or return the Card following cancellation.
  If My Account includes margin privileges, I agree that transactions that exceed My free credit balances
  and deposits in the Sweep Service may result in margin credit being extended to My Account, for which
  I will be charged interest. I agree to review the Margin Disclosure Statement, which is available at
  https://about.robinhood.com/legal/.


  E. Deposits.

  The provisions in this Section 30.E shall apply to My Account whether or not I am enrolled in Cash
  Management.
  General; Holds. I acknowledge and agree that funds that I deposit to My Account may be subject to one
  or more hold periods, which are described in the RHF Funds Availability schedule available at https://
  about.robinhood.com/legal/. I understand and agree that Robinhood reserves the right to modify the RHF
  Funds Availability schedule at any time by posting an updated schedule at https://about.robinhood.com/
  legal/, or otherwise providing notice to me. During the applicable hold period, My funds will not be
  available for Payments, withdrawal, or the settling of securities transactions, in each case as described
  in the RHF Funds Availability schedule. I further understand and agree that Robinhood reserves the right
  to further delay making deposited funds available for periods longer than the hold periods specified in the
  RHF Funds Availability schedule to the extent Robinhood determines that additional time is needed to
  verify information about the item deposited or the sender or if Robinhood otherwise believes there is a
  risk of fraud or other unlawful activity with respect to My Account.


                                                      19                                              2020.12

                                                      77
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 78 of 101 Page ID
                                  #:254


  Mistaken Deposits. If funds are deposited or transferred into My Account by mistake or otherwise, I
  agree that Robinhood may correct the situation and deduct any interest paid by Participating Depository
  Institutions, if applicable, without prior notice to Me.
  Returned Funds. I acknowledge and agree that I am responsible for returned transactions. If I have
  funds transferred into My Account and that transfer is returned for any reason, Robinhood may charge
  the transfer and interest paid by Participating Depository Institutions, if applicable, against My Account,
  without prior notice to Me.


  F. Electronic Fund Transfers.

  The provisions in this Section 30.F relating to EFTs other than Card transactions shall apply to My
  Account whether or not I am enrolled in Cash Management.
  I understand that My Account may be eligible for a variety of EFTs, which may be subject to separate
  agreements, terms and conditions. These services may include use of the Card, and the "Move Money"
  functionality of the App. I understand that I may be required to agree to separate terms and conditions
  governing the particular service I use to initiate EFTs. In addition, I understand and agree that my use of
  EFT services are subject to the disclosures set forth in Appendix A (Electronic Fund Transfer
  Disclosures), and acknowledge that I have received and reviewed such disclosures.


  G. Security.

  I agree to protect My Card, and My PINs, from access by anyone not authorized by Me to use them. I
  acknowledge that I will be liable for all Card and online transactions conducted by anyone to whom I
  have given access or who has obtained access even if not authorized by Me, up to applicable legal
  limits. I understand that I am responsible for reviewing My Account statement promptly to discover and
  report unauthorized activity, including use of My Card, Card number or PIN. I agree to notify Robinhood
  as provided in Appendix A (Electronic Fund Transfer Disclosures) if I believe or have reason to believe
  that there has been unauthorized activity in My Account or that My Card, Card number or PIN has been
  lost, stolen or may be used by an unauthorized person. Unless limited by law or as otherwise set forth in
  this Agreement or in the disclosures contained in Robinhood Debit Card Agreement, which is provided to
  Me as part of the Account opening process and is available on the Website, I agree that I will be
  responsible for losses that arise from My failure to (i) safeguard My Card and PINs, (ii) review My
  monthly statement for possible unauthorized activity and (iii) report any unauthorized activity to
  Robinhood as provided herein or in the Robinhood Debit Card Agreement.


  H. No Illegal Purpose.

  I agree and understand that I may not use my debit card or any Payments on My Account for any illegal
  purpose. I agree and understand that Robinhood may, in its discretion, deny any transactions that appear
  to be made for an illegal purpose.


  I. Pay by Check.

  I agree and understand that if I try to stop payment on a check after it has been mailed to the payee,
  Robinhood will attempt to but cannot guarantee that payment on the check will be stopped. I understand
  that a stop payment order on a check is valid for six months. I understand that if I wish to renew a stop
  payment on a check after the six month period, I must contact Robinhood to request another stop
  payment. I agree and understand that I may still be liable to the holder of the check even if I have
  requested a stop payment for the amount of the check. I agree and understand that Robinhood may
  deduct My Account for the amount on the check if the stop payment request is unsuccessful.




                                                       20                                               2020.12

                                                      78
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 79 of 101 Page ID
                                  #:255


  J. Disclosure of Information.

  I agree and understand that all disclosures of My non-public personal information shall be made in
  accordance with the terms of the this Agreement or the Robinhood Privacy Policy (available on the
  Website at https://about.robinhood.com/legal/, as applicable. I agree that My consent to sharing non-
  public personal information will remain in effect until I revoke such consent by updating My settings and
  visibility, which I may do at any time through the App.
  In addition, I understand and agree that Robinhood may disclose information about My Account and My
  related activities to third parties under the following circumstances: - As necessary to complete My
  Payment transactions; - To investigate any complaint, disputed transaction, transaction inquiry or
  request I make or as necessary to investigate potential fraud or misuse related to My Account; - To
  respond to requests from credit bureaus, creditors or other third parties for account-related information, to
  the extent such inquiries are necessary for processing My transactions or are usual and customary in
  the course of servicing similar products or accounts; - As necessary to comply with any applicable law,
  government or court order or subpoena; or - In accordance with My written permission or as otherwise
  permitted under the Robinhood Privacy Policy.


  I. Termination.

  I understand that Robinhood may terminate my participation in Cash Management or in specific features
  of Cash Management for any reason, upon notice to me.

  31. Consent to Redeem Shares.
  I understand and agree that whenever it is necessary for Robinhood's protection or to satisfy a margin
  call, deficiency, debit or other obligation owed to Robinhood, Robinhood may (but is not required to) sell,
  assign and deliver all or any part of the securities in My Account, or close any or all transactions in My
  Account. I understand that Robinhood may, but is not obligated to, attempt to contact Me before taking
  any such action. I understand and agree that Robinhood reserves the right to take any such action
  without prior notice or demand for additional collateral, and free of any right of redemption, and that any
  prior demand, call or notice will not be considered a waiver of our right to sell or buy without demand,
  call or notice.
  I further understand that Robinhood may choose which securities to buy or sell, which transactions to
  close, and the sequence and timing of liquidation, and may take such actions on whatever exchange or
  market and in whatever manner (including public auction or private sale) that Robinhood chooses in the
  exercise of its business judgment. I agree not to hold Robinhood liable for the choice of which securities
  to buy or sell or of which transactions to close or for the timing or manner of the liquidation. I also agree
  not to hold Robinhood liable for taking such action.

  I understand and agree that Robinhood is entitled to exercise the rights described in this section in its
  sole discretion, including, but not limited to, whenever any of the following occurs:
       •   The equity level in My Account falls below required minimums;
       •   Sufficient funds or securities are not deposited to pay for transactions in My Account;
       •   I reverse any ACH debit transfer to My Account;
       •   A petition of bankruptcy or for the appointment of a receiver is filed by or against Me;
       •   An attachment is levied against My Account;
       •   I die or become incapacitated or incompetent; or
       •   My Account is closed.

  32. Electronic Delivery of Trade and Account Information; Notice.
  All communications, notices, legal disclosures, and other materials related to My Account or this
  Agreement, including account statements, trade confirmations, margin calls, notices, disclosures,
  regulatory communications and other information, documents, data and records regarding My Account
  (the "Communications"), or an alert that any such Communication has been posted to the secure section
  of the Website or the App, and is available for viewing, may be sent to Me at the mailing address for My
  Account or the e-mail address that I have given to Robinhood in My account application or at such other

                                                        21                                              2020.12

                                                        79
                                                     EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 80 of 101 Page ID
                                  #:256


  address as I may hereafter give Robinhood in writing or by e-mail at least ten (10) calendar days prior to
  delivery, and all communications so sent, whether in writing or otherwise, shall be deemed given to Me
  personally, whether actually received or not.

  33. API.

  A. Overview; Definitions.

  Robinhood may, in Robinhood's sole discretion, provide third parties with an application programming
  interface and other materials in accordance with any accompanying documentation (collectively, the "API
  Package") (such third parties, "API Licensees"), to make available certain features and functionality of
  Robinhood's mobile applications, websites, or technology platform via the API Licensees' products (such
  products, the "Licensee Products"). The API Package and the Licensee Products are collectively
  referred to as the "API Products". "Personal Information" means My personally identifiable information
  (including username, logon password, financial information, trade data, and other financial information)
  and all data exchanged between Robinhood and the API Products.


  B. Access to My Personal Information.

  Through My use of any API Products, I may be providing API Licensees with access to My Account and
  Personal Information. By using any API Products, I acknowledge that such API Products may employ
  security, policies, procedures and systems of API Licensees which may or may not be less stringent and
  secure than Robinhood's policies, procedures and systems. I agree that My use of any API Products
  shall be subject to the terms and conditions of this Agreement, in addition to any other agreements
  which I executed with respect to any such API Products. I understand and agree that any end user
  agreement that I executed with any API Licensee is concluded between Me and such API Licensee only,
  and not with Robinhood; and such API Licensee, not Robinhood, is solely responsible for such Licensee
  Product and the content thereof. I understand and agree that the API Products may deliver Personal
  Information to Robinhood, and that Robinhood is authorized to receive and store such Personal
  Information consistent with Robinhood's then-in-effect policies and procedures. Further, I agree that the
  API Products may request Personal Information stored by Robinhood, and I consent to Robinhood's
  disclosure of such Personal Information to the API Products.


  C. No Recommendations.

  To the extent the Licensee Products or API Licensees express opinions or make recommendations, I
  understand that such opinions and recommendations are expressed solely by API Licensees and are not
  the opinions or recommendations of Robinhood. The existence of the API Products and Robinhood's
  consent to any connectivity between any Licensee Products and Robinhood's technology, the App, the
  Website, or trading platform(s) does not constitute (i) any recommendation by Robinhood to invest in any
  security or utilize any investment strategy; or (ii) any representation, warranty, or other guarantee by
  Robinhood as to the present or future value or suitability of any sale, trade, or other transaction involving
  any particular security or any other investments. The existence of any and all information, tools and
  services provided by API Licensees or by the Licensee Products shall not constitute Robinhood's
  endorsement of API Licensees or the Licensee Products.


  D. Data Provided by Robinhood to API.

  From time to time, and subject to then-in-effect agreements between Robinhood and API Licensees,
  Robinhood may, in its own discretion, make market data feeds received from third parties available via
  the API Products. Robinhood does not make any guarantees in regard to such market data feeds.
  Furthermore, API Licensees or Licensee Products may make available to Me market data feeds
  independent of Robinhood. I am aware that from time to time that there may be discrepancy between the
  market data presented on the App or Website and information provided by any API Products due to a
  variety of reasons, including the time to update and transmit such data to a mobile application or website

                                                       22                                               2020.12

                                                      80
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 81 of 101 Page ID
                                  #:257


  and latency caused by such API Product's or My local environment (such as computer set up,
  connection speed, etc.). Robinhood is not responsible for the accuracy of any market data displayed on
  any API Products or otherwise made available by API Licensees.


  E. Risks; No Liability.

  I acknowledge that there may be latency between the time an order (or other Personal Information) is
  submitted from the API Products and the time such order or Personal Information is received by
  Robinhood. Latency may also affect order modification and order cancellation requests. The time an
  order or a request is actually received by Robinhood (including for execution) will be the official time,
  including for the purposes of routing the order to the market for execution. In addition, all orders
  submitted to Robinhood are subject to order vetting by Robinhood. Orders created and submitted through
  any API Products are not vetted until they are received by Robinhood. It is possible that Robinhood may
  reject an order placed through any API Products. Robinhood cannot guarantee that any order will be
  accepted when such order is routed to the market for execution, and Robinhood cannot guarantee that
  notifications and Personal Information provided to Me by Robinhood will be successfully delivered to or
  displayed by any API Products.
  Without limiting the generality of any other terms in this Agreement, I agree that:

      1. Robinhood or its Affiliates shall not be liable for any Losses as a result of any issues addressed
         in this Section 33 of this Agreement, nor shall Robinhood or its Affiliates be liable for any Losses
         realized for technical issues involving any API Products or API Licensee technology or product
         offerings (including system outages or downtime).

      2. Robinhood or its Affiliates shall not be responsible for any investment research provided by any
         API Licensee or any Licensee Products.

      3. Robinhood or its Affiliates makes no representations, warranties or other guarantees as to the
         accuracy, timeliness or efficacy of any market data, information, or other functionality made
         available by any API Licensee or any API Products.


  F. Intellectual Property.

  My use of any API Products will not confer to Me any title, ownership interest or intellectual property
  rights that otherwise belongs to Robinhood or any of its affiliates. The API Package, including content, is
  protected under U.S. patent, copyright laws, international treaties or conventions, and other laws and will
  remain Robinhood's exclusive property, as applicable. Names, logos, and all related product and service
  names, design marks, and slogans displayed by or relating to Robinhood or any of its Affiliates or API
  Licensees in the context of the API Products shall remain the property of the respective owner, and use
  of such property by Robinhood or any API Licensee in marketing or provision of any API Products does
  not grant ownership of or entitle Me to use any such name or mark in any manner.


  G. User's Representations and Warranties.

  I represent and warrant that:

      1. By virtue of utilizing any API Products, I consent to and accept any risk associated with
         Robinhood's sharing of Personal Information with any API Licensee and shall not hold Robinhood,
         its Affiliates, or their respective officers, directors, or employees responsible for any Losses
         resulting from the sharing of such Personal Information.

      2. I agree that My use of any API Products or API Licensee's content, information, technology, or
         functionality is at My own risk.

      3. I agree that Robinhood may revoke any API Licensee or API Products' authorization at any time,
         for any reason, with or without cause and without prior notice to Me.


                                                       23                                              2020.12

                                                      81
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 82 of 101 Page ID
                                  #:258


  34. Electronic Signatures; Modifications to the Agreement.
  I agree to transact business with Robinhood electronically. By electronically signing an application for an
  Account, I acknowledge and agree that such electronic signature is valid evidence of My consent to be
  legally bound by this Agreement and such subsequent terms as may govern the use of Robinhood's
  services. The use of an electronic version of any document fully satisfies any requirement that the
  document be provided to Me in writing. I accept notice by electronic means as reasonable and proper
  notice, for the purpose of any and all laws, rules and regulations. I acknowledge and agree that
  Robinhood Financial may modify this Agreement from time to time and I agree to consult the Website
  from time to time for the most up-to-date Agreement. The electronically stored copy of this Agreement is
  considered to be the true, complete, valid, authentic and enforceable record of the Agreement,
  admissible in judicial or administrative proceedings to the same extent as if the documents and records
  were originally generated and maintained in printed form. I agree to not contest the admissibility or
  enforceability of Robinhood Financial's electronically stored copy of the Agreement.

  35. Margin Accounts.

  A. Election.

  This numbered section applies to my account to the extent I elect and am approved for a Robinhood
  Gold margin account.


  B. Margin Trading.

  I understand that margin trading involves interest charges and risks, including the potential to lose more
  than deposited or the need to deposit additional collateral in a falling market. Before using margin,
  customers must determine whether this type of trading strategy is right for them given their specific
  investment objectives, experience, risk tolerance, and financial situation. If I have elected to have a
  margin Account, I represent that I have read the Margin Disclosure Statement, Day Trading Risk
  Disclosure, and FINRA Investor Information. These disclosures contain information on Robinhood's
  lending policies, interest charges, and the risks associated with margin accounts.


  C. Hypothecation.

  Within the limitations imposed by applicable laws, rules and regulations, all securities now or hereafter
  held by Robinhood, or carried by Robinhood in any account for Me (either individually or jointly with
  others), or deposited to secure same, may from time to time, without any notice, be carried in your
  general loans and may be pledged, repledged, hypothecated or re-hypothecated, separately or in
  common with other securities for the sum due to you thereon or for a greater sum and without retaining
  in your possession or control for delivery a like amount of similar securities. The IRS requires Broker
  Dealers to treat dividend payments on loaned securities positions as payments received in lieu of
  dividends for 1099 tax reporting purposes. Taxation of substitute dividend payments may be greater than
  ordinary on qualified dividends. It is understood, however, that you agree to deliver to Me upon My
  demand and upon payment of the full amount due thereon, all securities in such accounts, but without
  obligation to deliver the same certificates or securities deposited by Me originally. Any securities in My
  margin or short account may be borrowed by you, or lent to others.


  D. Interest.

  Debit balances in My Accounts shall be charged with interest in accordance with your established
  custom, as disclosed to Me in the Customer Information Brochure pursuant to the provisions of the
  Securities Exchange Act.




                                                      24                                              2020.12

                                                      82
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 83 of 101 Page ID
                                  #:259


  E. Margin.

  I agree to maintain in all accounts with Robinhood such positions and margins as required by all
  applicable statutes, rules, regulations, procedures and custom, or as you deem necessary or advisable. I
  agree to promptly satisfy all margin and maintenance calls.


  F. Sales.

  I agree to specifically designate any order to sell a security, which I do not own as a short sale, and
  understands that Robinhood will mark such order as a short sale. I agree that any order which is not
  specifically designated as a short sale is a sale of securities owned by me, and that I will deliver the
  securities on or before settlement date, if not already in the account. If I should fail to make such
  delivery in the time required, Robinhood is authorized to borrow such securities as necessary to make
  delivery for the sale, and I agree to be responsible for any loss you may thereby sustain, or which you
  may sustain as a result of your inability to borrow such securities.

  36. Consent to Electronic Delivery of Documents.

  A. Consent.

  By agreeing to electronic delivery, I am giving My informed consent to electronic delivery of all
  Account Documents, as defined below, other than those I have specifically requested to be
  delivered in paper form. "Account Documents" include notices, disclosures, current and future account
  statements, regulatory communications (such as prospectuses, proxy solicitations, and privacy notices),
  trade confirmations, tax-related documents, and any other information, documents, data, and records
  regarding My Account, this Agreement (including amendments to this Agreement), and the agreements
  and disclosures governing the services delivered or provided to Me by Robinhood Financial, the issuers
  of the securities or other property in which I invest, and any other parties. I agree that I can access,
  view, download, save, and print any Account Documents I receive via electronic delivery for My records.


  B. Electronic Delivery System.

  I acknowledge that Robinhood's primary methods of communication with Me include (A) posting
  information on the Website, (B) providing information via the App, (C) sending email(s) to My email
  address of record, and, to the extent required by law, (D) providing Me with notice(s) that will direct Me
  to the App or the Website where I can read and print such information. Unless otherwise required by law,
  Robinhood reserves the right to post Account Documents on the Website without providing notice to Me.
  Further, Robinhood reserves the right to send Account Documents to My postal or email address of
  record, or via the App or Website. I agree that all Account Documents provided to Me in any of the
  foregoing manner is considered delivered to Me personally when sent or posted by Robinhood, whether I
  receive it or not.
  All e-mail notifications regarding Account Documents will be sent to My e-mail address of record. I agree
  to maintain the e-mail address that I have provided Robinhood until I provide Robinhood with a new one.
  I understand that e-mail messages may fail to transmit promptly or properly, including being delivered to
  SPAM folders. I further understand that it is My sole responsibility to ensure that any emails from
  Robinhood or its Affiliates are not marked as SPAM. Regardless of whether or not I receive an e-mail
  notification, I agree to check the Website regularly to avoid missing any information, including time-
  sensitive or otherwise important communication. If I authorize someone else to access the e-mail
  account I have provided Robinhood, I agree to tell them to share the Account Documents with Me
  promptly, and I accept the risk that they will see My sensitive information. I understand that if I use a
  work e-mail address or computing or communications device, My employer or other employees may
  have access to the Account Documents.
  Additionally, I acknowledge that the Internet is not a secure network and agree that I will not send any
  confidential information, including Account numbers or passwords, in any unencrypted e-mails. I also

                                                      25                                              2020.12

                                                      83
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 84 of 101 Page ID
                                  #:260


  understand that communications transmitted over the Internet may be accessed by unauthorized or
  unintended third parties and agree to hold Robinhood, its Affiliates, and Robinhood and its Affiliates'
  respective officers and employees harmless for any such access regardless of the cause.
  I agree to promptly and carefully review all Account Documents when they are delivered and notify
  Robinhood Financial in writing within five (5) calendar days of delivery if I object to the information
  provided (or other such time specified herein). If I fail to object in writing within such time, Robinhood
  Financial is entitled to treat such information as accurate and conclusive. I will contact Robinhood to
  report any problems with accessing the Account Documents.


  C. Costs.

  Potential costs associated with electronic delivery of Account Documents may include charges from
  Internet access providers and telephone companies, and I agree to bear these costs. Robinhood
  Financial will not charge Me additional online access fees for receiving electronic delivery of Account
  Documents.


  D. Archival.

  Upon My request, I may obtain copies of up to six (6) prior years of account statements, and three (3)
  prior years of trade confirmations.


  E. Revocation of Consent.

  Subject to the terms of this Agreement, I may revoke or restrict My consent to electronic delivery of
  Account Documents at any time by notifying Robinhood Financial in writing of My intention to do so. I
  also understand that I have the right to request paper delivery of any Account Document that the law
  requires Robinhood Financial to provide Me in paper form. Robinhood Financial will not treat My request
  for paper copies as a withdrawal of My consent to electronic delivery of Account Documents. I
  understand that if I revoke or restrict My consent to electronic delivery of Account Documents or request
  paper delivery of same, Robinhood Financial, in its sole discretion, may charge Me a reasonable service
  fee for the delivery of any Account Document that would otherwise be delivered to Me electronically,
  restrict or close My account, or terminate My access to Robinhood Financial's services. I understand
  that neither My revocation or restriction of consent, My request for paper delivery, nor Robinhood
  Financial's delivery of paper copies of Account Documents will affect the legal effectiveness or validity
  of any electronic communication provided while My consent was in effect.


  F. Duration of Consent.

  My consent to receive electronic delivery of Account Documents will be effective immediately and will
  remain in effect unless and until either I or Robinhood Financial revokes it. I understand that it may take
  up to three (3) Business Days to process a revocation of consent to electronic delivery, and that I may
  receive electronic notifications until such consent is processed.


  G. Hardware and Software Requirements.

  I understand that in order to receive electronic deliveries, I must have access to a computer or Mobile
  Device with Internet access, a valid e-mail address, and the ability to download such applications as
  Robinhood Financial may specify and to which I have access. I also understand that if I wish to
  download, print, or save any information I wish to retain, I must have access to a printer or other device
  in order to do so.




                                                       26                                                2020.12

                                                       84
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 85 of 101 Page ID
                                  #:261


  H. Consent and Representations.

  I hereby agree that I have carefully read the above information regarding informed consent to electronic
  delivery and fully understand the implications thereof. Additionally, I hereby agree to all conditions
  outlined above with respect to electronic delivery of any Account Document. I will maintain a valid e-mail
  address and continue to have access to the Internet. If My e-mail address changes, I agree to
  immediately notify Robinhood Financial of My new e-mail address in writing.

  37. Miscellaneous Provisions.
  The following provisions shall also govern this Agreement:


  A. Contact Information.

  Robinhood Customer Service may be contacted by visiting support.robinhood.com or by email at
  help@robinhood.com.


  B. Interpretation.

  The heading of each provision hereof is for descriptive purposes only and shall not be (1) deemed to
  modify or qualify any of the rights or obligations set forth herein or (2) used to construe or interpret any of
  the provisions hereunder. When a reference is made in this Agreement to a Section, such reference shall
  be to a Section of this Agreement unless otherwise indicated. Whenever the words "include," "includes"
  or "including" are used in this Agreement, they shall be deemed to be followed by the words "without
  limitation." The word "or," when used in this Agreement, has the inclusive meaning represented by the
  phrase "and/or." Unless the context of this Agreement otherwise requires: (i) words using the singular or
  plural number also include the plural or singular number, respectively; and (ii) the terms "hereof,"
  "herein," "hereunder" and derivative or similar words refer to this entire Agreement. References to any
  law shall be deemed to refer to such law as amended from time to time and to any rules or regulations
  promulgated thereunder.


  C. Binding Effect; Assignment.

  This Agreement shall bind My heirs, assigns, executors, successors, conservators and administrators. I
  may not assign this Agreement or any rights or obligations under this Agreement without first obtaining
  Robinhood's prior written consent. Robinhood may assign, sell, or transfer My Account and this
  Agreement, or any portion thereof, at any time, without My prior consent.


  D. Severability.

  If any provisions or conditions of this Agreement are or become inconsistent with any present or future
  law, rule, or regulation of any applicable government, regulatory or self-regulatory agency or body, or are
  deemed invalid or unenforceable by any court of competent jurisdiction, such provisions shall be deemed
  rescinded or modified, to the extent permitted by applicable law, to make this Agreement in compliance
  with such law, rule or regulation, or to be valid and enforceable, but in all other respects, this Agreement
  shall continue in full force and effect.


  E. Website Postings.

  I agree and understand that Robinhood Financial may post other specific agreements, disclosures,
  policies, procedures, terms, and conditions that apply to My use of the App, the Website, or My Account


                                                        27                                                2020.12

                                                       85
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 86 of 101 Page ID
                                  #:262


  on the Website ("Website Postings"). I understand that it is My continuing obligation to understand the
  terms of the Website Postings, and I agree to be bound by the Web Postings as are in effect at the time
  of My use.


  F. Entirety of Agreement.

  This Agreement, any attachments hereto, other agreements and policies referred to in this Agreement
  (including the Website Postings), and the terms and conditions contained in My Account statements and
  confirmations, contain the entire agreement between Robinhood and Me and supersede all prior or
  contemporaneous communications and proposals, whether electronic, oral, or written, between
  Robinhood and Me, provided, however, that any and all other agreements between Robinhood and Me,
  not inconsistent with this Agreement, will remain in full force and effect.


  G. Amendment.

  Robinhood may at any time amend this Agreement without prior notice to Me. The current version of the
  Agreement will be posted on the Website and My continued Account activity after such amendment
  constitutes My agreement to be bound by all then-in-effect amendments to the Agreement, regardless of
  whether I have actually reviewed them. Continued use of the App, the Website or any other Robinhood
  Financial services after such posting will constitute My acknowledgment and acceptance of such
  amendment. I agree to regularly consult the Website for up-to-date information about Robinhood
  Financial services and any modifications to this Agreement. Robinhood is not bound by any verbal
  statements that seek to amend the Agreement.


  H. Termination.

  Robinhood may terminate this Agreement, or close, deactivate, or block access to My Account at any
  time in its sole discretion. I will remain liable to Robinhood for all obligations incurred in My Account,
  pursuant to this Agreement, or otherwise, whether arising before or after termination. I may terminate this
  Agreement after paying any obligations owed upon written notice. This Agreement survives termination
  of My Account.


  I. No Waiver; Cumulative Nature of Rights and Remedies.

  I understand that Robinhood's failure to insist at any time upon strict compliance with any term
  contained in this Agreement, or any delay or failure on Robinhood's part to exercise any power or right
  given to Robinhood in this Agreement, or a continued course of such conduct on Robinhood's part, shall
  at no time operate as a waiver of such power or right, nor shall any single or partial exercise preclude
  any other further exercise. All rights and remedies given to Robinhood in this Agreement are cumulative
  and not exclusive of any other rights or remedies to which Robinhood is entitled.


  J. International Customers.

  The products and services described on the Website are offered only in jurisdictions where they may be
  legally offered. Neither the Website nor the App shall be considered a solicitation for or offering of any
  investment product or service to any person in any jurisdiction where such solicitation or offering would
  be illegal. I understand that Robinhood, in its sole discretion, may accept unsolicited accounts from non-
  U.S. residents, depending on the country of residence and other factors. I understand that Robinhood is
  based in the United States and that Robinhood accepts only U.S. currency in Robinhood's customer
  accounts.




                                                      28                                              2020.12

                                                     86
                                                  EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 87 of 101 Page ID
                                  #:263


  K. Governing Law.

  This Agreement and all transactions made in My Account shall be governed by the laws of the State of
  California (regardless of the choice of law rules thereof), except to the extent governed by the federal
  securities laws, FINRA Rules, and the regulations, customs and usage of the exchanges or market (and
  its clearing house) on which transactions are executed.

  38. Arbitration.
  A. This Agreement contains a pre-dispute arbitration clause. By signing an arbitration agreement,
  the parties agree as follows: (1) All parties to this Agreement are giving up the right to sue each
  other in court, including the right to a trial by jury, except as provided by the rules of the
  arbitration forum in which a claim is filed. (2) Arbitration awards are generally final and binding; a
  party's ability to have a court reverse or modify an arbitration award is very limited. (3) The ability
  of the parties to obtain documents, witness statements and other discovery is generally more
  limited in arbitration than in court proceedings. (4) The arbitrators do not have to explain the
  reason(s) for their award unless, in an eligible case, a joint request for an explained decision has
  been submitted by all parties to the panel at least 20 days prior to the first scheduled hearing
  date. (5) The panel of arbitrators will typically include a minority of arbitrators who were or are
  affiliated with the securities industry. (6) The rules of some arbitration forums may impose time
  limits for bringing a claim in arbitration. In some cases, a claim that is ineligible for arbitration
  may be brought in court. (7) The rules of the arbitration forum in which the claim is filed, and any
  amendments thereto, shall be incorporated into this Agreement. B. Any controversy or claim
  arising out of or relating to this Agreement, any other agreement between Me and Robinhood, any
  Account(s) established hereunder, any transaction therein, shall be settled by arbitration in
  accordance with the rules of FINRA Dispute Resolution, Inc. ("FINRA DR"). I agree to arbitrate
  any controversy or claim before FINRA DR in the State of California. C. This agreement to
  arbitrate constitutes a waiver of the right to seek a judicial forum unless such a waiver would be
  void under the federal securities laws. If I am a foreign national, non-resident alien, or if I do not
  reside in the United States, I agree to waive My right to file an action against Robinhood in any
  foreign venue. D. No person shall bring a putative or certified class action to arbitration, nor seek
  to enforce any pre-dispute arbitration agreement against any person who has initiated in court a
  putative class action; or who is a member of a putative class who has not opted out of the class
  with respect to any claims encompassed by the putative class action until: (1) the class
  certification is denied; or (2) the class is decertified; or (3) the customer is excluded from the
  class by the court. Such forbearance to enforce an agreement to arbitrate shall not constitute a
  waiver of any rights under this Agreement except to the extent stated herein.

  ACCEPTED AND AGREED: I acknowledge that I have read the preceding terms and conditions of this
  Agreement, that I understand them and that I hereby manifest my assent to, and my agreement to
  comply with, those terms and conditions by accepting this agreement. I ALSO UNDERSTAND THAT
  BY ACCEPTING THIS AGREEMENT I HAVE ACKNOWLEDGED THAT THIS AGREEMENT
  CONTAINS A PREDISPUTE ARBITRATION CLAUSE IN SECTION 38 HEREIN. I ALSO AGREE (1)
  THAT ANY OF MY MARGIN ACCOUNT SECURITIES MAY BE BORROWED BY ROBINHOOD OR
  LOANED TO OTHERS; (2) I HAVE RECEIVED OF A COPY OF THIS AGREEMENT AND (3) I HAVE
  REVIEWED A COPY OF THE MARGIN DISCLOSURE STATEMENT.

  Appendix A

  Electronic Fund Transfer Services Disclosures
  The following disclosures apply to the use of any EFT services offered by Robinhood, including the
  Card, ACH transactions and the Move Money functionality of the App.
  Solely for purposes of these disclosures: (i) references to the Bank shall include any financial institution
  that issues the Card or provides services in connection with ACH, Move Money or other EFT
  transactions; (ii) "you" and "your" mean the owner of the Account; and (iii) "we" and "us" means
  Robinhood and the Bank collectively.




                                                       29                                               2020.12

                                                      87
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 88 of 101 Page ID
                                  #:264


  1. Your Liability.

  Contact Robinhood Customer Service AT ONCE if you believe your Card or PIN has been lost or stolen
  or if you believe that an electronic fund transfer has been made without your permission. Telephoning is
  the best way of keeping your losses down. You could lose all the Available Funds in your Account (plus
  your maximum overdraft line of credit). If you tell Robinhood within 2 business days after you learn of
  the loss or theft of your Card or PIN, you can lose no more than $50 if someone used your Card or PIN
  without your permission.
  If you do NOT tell Robinhood within 2 business days after you learn of the loss or theft of your Card or
  PIN, and Robinhood can prove that it could have stopped someone from using your Card or PIN without
  your permission if you had told Robinhood, you could lose as much as $500.
  Also, if your statement shows transfers that you did not make, including those made by Card or using
  your PIN, tell Robinhood at once. If you do not tell Robinhood within sixty (60) days after the statement
  was mailed to you, or otherwise made available to you, you may not get back any money you lost after
  the sixty (60) days if Robinhood can prove that Robinhood could have stopped someone from taking the
  money if you had told Robinhood in time. If a good reason (such as a long trip or a hospital stay) kept
  you from telling Robinhood, Robinhood will extend the time periods.


  2. Contact in event of unauthorized transfer.

  If you believe your Card or PIN has been lost or stolen, contact Robinhood by emailing
  help@robinhood.com,.


  3. Business Days.

  Business Days are Monday through Friday, excluding federal holidays.


  4. Transfer Types and Limitations.

  You may use your Card to make purchases at any merchant that accepts Mastercard debit cards or
  debit cards of other networks in which the Bank participates, and to make ATM withdrawals, in each
  case subject to the Available Funds in your Account, the transaction limits described below, and the
  other terms and conditions of this Agreement. You acknowledge and agree that the value available to
  you for use with the Card is limited to the Available Funds in your Account. So long as you do not
  exceed the Available Funds in your Account, you may use the Card to purchase goods or services
  wherever the Card is honored, and to obtain cash by initiating cash withdrawal transactions through the
  Card from any financial institution or ATM that accepts the Card. Each time you use the Card, you
  authorize Robinhood to reduce the Available Funds in your Account by the amount of the purchase or
  withdrawal and any applicable fees, costs, or holdings. Nevertheless, if you exceed the Available Funds
  in your Account you shall remain fully liable to Robinhood for the amount of the transactions and any
  applicable fees and charges.
  You may also make ACH withdrawals from your Account, either originated through Robinhood or
  originated by a third party (a "non-originated" withdrawal), subject to the Available Funds in your Account,
  the transaction limits described below, and the other terms and conditions of this Agreement. You also
  may make ACH deposits to your Account, either originated through Robinhood or originated by a third
  party (a "non-originated" deposit), subject to the transaction limits described below.
  There are limits on the dollar amount of transactions you can make with your Card each day and each
  month, and limits on the amount of ACH withdrawals and deposits you can make each day. The
  following lists the limits for each type of transaction:
  Originated ACH Withdrawals* Daily Limit: $50,000.00
  Weekly Limit: N/A Monthly Limit: N/A


                                                      30                                               2020.12

                                                      88
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 89 of 101 Page ID
                                  #:265


  Originated ACH Deposits* Daily Limit: $50,000.00
  Weekly Limit: N/A Monthly Limit: N/A
  Non-Originated ACH Withdrawals* Daily Limit: $250,000.00
  Weekly Limit: N/A Monthly Limit: N/A
  Non-Originated ACH Deposits* Daily Limit: $250,000.00
  Weekly Limit: N/A Monthly Limit: N/A
  Point of Sale Purchases with the Card* Daily Limit: $5,000.00 Weekly Limit: N/A Monthly Limit:
  $15,000.00
  ATM Withdrawals* Daily Limit: $510.00 Weekly Limit: N/A Monthly Limit: $5,000.00
  Originated ACH* Daily Limit: N/A, subject to the Weekly Limit Weekly Limit: $2,999 Monthly Limit: N/A


  5. Fees.

  We will not charge you any fees for use of ATMs that are part of the AllPoint or MoneyPass ATM
  networks, or for point of sale transactions using the Card, or for initiating other EFTs on your behalf. If
  you withdraw funds from ATMs outside of the AllPoint or MoneyPass ATM networks, you may be
  separately assessed fees by those ATM owners or operators.


  6. Confidentiality.

  We may disclose information to third parties about you, your Card, or the transactions you make using
  any of the EFT services we provide:

      1. Where it is necessary or helpful for completing or correcting transactions and resolving claims
         regarding transactions;
      2. In order to verify the existence and condition of your Card or your Account for a third party, such
         as a merchant;
      3. In order to comply with a valid request by a government agency, a court order, or other legal or
         administrative reporting requirements;
      4. If you consent by giving us your written permission;
      5. To our employees, auditors, affiliates, service providers, or attorneys as needed;
      6. In order to prevent, investigate or report possible illegal activity;
      7. In order to issue authorizations for transactions on the Card;
      8. As permitted by applicable law; or
      9. Otherwise as necessary to fulfill our obligations under this Agreement and the terms applicable to
         the EFT service you are using.
  Please see Robinhood's privacy policy, available at about.robinhood.com/legal, and the applicable
  Bank's privacy policy, available at https://www.suttonbank.com/ /kcms-doc/85/49033/WK-Privacy-
  Disclosure-1218.pdf, for further details. (The Robinhood privacy policy and the applicable Bank's privacy
  policy are referred to collectively as the "Privacy Policies"). You hereby agree to Robinhood's and the
  Bank's collection, use and sharing of information about you and the Card as provided in the Privacy
  Policies, which are made a part of this Agreement. The Privacy Policies also tell you how you can (i)
  limit the ways in which Bank and Robinhood share information about you, or (ii) request corrections to
  the information that Bank or Robinhood maintain about you. You agree that information you provide in
  connection with your Card or other EFT services you use is being provided directly to both Robinhood as
  the holder of the Account associated with the service and the Bank as the Card issuer or provider of the
  EFT service, as applicable.


  7. Documentation.

  Terminal Transfers. You can get a receipt at the time you make any transfer to or from your Account
  using an ATM from the AllPoint or MoneyPass ATM networks or at the point of sale.

                                                        31                                               2020.12

                                                       89
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 90 of 101 Page ID
                                  #:266


  Preauthorized Credits. If you have arranged to have direct deposits made to your Account at least once
  every 60 days from the same person or company, the person or company making the deposit will tell you
  every time they send us the money. You can also check your Account online to see if a deposit has been
  received.
  Periodic Statements. You will get a monthly Account statement, unless there are no transfers in a
  particular month. In any case you will get the statement at least quarterly. You may obtain information
  about the Available Funds in your Account and a history of your Cash Management transactions on the
  App.


  8. Preauthorized Payments/Stop Payment Procedure and Notice of Varying
  Amounts.

  You do not have the right to request that Robinhood in advance make regular payments out of your
  Account, although you may ask third parties to initiate regular payments out of your Account.
  Right to stop payment: If you have automatic recurring payments taken out of your Account, you can
  stop any of these payments by contacting us at help@robinhood.com,. You must contact us in time for
  us to receive your request at least three business days before the payment is scheduled to be made.
  Notice of varying amounts: If these regular payments vary in amount, the party you are going to pay will
  tell you, 10 days before each payment, when the payment will be made and how much it will be. (The
  party you are going to pay may allow you to choose to get this notice only when the payment would
  differ by more than a certain amount from the previous payment, or when the amount would fall outside
  certain limits that you set.)
  Liability for failure to stop payment of a preauthorized transfer: If you order us to stop a payment at least
  three business days before the transfer is scheduled and we do not do so, we will be liable for your
  losses or damages.


  9. Our Liability.

  If we do not complete a transaction to or from your Account on time or in the correct amount according
  to our Agreement with you, we will be liable for your losses or damages. However, there are some
  exceptions. We will not be liable, for instance:

      1. If through no fault of Robinhood or the Bank, you do not have enough Available Funds in your
         Account to complete the transaction;

      2. If a merchant refuses to accept your Card;
      3. If an electronic terminal where you are making a transaction does not operate properly, and you
         knew about the problem when you initiated the transaction;
      4. If access to your Card has been blocked after you reported your Card lost or stolen;
      5. If there is a hold or your funds are subject to legal or administrative process or other encumbrance
         restricting their use;
      6. If Robinhood or the Bank have reason to believe the requested transaction is unauthorized;
      7. If circumstances beyond the control of Robinhood or the Bank (such as fire, flood, or computer or
         communication failure) prevent the completion of the transaction, despite reasonable precautions
         that Robinhood or the Bank have taken; or
      8. For any other exception stated in this Agreement with you or by applicable law.




                                                       32                                                2020.12

                                                       90
                                                    EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 91 of 101 Page ID
                                  #:267


  10. Errors or Questions About Electronic Transfers.

  In case of errors or questions about your electronic transfers, including your Card transactions, or if you
  think your statement or receipt is wrong or if you need more information about a transaction listed on the
  statement or receipt, contact Robinhood by emailing help@robinhood.com,. Robinhood must hear from
  you no later than sixty (60) days after you were sent the FIRST statement on which the problem or error
  appeared.
      1. Tell Robinhood your name and account number.
      2. Describe the error or the transfer you are unsure about, and explain as clearly as you can why
         you believe it is an error or why you need more information.
      3. Tell Robinhood the dollar amount of the suspected error.
  Robinhood will determine whether an error occurred within ten (10) business days after Robinhood hears
  from you and will correct any error promptly. If Robinhood needs more time, however, it may take up to
  forty-five (45) days to investigate your complaint or question. If Robinhood decides to do this, Robinhood
  will credit your Account within ten (10) business days for the amount you think is in error, so that you will
  have the use of the money during the time it takes Robinhood to complete our investigation.
  For errors involving new accounts, point of sale, or foreign initiated transactions, Robinhood may take up
  to ninety (90) days to investigate your complaint or question. For new accounts, Robinhood may take up
  to twenty (20) business days to credit your Account for the amount you think is in error.
  Robinhood will tell you the results of our investigation within three (3) business days after completing the
  investigation. If Robinhood decides that there was no error, Robinhood will send you a written
  explanation. You may ask for copies of the documents that Robinhood used in our investigation.




                                                       33                                               2020.12

                                                      91
                                                   EXHIBIT D
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 92 of 101 Page ID
                                  #:268




                   EXHIBIT E




                                      92
                                   EXHIBIT E
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 93 of 101 Page ID
                                  #:269



                                            Robinhood
                                         Terms & Conditions
    Robinhood Financial LLC (“Robinhood Financial”), a wholly-owned subsidiary of Robinhood Markets,
    Inc. (“Robinhood Markets”), is a registered broker-dealer and member of FINRA and SIPC that provides
    online and mobile application-based discount stock brokerage services to self-directed investors.

    These Terms and Conditions are in addition to any other agreements between you and Robinhood Financial
    and Robinhood Markets (collectively, “Robinhood”), including any customer or account agreements and
    any other agreements that govern your use of software, products, goods, services, content, tools, and
    information provided by Robinhood.

    General

    The Robinhood website and mobile application (collectively, the “Service”) may include or make available
    certain content (the “Content”). Content includes, without limitation: (1) account positions, balances,
    transactions, confirmations, and order history; (2) general news and information, commentary, research
    reports, educational material and information and data concerning the financial markets, securities and
    other subjects; (3) market data1 such as quotations for securities transactions and/or last sale information for
    completed securities transactions reported in accordance with federal securities regulations; (4) financial
    and investment interactive tools, such as alerts or calculators; (5) tax preparation, bill payment and account
    management tools; (6) company names, logos, product and service names, trade names, trademarks and
    services marks (collectively, “Marks”) owned by Robinhood, and Marks owned by Third Party Providers
    (defined below); and (7) any other information, content, services, or software. Certain Content is furnished
    by third parties (each, a “Third-Party Provider” and collectively, the “Third-Party Providers”). Such
    Content (“Third Party Content”) includes, without limitation, any information, content, service or software
    made available by or through social media websites, blogs, wikis, online conferences, telecasts, podcasts,
    and other forums (collectively, the “Forums”). Third Party Content may be available through framed areas
    or through hyperlinks to the Third-Party Providers’ websites.

    Acceptance of Terms and Conditions

    By using the Service and the Content, you agree to follow and be bound by these Terms and Conditions,
    including the policies referenced herein. Customers of Robinhood are granted additional levels of access to
    the website and their relationship with Robinhood is governed by additional agreements and terms of use,
    such as the Customer Agreement.

    Disclaimer and Limitations of Liability

    The Content and the Service are provided on an “as is” and “as available” basis. To the fullest
    extent permitted under applicable law, Robinhood and the Third Party Providers expressly disclaim
    all warranties of any kind with respect to the Content and the Service, whether express or implied,
    including, but not limited to, the implied warranties of merchantability, fitness for a particular
    purpose and non-infringement. Neither Robinhood nor Third Party Providers guarantee the
    accuracy, timeliness, completeness or usefulness of any Content. You agree to use the Content and
    the Service only at your own risk.

    Neither Robinhood nor the Third Party Providers explicitly or implicitly endorse or approve any
    Third Party Content. Third Party Content is provided for informational purposes only.



    1
        Market Data by Xignite provides market data to Robinhood customers.

    Rhfv1.420160108

                                                          93
                                                       EXHIBIT E
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 94 of 101 Page ID
                                  #:270


    The Content is not intended to provide financial, legal, tax or investment advice or recommendations.
    You are solely responsible for determining whether any investment, investment strategy or related
    transaction is appropriate for you based on your personal investment objectives, financial
    circumstances and risk tolerance. You should consult your legal or tax professional regarding your
    specific situation.

    ROBINHOOD AND THE THIRD PARTY PROVIDERS WILL NOT BE LIABLE FOR ANY
    DIRECT, INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY
    DAMAGES, INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR LOSS OF PROFITS,
    REVENUE, INCOME, GOODWILL, USE, DATA OR OTHER INTANGIBLE LOSSES (EVEN IF
    ROBINHOOD OR ANY THIRD PARTY PROVIDER HAS BEEN ADVISED OF THE
    POSSIBILITY OF SUCH DAMAGES), RESULTING FROM: (1) THE USE OF OR THE
    INABILITY TO USE THE CONTENT OR THE SERVICE; (2) THE COST OF PROCUREMENT
    OF SUBSTITUTE GOODS AND SERVICES RESULTING FROM ANY GOODS, DATA,
    INFORMATION OR SERVICES PURCHASED OR OBTAINED OR MESSAGES RECEIVED OR
    TRANSACTIONS ENTERED INTO, THROUGH OR FROM THE SERVICE; (3) ACCESS TO OR
    ALTERATION OF YOUR ACCOUNT, TRANSMISSIONS OR DATA DUE TO YOUR
    CONDUCT, INACTION OR NEGLIGENCE; OR (4) ANY OTHER MATTER RELATING TO
    THE CONTENT OR THE SERVICE.

    No Recommendations or Investment Advice

    Robinhood Financial provides self-directed investors with discount brokerage services, and does not make
    recommendations or offer investment advice of any kind. You are solely responsible for evaluating the
    merits and risks associated with the use of any Content provided through the Service before making any
    decisions based on such Content. You agree not to hold Robinhood or any Third-Party Provider liable for
    any possible claim for damages arising from any decision you make based on the Content or other
    information made available to you through the Service or any Third-Party Provider websites. Past
    performance data should not be construed as indicative of future results.

    U.S. Residents Only

    The Content and the Service are intended for United States residents only. They shall not be considered a
    solicitation to any person in any jurisdiction where such solicitation would be illegal.

    Content

    Content posted on the Service is published as of its stated date or, if no date is stated, the date of first
    posting. Neither Robinhood nor the Third-Party Providers have undertaken any duty to update any such
    information.

    Robinhood does not prepare, edit, or endorse Third Party Content. Robinhood does not guarantee the
    accuracy, timeliness, completeness or usefulness of Third Party Content, and is not responsible or liable for
    any content, advertising, products, or other materials on or available from third party sites.

    You will not hold Robinhood and/or any Third-Party Provider liable in any way for (a) any inaccuracy of,
    error or delay in, or omission of the Content; or (b) any loss or damage arising from or occasioned by i) any
    error or delay in the transmission of such Content; ii) interruption in any such Content due either to any
    negligent act or omission by any party to any “force majeure” (e.g., flood, extraordinary weather
    conditions, earthquake or other act of God, fire, war, insurrection, riot, labor dispute, accident, action of
    government, communications or power failure, equipment or software malfunction), or iii) to any other
    cause beyond the reasonable control of Robinhood and/or Third-Party Provider, or iv) non-performance.



    Rhfv1.420160108

                                                         94
                                                      EXHIBIT E
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 95 of 101 Page ID
                                  #:271


    Any price quotes may be delayed 20 minutes or longer, according to the rules and regulations applicable to
    exchanges and Third Party Providers. Neither Robinhood nor the Third-Party Providers make any
    representations, warranties or other guarantees as to the accuracy or timeliness of any price quotes. Neither
    Robinhood nor the Third-Party Providers make any representations, warranties or other guarantees as to the
    present or future value or suitability of any sale, trade or other transaction involving any particular security
    or any other investment.

    Content is provided exclusively for personal and noncommercial access and use. No part of the Service or
    Content may be copied, reproduced, republished, uploaded, posted, publicly displayed, encoded, translated,
    transmitted or distributed in any way (including “mirroring”) to any other computer, server, web site or
    other medium for publication or distribution or for any commercial enterprise, without Robinhood’s
    express prior written consent.

    You acknowledge that Robinhood is the sole owner of Robinhood Marks and that other Marks are the
    property of their respective owners. You agree that you will not use any Marks for any purpose without the
    prior express written consent of the respective owners.

    Termination; Modification

    You agree that, without notice, Robinhood may terminate these Terms and Conditions, or suspend your
    access to the Service or the Content, with or without cause at any time and effective immediately. These
    Terms and Conditions will terminate immediately without notice from Robinhood if you, in Robinhood’s
    sole discretion, fail to comply with any provision of these Terms and Conditions. Robinhood shall not be
    liable to you or any third party for the termination or suspension of the Service or the Content, or any
    claims related to such termination or suspension.

    Robinhood and/or the Third-Party Providers may discontinue or modify the Content, or any portion thereof,
    at any time. You release and agree to indemnify and hold harmless Robinhood, and the Third-Party
    Providers, for any loss or damages arising from or relating to such discontinuation or modification.

    Communications

    By using the Service or the Content, you consent to any form of recording and retention of any
    communication, information and data exchanged between you and Robinhood or its representatives or
    agents.

    All communications made at or through the Forums are public. Neither Robinhood nor the Third-Party
    Providers screen, review, approve or endorse any Third Party Content available on or through the Forums.
    Reliance on any Third Party Content available on or through the Forums is at your own risk. When
    discussing a particular company, stock or security in the Forums, you agree to reveal any ownership
    interest in such company, stock or security. Without limitation, you agree not to do any of the following:

        a) upload, post, transmit or otherwise make available any Content that is unlawful, harmful,
           threatening, abusive, harassing, tortuous, defamatory, vulgar, obscene, libelous, invasive of
           another's privacy (including, but not limited to, any address, email, phone number, or any other
           contact information without the written consent of the owner of such information), hateful, or
           racially, ethnically or otherwise objectionable;
        b) harm minors in any way;
        c) impersonate any person or entity, including, but not limited to, (i) a Robinhood or Third-Party
           Provider manager, employee, agent, or representative or (ii) forum leader, guide or host;
        d) falsely state or otherwise misrepresent your affiliation with any person or entity;
        e) forge headers or otherwise manipulate identifiers in order to disguise the origin of any material;
        f) upload, post or otherwise transmit any material that you do not have a right to transmit under any
           law or under contractual or fiduciary relationships (such as inside information, proprietary and

    Rhfv1.420160108

                                                          95
                                                       EXHIBIT E
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 96 of 101 Page ID
                                  #:272


             confidential information learned or disclosed as part of employment relationships or under
             nondisclosure agreements);
        g)   upload, post or otherwise transmit any material that infringes any patent, trademark, trade secret,
             copyright, rights of privacy or publicity, or other proprietary rights of any party;
        h)   upload, post, or transmit unsolicited commercial email or “SPAM,” including, but not limited to,
             unethical marketing, advertising, or any other practice that is in any way connected with SPAM,
             such as: (1) sending mass email to recipients who haven't requested email from you or with a
             fake return address; (2) promoting a site with inappropriate links, titles, or descriptions; or (3)
             promoting any site by posting multiple submissions in forums that are identical;
        i)   upload, post or otherwise transmit any material that contains software viruses or any other
             computer code, files or programs designed to interrupt, destroy or limit the functionality of any
             computer software or hardware or telecommunications equipment;
        j)   interfere with or disrupt the Service or servers or networks connected to the Service, or disobey
             any requirements, procedures, policies or regulations of networks connected to the Service;
        k)   intentionally or unintentionally violate any applicable local, state, national or international law,
             including, but not limited to, regulations promulgated by the U.S. Securities and Exchange
             Commission, any rules of any national or other securities exchange, and any regulations having
             the force of law;
        l)   “stalk” or otherwise harass another;
        m)   collect or store personal data about other users of the Service;
        n)   promote or provide instructional information about illegal activities, promote physical harm or
             injury against any group or individual, or promote any act of cruelty;
        o)   promote, offer for sale or sell any security or item, good or service that i) violates any applicable
             federal, state, or local law or regulation, ii) you do not have full power and authority under all
             relevant laws and regulations to offer and sell, including all necessary licenses and authorizations,
             or iii) Robinhood or the Third-Party Providers determine, in their sole discretion, is inappropriate
             for sale;
        p)   use the Forums as a forwarding service to another website; or
        q)   access or otherwise use the Forums in any unlawful manner, for any unlawful purpose or in
             violation of these Terms and Conditions.

    External Links

    Robinhood and/or the Third-Party Providers may provide links to other websites or resources. Because
    neither Robinhood or the Third-Party Providers have any control over such sites and resources, you
    acknowledge and agree that neither Robinhood nor the Third Party Providers are responsible for the
    availability of such external sites or resources. Robinhood and the Third Party Providers do not endorse
    and are not liable for any content, advertising, products, or other materials on or available through such
    sites or resources. You further acknowledge and agree that neither Robinhood nor the Third Party
    Providers shall be responsible or liable, directly or indirectly, for any damage or loss caused or alleged to
    be caused by or in connection with use of or reliance on any such content, goods or services available on or
    through any such site or resource.

    Applicable Policies

    In addition to these Terms and Conditions, your access to and use of the Content and the Service is subject
    to Robinhood’s then-current policies relating to the Content and the Service, including, without limitation,
    the Robinhood Privacy Policy available on the Service. You agree to be bound by these policies and all
    other Robinhood policies applicable to the access and use of the Content and the Service.

    By using the Service, you are consenting to have your personal data transferred to and processed by
    Robinhood and its affiliates. As part of providing you the Service, Robinhood may need to provide you
    with certain communications, such as service announcements and administrative messages. These
    communications are considered part of the Service, which you may not be able to opt-out from receiving.


    Rhfv1.420160108

                                                         96
                                                      EXHIBIT E
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 97 of 101 Page ID
                                  #:273


    Indemnification

    You will indemnify and hold harmless Robinhood and the Third Party Providers, and the officers, directors,
    agents, partners, employees, licensors, distributors, and representatives of Robinhood and the Third Party
    Providers, from and against any and all claims, demands, actions, causes of action, suits, proceedings,
    losses, damages, costs, and expenses, including reasonable attorneys' fees, arising from or relating to your
    access and/or use of, or interaction with the Content (including, without limitation, Third Party Content), or
    any act, error, or omission of your use of your account or any user of your account, in connection therewith,
    including, but not limited to, matters relating to incorrect, incomplete, or misleading information; libel;
    invasion of privacy; infringement of a copyright, trade name, trademark, service mark, or other intellectual
    property; any defective product or any injury or damage to person or property caused by any products sold
    or otherwise distributed through or in connection with the Service; or violation of any applicable law.

    Revisions

    Robinhood may at any time revise these Terms and Conditions by updating this document. You agree to be
    bound by subsequent revisions and agree to review these Terms and Conditions periodically for changes.
    The most updated version of this document will be available for your review under the “Robinhood Terms
    and Conditions” link that appears on the Robinhood website and mobile application.

    Applicable Law and Venue; Severability

    You agree that these Terms and Conditions shall be governed by and interpreted in accordance with the
    laws of the State of California, without giving effect to principles of conflicts of law. Any legal action or
    proceeding arising under these Terms and Conditions will be brought exclusively in courts located in Santa
    Clara County, California, and you hereby irrevocably consent to the personal jurisdiction and venue
    therein. If any provision of these Terms and Conditions is deemed unlawful, void or for any reason
    unenforceable, then that provision will be deemed severable from these Terms and Conditions and will not
    affect the validity and enforceability of the remaining provisions.




    Rhfv1.420160108

                                                         97
                                                      EXHIBIT E
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 98 of 101 Page ID
                                  #:274




                   EXHIBIT F




                                      98
                                   EXHIBIT F
2/4/2021 Case     2:21-cv-00843-VAP-MRW Document  27-1Library
                                              Disclosure Filed    02/08/21 Page 99 of 101 Page ID
                                                              | Robinhood
                                                #:275



       Disclosure Library
       RHF-RHS Customer Agreement

       Robinhood Debit Card Agreement

       RHF and RHS Insured Network Deposit (IND) Sweep Program Disclosures

       FINRA - Customer Identification Program Notice

       RHF and RHS Business Continuity Plan Summary

       RHF ETF Disclosure

       RHF Funds Availability

       RHF Jurisdictions

       RHF Low-Priced Securities Disclosure

       RHF and RHS Margin Disclosure Statement

       RHS Customer Margin and Short Account Agreement

       RHS SEC Rule 606 and 607 Disclosure

       RHF SEC Rule 606 and 607 Disclosure

       RHF Privacy

       Financial Privacy Notice

       RHF Fee Schedule

       RHF SIPC and Account Protection

       RHF Use and Risk Disclosures

       RHF Product Features Disclosures

       Robinhood Terms & Conditions

       RHF Day Trading Risk Disclosure

       Robinhood Instant Agreement

       Extended Hours Trading Disclosure

       Robinhood Gold Agreement

                                                      99
                                                   EXHIBIT F
https://robinhood.com/us/en/about/legal/                                                            1/3
Case 2:21-cv-00843-VAP-MRW Document 27-1 Filed 02/08/21 Page 100 of 101 Page ID
                                   #:276




                                      100
                                    EXHIBIT F
2/4/2021Case     2:21-cv-00843-VAP-MRW Document 27-1 Library
                                             Disclosure Filed   02/08/21 Page 101 of 101 Page ID
                                                             | Robinhood
                                               #:277
       Cash Management

       Crypto

       Learn

       Support

       Snacks

       About us

       Careers

       Blog




       Check the background of the firm on FINRA’s BrokerCheck

       Brokerage Customer Relationship Summary

       Robinhood Terms & Conditions

       Disclosure Library

       Privacy




       © 2021 Robinhood. All rights reserved.


       Robinhood means Robinhood Markets and its in-application and web experiences with its family of wholly owned
       subsidiaries which includes Robinhood Financial, Robinhood Securities, and Robinhood Crypto.


       All investments involve risks, including the possible loss of capital.


       Securities trading is offered to self-directed customers by Robinhood Financial. Robinhood Financial is a member of
       the Financial Industry Regulatory Authority (FINRA).



               View Important Disclosures


                                                                    101
                                                                  EXHIBIT F
https://robinhood.com/us/en/about/legal/                                                                                     3/3
